Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 1 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

876
1 ment Act (Public Law 116-139) for salaries and expenses
2 (including staff hired, the use of outside consultants, pro-
3 gram improvements, and system upgrades), to earry out
4 the provisions of title I of division A of the CARES Act
5 (Public Law 116-136).
6 (2) COLLECTION OF ADDITIONAL DATA.—The Ad-
7 ministrator shall collect and make publically available—
8 (1) the number and dollar amount of loans ap-
9 proved and for or disbursed under 7(a)(86) of the
10 Small Business Act (15 U.S.C. 636(a)(36)) to bor-
il rowers broken out by lending institution, including a
12 breakout of loans made by the lending institution by
13 State, congressional district, demographics, industry,
14 and loan size, and the number and percent of loan
15 applicants that were new or existing customers of
16 the lender;
17 (2) the total amount of the lender compensation
18 fees paid to each lender under such section 7(a)(36);
19 (3) the total amount each lender paid in broker
20 fees under such section 7(a)(36); and
21 (4) to the extent practicable, detailed informa-
22 tion on processing times for—
23 (A) loan approvals and loan disbursements
24 under such section 7(a)(86); and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003181
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 2 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

S77

—_

(B) notices of forgiveness of the loans
under section 1106 of the CARES Act (Public

Law 116-136) to borrowers.
(h) FORMAT OF REPORTED DaATa.—Not later than
30 days after the date of enactment of this Act, the Ad-
ministrator shall make available on a publicly available
website in a standardized and downloadable format, and

update on a monthly basis, any data contained in a report

oO Aa aN DH OD SP WH Ld

submitted under this section.

i
©

SEC. 90017. FONDING FOR RESOURCES AND SERVICES IN

poe,
—

LANGUAGES OTHER THAN ENGLISH.

i
No

Of the unobligated balances of amounts appropriated

—"
On

for salaries and expenses by section 1107(a)(2) of the

—
fs

CARES Act, $25,000,000 shall be made available to carry

—"
ws

out the requirements of section 1111 of such Act.

oooh,
oN

SEC. 90018. DIRECT APPROPRIATION.

—_
~

There is appropriated, out of amounts in the Treas-

—_
CO

ury not otherwise appropriated, for the fiseal year ending

—
\©

September 30, 2020, to remain available until September

20 30, 2021—

21 (1) $500,000,000 under the heading ‘Small

22 Business Administration—Business Loans Program

23 Account” to carry out the requirements of sections

24 90010, 90011, and 90012 of this division; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003182
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 3 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

878
1 (2) $7,000,000 under the heading “Small Busi-
ness Administration—Business Loans Program <Ac-
count” to earry out the requirements of section
90014 of this division; and
(3) $50,000,000 under the heading ‘‘Small
Business Administration—Entrepreneurial Develop-

ment Programs” for technical assistance grants, as

Oo sa HD SP W WL

authorized under section 90014 of this division.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003183
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 4 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

879
1 DIVISION J—SUPPORT FOR ES-

2 SENTIAL WORKERS, AT-RISK
3 INDIVIDUALS, FAMILIES, AND
4 COMMOUNITIES

5 TITLE I—FAMILY CARE FOR

6 ESSENTIAL WORKERS

7 SEC. 100101. FAMILY CARE FOR ESSENTIAL WORKERS.

8 (a) INCREASE IN FUNDING.—

9 (1) IN GENERAL.—The amount specified in
10 subsection (¢) of section 2003 of the Social Security
11 Act for purposes of subsections (a) and (b) of such
12 section is deemed to be $12,150,000,000 for fiscal
13 year 2020, of which $850,000,000 shall be obligated
14 by States during calendar year 2020 in accordance
15 with subsection (b) of this section.

16 (2) APPROPRIATION.—Out of any money in the

17 Treasury of the United States not otherwise appro-

18 priated, there are appropriated $850,000,000 for fis-

19 cal year 2020 to carry out this section.

20 (b) RULES GOVERNING USE OF ADDITIONAL

21 FuNDSs.—

22 (1) IN GENERAL.—Funds are used in accord-

23 ance with this subsection if—

24 (A) the funds are used for—
gAVHLC\051220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003184
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 5 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

880

1 (i) child care services for a child of an
2 essential worker; or

3 (ii) daytime care services or other
4 adult protective services for an individual
5 who—

6 (I) is a dependent, or a member
7 of the household of, an essential work-
8 er; and

9 (II) requires the services;

10 (B) the funds are provided to reimburse an
11 essential worker for the cost of obtaining the
12 services (including child eare services obtained
13 on or after the date the Secretary of Health
14 and Human Services declared a public health
15 emergency pursuant to section 319 of the Pub-
16 lic Health Service Act on January 31, 2020, en-
17 titled “Determination that a Public Health
18 Emergency Exists Nationwide as the Result of
19 the 2019 Novel Coronavirus’), to a provider of
20 child care services, or to establish a temporary
21 child care facility operated by a State or local
22 government;
23 (C) eligibility for the funds or services, and
24 the amount of funds or services provided, is not
25 conditioned on a means test;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003185
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 6 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

881

1 (D) the funds are used subject to the limi-
2 tations in section 2005 of the Social Security
3 Act, except that, for purposes of this subpara-
4 graph—

5 (i) paragraphs (38), (5), and (8) of see-
6 tion 2005(a) of such Act shall not apply;
7 and

8 (Gi)(I) the lmitation in — section
9 2005(a)(7) of such Act shall not apply
10 with respect to any standard which the
11 State involved determines would impede
12 the ability of the State to provide emer-
13 gency temporary care to a child, depend-
14 ent, or household member referred to in
15 subparagraph (A) of this paragraph; and
16 (II) if the State determines that such
17 a standard would be so impeding, the
18 State shall report the determination to the
19 Secretary, separately from the annual re-
20 port to the Secretary by the State;
21 (E) the funds are used to supplement, not
22 supplant, State general revenue funds for child
23 care assistance; and
24 (F') the funds are not used for child care
25 costs that are—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003186
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 7 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

882

1 (i) covered by funds provided under
2 the Child Care and Development Block
3 Grant Act of 1990 or section 418 of the
4 Social Security Act; or

5 (ii) reimbursable by the Federal
6 Emergency Management Agency.

7 (2) ESSENTIAL WORKER DEFINED.—In_ para-
8 graph (1), the term “essential worker’? means—

9 (A) a health sector employee;
10 (B) an emergency response worker;
11 (C) a sanitation worker;
12 (D) a worker at a business which a State
13 or local government official has determined
14 must remain open to serve the public during the
15 emergency referred to in paragraph (1)(B); and
16 (E) any other worker who cannot telework,
17 and whom the State deems to be essential dur-
18 ing the emergency referred to in paragraph
19 (1)(B).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003187
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 8 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

883
TITLE TW—PANDEMIC EMER-
2 GENCY ASSISTANCE AND
3 SERVICES

—

4 SEC. 100201. FUNDING TO STATES, LOCALITIES, AND COM-
5 MUNITY-BASED ORGANIZATIONS FOR EMER-
6 GENCY AID AND SERVICES.
7 (a) FUNDING FOR STATES.—
8 (1) INCREASE IN FUNDING FOR SOCIAL SERV-
9 ICES BLOCK GRANT PROGRAM.—
10 (A) APPROPRIATION.—Out of any money
11 in the Treasury of the United States not other-
12 wise appropriated, there are appropriated
13 $9,600,000,000, which shall be available for
14 payments under section 2002 of the Social Se-
15 eurity Act.
16 (B) DEADLINE FOR DISTRIBUTION OF
17 FUNDS.—Within 45 days after the date of the
18 enactment of this Act, the Secretary of Health
19 and Human Services shall distribute the funds
20 made available by this paragraph, which shall
21 be made available to States on an emergency
22 basis for immediate obligation and expenditure.
23 (C) SUBMISSION OF REVISED PRE-EX-
24 PENDITURE REPORT.—Within 90 days after a
25 State recerves funds made available by this
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003188
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 9 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

884

1 paragraph, the State shall submit to the See-
2 retary a revised pre-expenditure report pursu-
3 ant to title XX of the Social Seeurity Act that
4 deseribes how the State plans to administer the
5 funds.

6 (D) OBLIGATION OF FUNDS BY STATES.

7 A State to which funds made available by this
8 paragraph are distributed shall obligate the
9 funds not later than December 31, 2020.

10 (E) EXPENDITURE OF FUNDS BY
il STATES.—A grantee to which a State (or a sub-
12 grantee to which a grantee) provides funds
13 made available by this paragraph shall expend
14 the funds not later than December 31, 2021.

15 (2) RULES GOVERNING USE OF ADDITIONAL
16 FUNDS.—A State to which funds made available by
17 paragraph (1)(B) are distributed shall use the funds
18 in accordance with the following:

19 (A) PURPOSE.—
20 G) IN GENERAL.—The State shall use
21 the funds only to support the provision of
22 emergency services to disadvantaged chil-
23 dren, families, and households.

24 (ii) DISADVANTAGED DEFINED.—In
25 this paragraph, the term “disadvantaged”
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003189
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 10 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

885

1 means, with respect to an entity, that the
2 entity:

3 (I) is an individual, or is located
4 in a community, that is experiencing
5 material hardship;

6 (II) is a household in which there
7 is a child (as defined in section 12(d)
8 of the Richard B. Russell National
9 Sehool Lunch Act) or a child served
10 under section l1(a)(1) of sueh Act,
11 who, if not for the closure of the
12 school attended by the child during a
13 public health emergency designation
14 and due to concerns about a COVID—
15 19 outbreak, would receive free or re-
16 duced price school meals pursuant to
17 such Act;

18 (III) is an individual, or is lo-
19 cated in a community, with barriers to
20 employment; or
21 (IV) is located in a community
22 that, as of the date of the enactment
23 of this Act, is not experiencing a 56-
24 day downward trajectory of—
25 (aa) influenza-like illnesses;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003190
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 11 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

886
1 (bb) COVID-like syndromic
2 cases;
3 (ec) documented COVID-19
4 cases; or
5 (dd) positive test results as
6 a percentage of total COVID-19
7 tests,
8 (B) PASS-THROUGH TO LOCAL ENTI-
9 TIES.
10 (i) In the case of a State in which a
il county administers or contributes finan-
12 cially to the non-Federal share of the
13 amounts expended in carrying out a State
14 program funded under title IV of the So-
15 cial Seeurity Act, the State may pass funds
16 so made available through to—
17 (I) the chief elected official of the
18 city or urban county that administers
19 the program; or
20 (II) local government and com-
21 munity-based organizations.
22 (ii) In the case of any other State, the
23 State shall—
24 (1) pass the funds through to—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003191
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 12 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

887

1 (aa)(AA) loeal governments
2 that will expend or distribute the
3 funds in consultation with com-
4 munity-based organizations with
5 experience serving disadvantaged
6 families or individuals; or

7 (BB) community-based — or-
8 ganizations with experience serv-
9 ing disadvantaged families and
10 individuals; and

11 (bb) sub-State areas in pro-
12 portions based on the population
13 of disadvantaged individuals liv-
14 ing in the areas; and

15 (II) report to the Secretary on
16 how the State determined — the
17 amounts passed through pursuant to
18 this clause.

19 (C) METHODS.—
20 G) IN GENERAL.—The State shall use
21 the funds only for—
22 (I) administering emergency serv-
23 1Ces;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003192
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 13 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

888

1 (II) providing short-term cash,
2 non-cash, or in-kind emergency dis-
3 aster relief;

4 (III) providing services with dem-
5 onstrated need in accordance with ob-
6 jective eriteria that are made available
7 to the public;

8 (IV) operational costs directly re-
9 lated to providing services described
10 in subelauses (I), (I), and (IIT);

11 (V) loeal government emergency
12 social service operations; and

13 (VI) providing emergency social
14 services to rural and frontier commu-
15 nities that may not have access to
16 other emergency funding streams.

17 Gi) ADMINISTERING EMERGENCY
18 SERVICES DEFINED.—In clause (i), the
19 term “administering emergency services”
20 means—
21 (I) providing basic disaster relief,
22 economic, and well-being necessities to
23 ensure communities are able to safely
24 observe shelter-in-place and social
25 distaneing: orders;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003193
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 14 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

889

1 (II) providing necessary supplies
2 such as masks, gloves, and soap, to
3 protect the public against infectious
4 disease; and

5 (III) connecting individuals, chil-
6 dren, and families to services or pay-
7 ments for which they may already be
8 eligible.

9 (D) PROHIBITIONS.—

10 G) NO INDIVIDUAL ELIGIBILITY DE-
11 TERMINATIONS BY GRANTEES OR SUB-
12 GRANTEES.—Neither a grantee to which
13 the State provides the funds nor any sub-
14 grantee of such a grantee may exercise in-
15 dividual eligibility determinations for the
16 purpose of administering short-term, non-
17 eash, in-kind emergency disaster relief to
18 communities.

19 (i) APPLICABILITY OF CERTAIN SO-
20 CIAL SERVICES BLOCK GRANT FUNDS USE
21 LIMITATIONS.—The State shall use the
22 funds subject to the limitations in section
23 2005 of the Social Security Act, except
24 that, for purposes of this clause, section

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003194
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 15 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

 

890

1 2005(a)(2) and 2005(a)(8) of such Act
2 shall not apply.

3 Gii) NO SUPPLANTATION OF CERTAIN
4 STATE FUNDS.—The State may use the
5 funds to supplement, not supplant, State
6 general revenue funds for social services.

7 (iv) BAN ON USE FOR CERTAIN COSTS
8 REIMBURSABLE BY FEMA.—The State may
9 not use the funds for costs that are reim-
10 bursable by the Federal Emergency Man-
11 agement Agency, under a contract for in-
12 surance, or by self-insurance.

13 (b) FUNDING FOR FEDERALLY RECOGNIZED INDIAN
14 TRIBES AND TRIBAL ORGANIZATIONS.

15 (1) GRANTS.

16 (A) IN GENERAL.—Within 90 days after
17 the date of the enactment of this Act, the Sec-
18 retary of Health and Human Services. shall
19 make grants to federally recognized Indian
20 Tribes and Tribal organizations.
21 (B) AMOUNT OF GRANT.—The amount of
22 the grant for an Indian Tribe or Tribal organi-
23 zation shall bear the same ratio to the amount
24 appropriated by paragraph (38) as the total
25 amount of grants awarded to the Indian Tribe

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003195
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 16 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

891

1 or Tribal organization under the Low-Income
2 Home Energy Assistance Act of 1981 and the
3 Community Service Block Grant for fiscal vear
4 2020 bears to the total amount of grants
5 awarded to all Indian Tribes and Tribal organi-
6 zations under such Act and such Grant for the
7 fiseal year.

8 (2) RULES GOVERNING USE OF FUNDS.—An
9 entity to which a grant is made under paragraph (1)
10 shall obligate the funds not later than December 31,
il 2020, and the funds shall be expended by grantees
12 and subgrantees not later than December 31, 2021,
13 and used in accordance with the following:

14 (A) PURPOSE.—

15 G) IN GENERAL.—The grantee shall
16 use the funds only to support the provision
17 of emergency services to disadvantaged
18 households.

19 Gi) DISADVANTAGED DEFINED.—In
20 clause (i), the term “‘disadvantaged”’
21 means, with respect to an entity, that the
22 entity—
23 (1) is an individual, or is located
24 in a community, that is experiencing
25 material hardship;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003196
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 17 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

892
1 (II) is a household in which there
2 is a child (as defined in section 12(d)
3 of the Richard B. Russell National
4 School Lunch Act) or a child served
5 under section 11(a)(1) of such Act,
6 who, if not for the closure of the
7 school attended by the child during a
8 public health emergency designation
9 and due to concerns about a COVID-—
10 19 outbreak, would receive free or re-
11 duced price school meals pursuant to
12 such Act;
13 (III) is an individual, or is lo-
14 cated in a community, with barriers to
15 employment; or
16 (IV) is located in a community
17 that, as of the date of the enactment
18 of this Act, is not experiencing a 56-
19 day downward trajectory of—
20 (aa) influenza-like illnesses;
21 (bb) COVID-like syndromic
22 cases;
23 (ec) documented COVID-19
24 cases; or
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003197
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 18 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

893
1 (dd) positive test results as
2 a percentage of total COVID-19
3 tests.
4 (B) METHODS.
5 Gi) IN GENERAL.—The grantee shall
6 use the funds only for—
7 (1) administering emergency serv-
8 ices;
9 (II) providing short-term, non-
10 cash, in-kind emergency disaster re-
11 hef; and
12 (IIT) tribal emergency social serv-
13 ice operations.
14 Gi) ADMINISTERING EMERGENCY
15 SERVICES DEFINED.—In clause (i), the
16 term ‘“‘administering emergency services”
17 means—
18 (I) providing basic economic and
19 well-being necessities to ensure com-
20 munities are able to safely observe
21 shelter-in-place and social distancing
22 orders;
23 (II) providing necessary supplies
24 such as masks, gloves, and soap, to

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003198
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 19 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

894

1 protect the public against infectious
2 disease; and

3 (III) connecting individuals, chil-
4 dren, and families to services or pay-
5 ments for which they may already be
6 eligible.

7 (C) PROHIBITIONS.—

8 G) NO INDIVIDUAL ELIGIBILITY DE-
9 TERMINATIONS BY GRANTEES OR SUB-
10 GRANTEES.—Neither the grantee nor any
il suberantee may exercise individual eligi-
12 bility determinations for the purpose of ad-
13 ministering short-term, non-cash, in-kind
14 emergency disaster relief to communities.
15 (i) BAN ON USE FOR CERTAIN COSTS
16 REIMBURSABLE BY FEMA.—The grantee
17 may not use the funds for costs that are
18 reimbursable by the Federal Emergency
19 Management Agency, under a contract for
20 insurance, or by self-insurance.
21 (3) APPROPRIATION.—Out of any money in the
22 Treasury of the United States not otherwise appro-
23 priated, there are appropriated to the Secretary of
24 Health and Human Services $400,000,000 to carry
25 out this subsection.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003199
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 20 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

895
1 SEC. 100202. EMERGENCY ASSISTANCE TO OLDER FOSTER
2 YOUTH.
3 (a) FUNDING INCREASES.—
4 (1) GENERAL PROGRAM.—The dollar amount
5 specified in section 477(h)(1) of the Social Security
6 Act for fiscal year 2020 is deemed to be
7 $193,000,000.
8 (2) EDUCATION AND TRAINING VOUCHERS.—
9 The dollar amount specified in section 477(h)(2) of
10 such Act for fiscal year 2020 is deemed to be
11 $78,000,000.
12 (b) PROGRAMMATIC FLEXIBILITY.—With respect to

13 the period that begins on March 1, 2020, and ends Janu-
14 ary 31, 2021:

15 (1) ELIMINATION OF AGE LIMITATIONS ON ELI-
16 GIBILITY FOR ASSISTANCE.—Eliibility for services
17 or assistance under a State program operated pursu-
18 ant to section 477 of the Social Security Act shall
19 be provided without regard to the age of the recipi-
20 ent.
21 (2) SUSPENSION OF WORK AND EDUCATION RE-
22 QUIREMENTS UNDER THE EDUCATION AND TRAIN-
23 ING VOUCHER PROGRAM.—NSection 477()(3) of the
24 Social Security Act shall be applied and adminis-
25 tered without regard to any work or education re-
26 quirement.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003200
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 21 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

896

1 (3) AUTHORITY TO WAIVE LIMITATION ON PER-
2 CENTAGE OF FUNDS USED FOR HOUSING ASSIST-
3 ANCE.—The Secretary of Health and Human Serv-
4 ices (in this subsection referred to as the “‘See-
5 retary’) may apply and administer section 477 of
6 the Social Security Act without regard to subsection
7 (b)(3)CB) of such section.

8 (4) ELIMINATION OF EDUCATION AND EMPLOY-
9 MENT REQUIREMENTS FOR CERTAIN FOSTER
10 YOUTH.—The Secretary may waive the applicability
11 of subelauses (1) through (IV) of — section
12 475(8)(B)(iv) of the Social Security Act.

13 (ec) STATE DEFINED.—In subsection (a), the term
14 “State” has the meaning given the term in section

—
ws

1101(a) of the Social Security Act for purposes of title

—
on

IV of such Act, and includes an Indian tribe, tribal organi-

—
~

zation, or tribal consortium with an application and plan

—
oO

approved under section 477) of such Act for fiseal year

—
\©

2020.

No
OQ

SEC. 100203. EMERGENCY ASSISTANCE TO FAMILIES

NO
—

THROUGH HOME VISITING PROGRAMS.

ho
No

(a) IN GENERAL.—F or purposes of section 511 of the

ho
Go

Social Security Act, during the period that begins on Feb-

we)
i

ruary 1, 2020, and ends January 31, 2021—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003201
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 22 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

897

1 (1) a virtual home visit shall be considered a

2 home visit;

3 (2) funding for, and staffing levels of, a pro-

4 gram conducted pursuant to such section shall not

5 be reduced on account of reduced enrollment in the

6 program; and

7 (3) funds provided for such a program may be

8 used—

9 (A) to train home visitors in conducting a
10 virtual home visit and in emergency prepared-
11 ness and response planning for families served;
12 (B) for the acquisition by families enrolled
13 in the program of such technological means as
14 are needed to conduct and support a virtual
15 home visit;

16 (C) to provide emergency supplies (such as
17 diapers, formula, non-perishable food, water,
18 hand soap and hand sanitizer) to families
19 served; and

20 (D) to provide prepaid debit cards to an el-
21 igible family (as defined in section 511(k)(2) of
22 such Act) for the purpose of enabling the family
23 to meet the emergency needs of the family.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003202
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 23 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

898

1 (b) VirtuUAL HoME Vistr DEFINED.—In subsection
2 (a), the term ‘‘virtual home visit’? means a visit that is
3 conducted solely by electronic means.

4 (¢) AUTHORITY TO DELAY DEADLINES.—

5 (1) IN GENERAL.—The Secretary of Health and
6 Human Services may extend the deadline by which
7 a requirement of section 511 of the Social Security
8 Act must be met, by such period of time as the Sec-
9 retary deems appropriate.
10 (2) GUIDANCE.—The Secretary shall provide to
il eligible entities funded under section 511 of the So-
12 cial Security Act information on the parameters
13 used in extending a deadline under paragraph (1) of
14 this subsection.
15 (d) SUPPLEMENTAL APPROPRIATION.—In addition

16 to amounts otherwise appropriated, out of any money in
17 the Treasury of the United States not otherwise appro-
18 priated, there are appropriated to the Secretary of Health
19 and Human Services $100,000,000, to enable eligible enti-
20 ties to conduct programs funded under section 511 of the
21 Social Security Act pursuant to this section, which shall
22 remain available for obligation not later than January 31,

23 2021.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003203
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 24 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

899
1 TITLE UI—PROGRAM ~ FLEXI-
2 BILITY DURING THE PAN-
3 DEMIC

4 SEC. 100301. EMERGENCY FLEXIBILITY FOR CHILD WEL-
5 FARE PROGRAMS.

6 (a) IN GENERAL.—With respect to the period that
7 begins on March 1, 2020, and ends January 31, 2021:
8 (1) AUTHORITY OF STATES TO DETERMINE
9 HOW DAILY ACTIVITIES MAY BE CONDUCTED RE-
10 MOTELY.—The Secretary of Health and Human
11 Services may allow a State to determine how daily
12 activities under the State plan developed under part
13 B of title IV of the Social Security Act and the
14 State program funded under section 477 of such Act
15 may be conducted through electronic means to com-
16 ply with public health guidelines relating to social
17 distancing, including conducting any required court
18 proceedings pertaining to children in care. In mak-
19 ing any such determination, the State shall work to
20 ensure that the safety and health of each child in
21 care remains paramount.

22 (2) COUNTING OF REMOTE CASEWORKER VISITS
23 AS IN-PERSON VISITS.—In the case of a foster child
24 who has attained 18 years of age and with respect
25 to whom foster care maintenance payments are

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003204
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 25 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

900

1 being made under a State plan approved under part
2 E of title IV of the Social Security Act, caseworker
3 contact with the child that includes visual and audi-
4 tory contact and which is conducted solely by elec-
5 tronic means is deemed an in-person visit to the
6 child by the caseworker for purposes of section
7 42.4(f)(1)(A) of such Act if the child is visited by the
8 caseworker in person not less than once every 6
9 months while in such eare.

10 (b) STATE DEFINED.—In subsection (a), the term
ll “State” has the meaning given the term in section
12 1101(a) of the Social Security Act for purposes of title
13. IV of such Act, and includes an Indian tribe, tribal organi-
14 zation, or tribal consortium with an application and plan
15 approved under this section 4774) of such Act for fiscal
16 year 2020

17 SEC. 100302. EMERGENCY FLEXIBILITY FOR CHILD SUP-
18 PORT PROGRAMS.

19 (a) IN GENERAL.—With respect to the period that
20 begins on March 1, 2020, and ends January 31, 2021:
21 (1) Sections 408(a)(2), 409(a)(5), and
22 409(a)(8) of the Social Security Act shall have no
23 force or effect.
24 (2) Notwithstanding section 466(d) of such Act,
25 the Secretary of Health and Human Services (in this

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003205
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 26 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

901

1 subsection referred to as the “Seeretary’) may ex-
2 empt a State from any requirement of section 466
3 of such Act to respond to the COVID-19 pandemic,
4 except that the Secretary may not exempt a State
5 from any requirement to—

6 (A) provide a parent with notice of a right
7 to request a review and, if appropriate, adjust-
8 ment of a support order; or

9 (B) afford a parent the opportunity to
10 make such a request.

11 (3) The Secretary may not impose a penalty or
12 take any other adverse action against a State pursu-
13 ant to section 452(¢)(1) of such Act for failure to
14 achieve a paternity establishment percentage of less
15 than 90 percent.

16 (4) The Secretary may not find that the pater-
17 nity establishment percentage for a State is not
18 based on reliable data for purposes of section
19 452(¢@)(1) of such Act, and the Secretary may not
20 determine that the data which a State submitted
21 pursuant to section 452(a)(4)(C)(i) of such Act and
22 which is used in determining a performance level is
23 not complete or reliable for purposes of section
24 458(b)(5)(B) of such Act, on the basis of the failure

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003206
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 27 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

902

1 of the State to submit OCSE Form 396 or 34 in a
2 timely manner.

3 (5) The Secretary may not impose a penalty or
4 take any other adverse action against a State for
5 failure to comply with section 454A(e@)(1)(A)(™) of
6 such Act.

7 (6) The Secretary may not disapprove a State
8 plan submitted pursuant to part D of title IV of
9 such Act for failure of the plan to meet the require-
10 ment of section 454(1) of such Act, and may not im-
11 pose a penalty or take any other adverse action
12 against a State with such a plan that meets that re-
13 quirement for failure to comply with that require-
14 ment.

15 (7) To the extent that a preceding provision of
16 this section applies with respect to a provision of law
17 applicable to a program operated by an Indian tribe
18 or tribal organization (as defined in subsections (e)
19 and (1) of section 4 of the Indian Self-Determination
20 and Education Assistance Act (25 U.S.C. 450b)),
21 that preceding provision shall apply with respect to
22 the Indian tribe or tribal organization.
23 (b) STATE DEFINED.—In subsection (a), the term

24 “State’ has the meaning given the term in section

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003207
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 28 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

903

—_

1101(a) of the Social Security Act for purposes of title
IV of such Act.
SEC. 100303. EMERGENCY FLEXIBILITY FOR STATE TANF
PROGRAMS.
(a) STATE PROGRAMS.—NSections 407(a), 407(e)(1),
and 408(a)(7)(A) of the Social Security Act shall have no
force or effect during the applicable period, and para-

oraphs (3), (9), (14), and (15) of section 409(a) of such

oO Aa aN DH OD SP WH Ld

Act shall not apply with respect to conduct engaged in

=
©

during the period.

poe,
—

(b) TRIBAL PROGRAMS.—The minimum work partici-

i
No

pation requirements and time limits established under sec-

—"
On

tion 412(¢) of the Social Security Act shall have no force

—
fs

or effect during the applicable period, and the penalties

 

15 established under such section shall not apply with respect
16 to conduct engaged in during the period.

17 (¢) PENALTY FOR NONCOMPLIANCE.

18 (1) IN GENERAL.—If the Secretary of Health
19 and Human Services finds that a State or an Indian
20 tribe has imposed a work requirement as a condition
21 of receiving assistance, or a time limit on the provi-
22 sion of assistance, under a program funded under
23 part A of title IV of the Social Security Act or anv
24 program funded with qualified State expenditures
25 (as defined in section 409(a)(7)(B)G) of sueh Act)

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003208
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 29 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

904
1 during the applicable period, or has imposed a pen-
2 alty for failure to comply with a work requirement
3 during the period, the Secretary shall reduce the
4 grant payable to the State under section 403(a)(1)
5 of such Act or the grant payable to the tribe under
6 section 412(a)(1) of such Act, as the case may be,
7 for fiscal vear 2021 by an amount equal to 5 percent
8 of the State or tribal family assistance grant, as the
9 case may be.
10 (2) APPLICABILITY OF CERTAIN PROVISIONS.—
il For purposes of section 409(d) of the Social Secu-
12 rity Act, paragraph (1) of this subsection shall be
13 considered to be included in section 409(a) of such
14 Act.
15 (d) DEFINITIONS.—In this section:
16 (1) APPLICABLE PERIOD.—The term ‘‘applica-
17 ble period” means the period that begins on March
18 1, 2020, and ends January 31, 2021.
19 (2) WORK REQUIREMENT.—The term “work re-
20 quirement” means a requirement to engage in a
21 work activity (as defined in section 407(d) of the So-
22 cial Security Act)or other work-related activity as
23 defined by a State or tribal program funded under
24 part A of title IV of such Act.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003209
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 30 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

905
1 (3) OTHER TERMS.—Each other term has the
2 meaning given the term in section 419 of the Social
3 Security Act.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003210
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 31 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

906

1 DIVISION K—COVID-19 HERO ACT

2 SEC. 110001. SHORT TITLE; TABLE OF CONTENTS.

3 This division may be cited as the “COVID-19 Hous-
4 ing, Economic Relief, and Oversight Act” or the “COVID-

5 19 HERO Act”.

6 TITLE IJI—PROVIDING MEDICAL EQUIPMENT
7 FOR FIRST RESPONDERS AND ESSENTIAL

8 WORKERS

9 SEC. 110101. COVID-19 EMERGENCY MEDICAL SUPPLIES EN-
10 HANCEMENT.
11 (a) DETERMINATION ON EMERGENCY SUPPLIES AND
12 RELATIONSHIP TO STATE AND LOCAL EFFORTS.—
13 (1) DETERMINATION.—For the purposes of sec-
14 tion 101 of the Defense Production Act of 1950 (50
15 U.S.C. 4511), the following materials shall be
16 deemed to be searce and eritical materials essential
17 to the national defense and otherwise meet the re-
18 quirements of section 101(b) of sueh Act during: the
19 COVID-19 emergency period:
20 (A) Diagnostic tests, including serological
21 tests, for COVID-19 and the reagents and
22 other materials necessary for producing or con-
23 ducting such tests.
24 (B) Personal protective equipment, includ-
25 ing face shields, N-95 respirator masks, and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003211
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 32 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

907
1 any other masks determined by the Secretary of
2 Health and Human Services to be needed to re-
3 spond to the COVID-19 pandemie, and the ma-
4 terials to produce such equipment.
5 (C) Medical ventilators, the components
6 necessary to make such ventilators, and medi-
7 eines needed to use a ventilator as a treatment
8 for any individual who is hospitalized for
9 COVID-19.
10 (D) Pharmaceuticals and any medicines
11 determined by the Food and Drug Administra-
12 tion or another Government agency to be effec-
13 tive in treating COVID-19 (neluding vaccines
14 for COVID-19) and any materials necessary to
15 produce or use such pharmaceuticals or medi-
16 cines (including self-injection syringes or other
17 delivery systems).
18 (E) Any other medical equipment or sup-
19 plies determined by the Secretary of Health and
20 Human Services or the Secretary of Homeland
21 Security to be scarce and critical materials es-
22 sential to the national defense for purposes of
23 section 101 of the Defense Production Act of
24 1950 (50 U.S.C. 4511).
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003212
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 33 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

908

1 (2) EXERCISE OF TITLE I AUTHORITIES IN RE-

2 LATION TO CONTRACTS BY STATE AND LOCAL GOV-

3 ERNMENTS.—In exercising authorities under title I

4 of the Defense Production Act of 1950 (50 U.S.C.

5 4511 et seq.) during the COVID-19 emergency pe-

6 riod, the President (and any officer or employee of

7 the United States to which authorities under such

8 title I have been delegated )—

9 (A) may exercise the prioritization or allo-
10 cation authority provided in such title I to ex-
il clude any materials described in paragraph (1)
12 ordered by a State or local government that are
13 scheduled to be delivered within 15 days of the
14 time at. which—

15 (i) the purchase order or contract by
16 the Federal Government for such materials
17 is made; or

18 Gi) the materials are otherwise allo-
19 eated by the Federal Government under
20 the authorities contained in such Act; and
21 (B) shall, within 24 hours of any exercise
22 of the prioritization or allocation authority pro-
23 vided in such title I—

24 (i) notify any State or local govern-
25 ment if the exercise of such authorities

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003213
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 34 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

909

1 would delay the receipt of such materials
2 ordered by such government; and

3 (ii) take such steps as may be nec-
4 essary to ensure that such materials or-
5 dered by such government are delivered in
6 the shortest possible period.

7 (3) UPDATE TO THE FEDERAL ACQUISITION
8 REGULATION.—Not later than 15 days after the
9 date of the enactment of this Act, the Federal Ac-
10 quisition Regulation shall be revised to reflect the
11 requirements of paragraph (2)(A).

12 (b) ENGAGEMENT WITH THE PRIVATE SECTOR.—

13 (1) SENSE OF CONGRESS.—The Congress—

14 (A) appreciates the willingness of private
15 companies not traditionally mvolved in pro-
16 ducing items for the health sector to volunteer
17 to use their expertise and supply chains to
18 produce essential medical supplies and equip-
19 ment;
20 (B) encourages other manufacturers to re-
21 view their existing capacity and to develop ¢a-
22 pacity to produce essential medical supplies,
23 medical equipment, and medical treatments to
24 address the COVID-19 emergency; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003214
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 35 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

910

1 (C) commends and expresses deep appre-
2 ciation to individual citizens who have been pro-
3 ducing personal protective equipment and other
4 materials for, in particular, use at hospitals in
5 their community.

6 (2) OUTREACH REPRESENTATIVE.—

7 (A) DESIGNATION.—Consistent with the
8 authorities in title VII of the Defense Produe-
9 tion Act of 1950 (50 U.S.C. 4551 et seq.), the
10 Administrator of the Federal Emergency Man-
11 agement Agency, in consultation with the Sec-
12 retary of Health and Human Services, shall
13 designate or shall appoint, pursuant to section
14 703 of such Aet (50 U.S.C. 4553), an indi-
15 vidual to be known as the “Outreach Rep-
16 resentative’. Such individual shall—

17 (i) be appointed from among individ-
18 uals with substantial experience in the pri-
19 vate sector in the production of medical
20 supplies or equipment; and
21 (i) act as the Government-wide single
22 point of contact during the COVID-19
23 emergency for outreach to manufacturing
24 companies and their suppliers who may be
25 interested in producing medical supplies or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003215
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 36 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

911

1 equipment, including the materials de-
2 seribed under subsection (a).

3 (B) ENCOURAGING PARTNERSHIPS.—The
4 Outreach Representative shall seek to develop
5 partnerships between companies, in coordina-
6 tion with the Supply Chain Stabilization Task
7 Force or any overall coordinator appointed by
8 the President to oversee the response to the
9 COVID-19 emergency, including through the
10 exercise of the authorities under section 708 of
11 the Defense Production Act of 1950 (50 U.S.C.
12 4558).

13 (c) ENHANCEMENT OF SUPPLY CHAIN PRODUC-
14 TION.—In exercising authority under title II of the De-

—"
ws

fense Production Act of 1950 (50 U.S.C. 4531 et seq.)

oooh,
oN

with respect to materials deseribed in subsection (a), the

—_
~

President shall seek to ensure that support is provided to

—_
CO

companies that comprise the supply chains for reagents,

—
\©

components, raw materials, and other materials and items

No
OQ

necessary to produce or use the materials described in sub-

 

 

21 section (a).
22 (d) OVERSIGHT OF CURRENT ACTIVITY AND
23 NEEDS.
24 (1) RESPONSE TO IMMEDIATE NEEDS.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003216
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 37 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

912

1 (A) IN GENERAL.—Not later than 7 days
2 after the date of the enactment of this Act, the
3 President, im coordination with the National
4 Response Coordination Center of the Federal
5 Emergency Management Agency, the Adminis-
6 trator of the Defense Logistics Agency, the Sec-
7 retary of Health and Human Services, the Sece-
8 retary of Veterans Affairs, and heads of other
9 Federal agencies (as appropriate), shall submit
10 to the appropriate congressional committees a
11 report assessing the immediate needs deseribed
12 in subparagraph (B) to eombat the COVID-19
13 pandemic and the plan for meeting those imme-
14 ciate needs.

15 (B) ASSESSMENT.—The report required by
16 this paragraph shall ineclade—

17 (Gj) an assessment of the needs for
18 medical supples or equipment necessary to
19 address the needs of the population of the
20 United States infected by the virus SARS—
21 CoV—2 that causes COVID-19 and to pre-
22 vent an increase in the ineidence of
23 COVID-19 throughout the United States,
24 including diagnostic tests, serological tests,
25 medicines that have been approved by the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003217
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 38 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

913

1 Food and Drug Administration to treat
2 COVID-19, and ventilators and medicines
3 needed to employ ventilators;

4 (ii) based on meaningful consultations
5 with relevant stakeholders, an assessment
6 of the need for personal protective equip-
7 ment and other supplies (ineluding diag-
8 nostic tests) required by:

9 (I) health professionals, health
10 workers, and hospital staff,

11 (II) workers in industries and
12 sectors described in the ‘Advisory
13 Memorandum on Identification of Es-
14 sential Critical Infrastructure Work-
15 ers during the COVID-19 Response”
16 issued by the Director of Cybersecu-
17 rity and Infrastructure Security Agen-
18 ey of the Department of Homeland
19 Security on April 17, 2020 (and any
20 expansion of industries and sectors in-
21 cluded in updates to such advisory
22 memorandum); and
23 (III) other workers determined to
24 be essential based on such consulta-
25 tion;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003218
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 39 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

914

1 (ii) an assessment of the quantities of
2 equipment and supplies in the Strategic
3 National Stockpile (established under sec-
4 tion 319F—-2 of the Public Health Service
5 Act ((42 U.S.C. 247d-6b(a)(1))) as of the
6 date of the report, and the projected gap
7 between the quantities of equipment and
8 supplies identified as needed in the assess-
9 ment under clauses (i) and (i) and the
10 quantities in the Strategic National Stock-
11 pile;

12 (iv) an identification of the industry
13 sectors and manufacturers most ready to
14 fulfill purchase orders for such equipment
15 and supplies Gneluding manufacturers that
16 may be incentivized) through the exercise
17 of authority under section 308(e) of the
18 Defense Production Act of 1950 (50
19 U.S.C. 4533(e)) to modify, expand, or im-
20 prove production processes to manufacture
21 such equipment and supplies to respond
22 immediately to a need identified in clause
23 (i) or (ii);

24 (v) an identification of Government-
25 owned and privately-owned stockpiles of

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003219
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 40 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

915
1 such equipment and supplies not included
2 in the Strategic National Stockpile that
3 could be repaired or refurbished;
4 (vi) an identification of previously dis-
5 tributed eritical supplies that can be redis-
6 tributed based on current need;
7 (vii) a deseription of any exercise of
8 the authorities described under paragraph
9 (1)(E) or (2)(A) of subsection (a); and
10 (vill) an identification of critical areas
11 of need, by county and by areas identified
12 by the Indian Health Service, in the
13 United States and the metrics and criteria
14 for identification as a critical area.
15 (C) PLAN.—The report required by this
16 paragraph shall include a plan for meeting the
17 immediate needs to combat the COVID-19 pan-
18 demic, including the needs deseribed in sub-
19 paragraph (B). Such plan shall inchade—
20 Gi) each contract the Federal Govern-
21 ment has entered into to meet such needs,
22 including the purpose of each contract, the
23 type and amount of equipment, supplies, or
24 services to be provided under the contract,
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003220
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 41 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

916
1 the entity performing such contract, and
2 the dollar amount of each contract;
3 Gi) each contract that the Federal
4 Government intends to enter into within
5 14 days after submission of such report,
6 including the information described in sub-
7 paragraph (B) for each such contract; and
8 (iii) whether any of the contracts de-
9 seribed in clause () or (i) have or will
10 have a priority rating under the Defense
11 Production Act of 1950 (50 U.S.C. 4501
12 et. seq.), including purchase orders pursu-
13 ant to Department of Defense Directive
14 4400.1 (or any successor directive), sub-
15 part A of part 101 of title 45, Code of
16 Federal Regulations, or any other applica-
17 ble authority.
18 (D) ADDITIONAL REQUIREMENTS.—The
19 report required by this paragraph, and each up-
20 date required by subparagraph (E), shall in-
21 clude—
22 (i) any requests for equipment and
23 supplies from State or local governments
24 and Indian Tribes, and an accompanying
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003221
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 42 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

917
1 list of the employers and unions consulted
2 in developing these requests;
3 (ii) any modeling or formulas used to
4 determine allocation of equipment and sup-
5 plies, and any related chain of command
6 issues on making final decisions on alloca-
7 tions;
8 (ii) the amount and destination of
9 equipment and supplies delivered;
10 (iv) an explanation of why any portion
11 of any contract, whether to replenish the
12 Strategie National Stockpile or otherwise,
13 will not be filled;
14 (v) of products procured under this
15 section, the percentage of such products
16 that are used to replenish the Strategic
17 National Stockpile, that are targeted to
18 COVID-19 hotspots, and that are used for
19 the commercial market;
20 (vi) metrics, formulas, and_ eriteria
21 used to determine COVID-19 hotspots or
22 areas of eritical need for a State, county,
23 or an area identified by the Indian Health
24 Service;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003222
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 43 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

918

1 (vii) production and procurement
2 benchmarks, where practicable; and

3 (vii) results of the consultation with
4 the relevant stakeholders required by sub-
5 paragraph (B)(ii).

6 (E) UPDATES.—The President, in coordi-
7 nation with the National Response Coordination
8 Jenter of the Federal Emergency Management
9 Ageney, the Administrator of the Defense Lo-
10 gistics Agency, the Secretary of Health and
il Human Services, the Secretary of Veterans Af-
12 fairs, and heads of other Federal agencies (as
13 appropriate), shall update such report every 14
14 days.

15 (Ff) PUBLIC AVAILABILITY.—The President
16 shall make the report required by this para-
17 eraph and each update required by subpara-
18 graph (E) available to the public, including on
19 a Government website.
20 (2) RESPONSE TO LONGER-TERM NEEDS.—
21 (A) IN GENERAL.—Not later than 14 days
22 after the date of enactment of this Act, the
23 President, in coordination with the National
24 Response Coordination Center of the Federal
25 Emergency Management Agency, the Adminis-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003223
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 44 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

919
1 trator of the Defense Logistics Agency, the See-
2 retary of Health and Human Services, the Sec-
3 retary of Veterans Affairs, and heads of other
4 Federal agencies (as appropriate), shall submit
5 to the appropriate congressional committees a
6 report containing an assessment of the needs
7 deseribed in subparagraph (B) to combat the
8 COVID-19 pandemic and the plan for meeting
9 such needs during the 6-month period begin-
10 ning on the date of submission of the report.
11 (B) ASSESSMENT.—The report required by
12 this paragraph shall inchude—
13 (i) an assessment of the elements de-
14 seribe in clauses (i) through (v) and clause
15 (viii) of paragraph (1)(B); and
16 Gi) an assessment of needs related to
17 COVID-19 vaccines and any additional
18 services to address the COVID-19 pan-
19 demic, including services related to health
20 surveillance to ensure that the appropriate
21 level of contact tracing related to detected
22 infections is available throughout the
23 United States.
24 (C) PLAN.—The report required by this
25 paragraph shall include a plan for meeting the
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003224
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 45 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

920

1 longer-term needs to combat the COVID-19
2 pandemic, including the needs described in sub-
3 paragraph (B). This plan shall include—
4 (i) a plan to exercise authorities under
5 the Defense Production Act of 1950 (50
6 U.S.C. 4501 et seq.) necessary to inerease
7 the production of the medical equipment,
8 supplies, and services that are essential to
9 meeting the needs identified in subpara-
10 eraph (B), including the number of N-—95
11 respirator masks and other personal pro-
12 tective equipment needed, based on mean-
13 ingful consultations with relevant stake-
14 holders, by the private sector to resume
15 economic activity and by the public and
16 nonprofit sectors to significantly increase
17 their activities;
18 Gi) results of the consultations with
19 the relevant stakeholders required by
20 clause (i)(II);
21 Gi) an estimate of the funding and
22 other measures necessary to rapidly ex-
23 pand manufacturing production capacity
24 for such equipment and supplies, includ-
25 ing—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003225
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 46 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

921
1 (I) any efforts to expand, retool,
2 or reconfigure production lines;
3 (II) any efforts to establish new
4 production lines through the purchase
5 and installation of new equipment; or
6 (II) the issuance of additional
7 contracts, purchase orders, purchase
8 guarantees, or other similar measures;
9 (iv) each contract the Federal Govern-
10 ment has entered into to meet such needs
11 or expand such production, the purpose of
12 each contract, the type and amount of
13 equipment, supplies, or services to be pro-
14 vided under the contract, the entity per-
15 forming such contract, and the dollar
16 amount of each contract;
17 (v) each contract that the Federal
18 Government intends to enter into within
19 14 days after submission of such report,
20 including the information described in
21 clause (iv) for each such contract;
22 (vi) whether any of the contracts de-
23 seribed in clause (iv) or (v) have or will
24 have a priority rating under the Defense
25 Production Act of 1950 (50 U.S.C. 4501
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003226
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 47 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

922

1 et seq.), including purchase orders pursu-
2 ant to Department of Defense Directive
3 4400.1 (or any successor directive), sub-
4 part A of part 101 of title 45, Code of
5 Federal Regulations, or any other applica-
6 ble authority; and

7 (vii) the manner in which the Defense
8 Production Act of 1950 (50 U.S.C. 4501
9 et seq.) could be used to increase services
10 necessary to combat the COVID-19 pan-
11 demic, including services described in sub-
12 paragraph (B)(ii).

13 (D) UppaTEs.—The President, in coordi-
14 nation with the National Response Coordination
15 Center of the Federal Emergency Management
16 Agency, the Administrator of the Defense Lo-
17 gistics Agency, the Secretary of Health and
18 Human Services, the Secretary of Veterans Af-
19 fairs, and heads of other Federal agencies (as
20 appropriate), shall update such report every 14
21 days.

22 (EK) PUBLIC AVAILABILITY.—The Presi-
23 dent shall make the report required by this sub-
24 section and each update required by subpara-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003227
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 48 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

923

1 eraph (D) available to the public, including on
2 a Government website.

3 (3) REPORT ON EXERCISING AUTHORITIES
4 UNDER THE DEFENSE PRODUCTION ACT OF 1950.—
5 (A) IN GENERAL.—Not later than 14 days
6 after the date of the enactment of this Act, the
7 President, in consultation with the Adminis-
8 trator of the Federal Emergency Management
9 Ageney, the Secretary of Defense, and the Sec-
10 retary of Health and Human Services, shall
11 submit to the appropriate congressional com-
12 mittees a report on the exercise of authorities
13 under titles I, HI, and VU of the Defense Pro-
14 duction Act of 1950 (50 U.S.C. 4501 et seq.)
15 prior to the date of such report.

16 (B) CONTENTS.—The report required
17 under subparagraph (A) and each update re-
18 quired under subparagraph (C) shall include,
19 with respect to each exercise of such author-
20 ity:
21 (i) an explanation of the purpose of
22 the applicable contract, purchase order, or
23 other exercise of authority (including an
24 allocation of materials, services, and facili-
25 ties under section 101(a)(2) of the Defense

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003228
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 49 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

So OA sD OO SP WD WH

BQ NO NO NR NR mm
Be WO bo | OCF CO CO HI HB A BP WO NYO KH OC

gAVHLC\051 220\051220.072.xml
May 12, 2020 (12:13 p.m.)

924

Production Act of 1950 (50 U.S.C.

4511(a)(2));

Gi) the cost of such exercise of au-
thority; and
(iii) if applicable—

(I) the amount of goods that
were purchased or allocated;

(II) an identification of the entity
awarded a contract or purchase order
or that was the subject of the exercise
of authority; and

(III) an identification of any en-
tity that had shipments delayed by the
exercise of any authority under the
Defense Production Act of 1950 (50
U.S.C. 4501 et seq.).

(C) UppATES.—The President shall up-
date the report required under subparagraph
(A) every 14 days.

(D) PuBLIC AVATLABILITY.—The Presi-
dent shall make the report required by this sub-
section and each update required by subpara-
graph (C) available to the public, including on

a Government website.

(76335113)

DOC 0003229
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 50 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

925
1 (4) QUARTERLY REPORTING.—The President
shall submit to Congress, and make available to the
public Gneluding on a Government website), a quar-
terly report detailing all expenditures made pursuant

to titles I, HI, and VI of the Defense Production

2

3

4

5

6 Act of 1950 50 U.S.C. 4501 et seq.).
7 (5) SUNSET.—The requirements of this sub-
8 section shall terminate on the later of—

9 (A) December 31, 2021; or
10 (B) the end of the COVID-19 emergency
11 period.

12 (e) ENHANCEMENTS TO THE DEFENSE PRODUCTION

13. Act oF 1950.—

14 (1) HEALTH EMERGENCY AUTHORITY.—Section
15 107 of the Defense Production Act of 1950 (50
16 U.S.C. 4517) is amended by adding at the end the
17 following:

18 “(¢) HEALTH EMERGENCY AUTHORITY.—wWith re-

19 spect to a public health emergency declaration by the Sec-
20 retary of Health and Human Services under section 319
21 of the Public Health Service Act, or preparations for such
22 a health emergency, the Secretary of Health and Human
23 Services and the Administrator of the Federal Emergency

24 Management Agency are authorized to carry out the au-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003230
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 51 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

926
1 thorities provided under this section to the same extent

2 as the President.’’.

 

3 (2) EMPHASIS ON BUSINESS CONCERNS OWNED
4 BY WOMEN, MINORITIES, VETERANS, AND NATIVE
5 AMERICANS.—Section 108 of the Defense Produe-
6 tion Act of 1950 (50 U.S.C. 4518) is amended—

7 (A) in the heading, by striking “MOD-
8 ERNIZATION OF SMALL BUSINESS SUP-
9 PLIERS” and inserting “SMALL BUSINESS
10 PARTICIPATION AND FAIR INCLUSION”;

11 (B) by amending subsection (a) to read as
12 follows:

13 (a) PARTICIPATION AND INCLUSION.—

14 (1) IN GENERAL.—In providing any assistance
15 under this Act, the President shall accord a strong
16 preference for subcontractors and suppliers’ that
17 are—

18 (A) small business concerns; or

19 “(B) businesses of any size owned by
20 women, minorities, veterans, and the disabled.
21 (2) SPECIAL CONSIDERATION.—To the max-
22 imum extent practicable, the President shall accord
23 the preference described under paragraph (1) to
24 small business concerns and businesses described in
25 paragraph (1)(B) that are located in areas of high

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003231
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 52 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

927

1 unemployment or areas that have demonstrated a
2 continuing pattern of economic decline, as identified
3 by the Secretary of Labor.”; and

4 (C) by adding at the end the following:

5 ‘“‘(e) MINORITY DEFINED.—In this section, the term
6 ‘minority’—

7 (1) has the meaning given the term in section
8 3808(b) of the Financial Institutions Reform, Recovy-
9 ery, and Enforcement Act of 1989; and

10 (2) ineludes any indigenous person in the
il United States, including any territories of the
12 United States.”.

13 (3) ADDITIONAL INFORMATION IN ANNUAL RE-
14 PORT.—Section 304(f)(3) of the Defense Production
15 Act of 1950 (50 U.S.C. 4534(f)(8)) is amended by
16 striking “‘year.” and inserting “year, including the
17 percentage of contracts awarded using Fund
18 amounts to each of the groups described in section
19 108(a)(1)(B) (and, with respect to minorities,
20 disageregated by ethnic group), and the percentage
21 of the total amount expended during such fiscal year
22 on such contracts.”’.
23 (4) DEFINITION OF NATIONAL DEFENSE.—Sec-
24 tion 702(14) of the Defense Production Act of 1950
25 is amended by striking “and critical infrastructure

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003232
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 53 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

928

1 protection and restoration” and inserting “, eritical
2 infrastructure protection and restoration, and health
3 emergency preparedness and response activities’.

4 (f) SECURING ESSENTIAL MEDICAL MATERIALS.

5 (1) STATEMENT OF POLICY.—Section 2(b) of
6 the Defense Production Act of 1950 (50 U.S.C.
7 4502) is amended—

8 (A) by redesignating paragraphs (3)
9 through (8) as paragraphs (4) through (9), re-
10 spectively; and

11 (B) by inserting after paragraph (2) the
12 following:

13 (3) authorities under this Act should be used
14 when appropriate to ensure the availability of med-
15 ical materials essential to national defense, including
16 through measures designed to secure the drug sup-
17 ply chain, and taking into consideration the impor-
18 tance of United States competitiveness, scientific
19 leadership and cooperation, and innovative capac-
20 ity;”’.

21 (2) STRENGTHENING DOMESTIC CAPABILITY.—
22 Section 107 of the Defense Production Act of 1950
23 (50 U.S.C. 4517) is amended—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003233
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 54 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

929
1 (A) in subsection (a), by inserting “(in-
2 cluding medical materials)” after “‘materials”’;
3 and
4 (B) in subsection (b)(1), by inserting “‘(in-
5 cluding medical materials such as drugs to di-
6 agnose, cure, mitigate, treat, or prevent disease
7 that essential to national defense)” after ‘“‘es-
8 sential materials’.
9 (3) STRATEGY ON SECURING SUPPLY CHAINS
10 FOR MEDICAL ARTICLES.—Title I of the Defense
11 Production Act of 1950 (50 U.S.C. 4511 et seq.) is
12 amended by adding at the end the following:
13 “SEC. 109. STRATEGY ON SECURING SUPPLY CHAINS FOR
14 MEDICAL MATERIALS.
15 (a) IN GENERAL.—Not later than 180 days after
16 the date of the enactment of this section, the President,

—
~

in consultation with the Secretary of Health and Human

18 Services, the Secretary of Commerce, the Secretary of
19 Homeland Security, and the Secretary of Defense, shall
20 transmit a strategy to the appropriate Members of Con-
21 gress that includes the following:

22 (1) A detailed plan to use the authorities
23 under this title and title II], or any other provision
24 of law, to ensure the supply of medical materials (in-
25 cluding drugs to diagnose, cure, mitigate, treat, or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003234
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 55 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

930

1 prevent disease) essential to national defense, to the
2 extent necessary for the purposes of this Act.

3 (2) An analysis of vulnerabilities to existing
4 supply chains for such medical articles, and ree-
5 ommendations to address the vulnerabilities.

6 (3) Measures to be undertaken by the Presi-
7 dent to diversify such supply chains, as appropriate
8 and as required for national defense; and

9 (4) A discussion of—

10 (A) any significant effects resulting from
11 the plan and measures described in this sub-
12 section on the production, cost, or distribution
13 of vaccines or any other drugs (as defined
14 under section 201 of the Federal Food, Drug,
15 and Cosmetie Act (21 U.S.C. 321));

16 ‘“‘(B) a timeline to ensure that essential
17 components of the supply chain for medical ma-
18 terials are not under the exclusive control of a
19 foreign government in a manner that the Presi-
20 dent determines could threaten the national de-
21 fense of the United States; and
22 “(C) efforts to mitigate any risks resulting
23 from the plan and measures deseribed in this
24 subsection to United States competitiveness,
25 scientific leadership, and innovative capacity,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003235
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 56 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

931

—_

including efforts to cooperate and proactively
engage with United States allies.

‘“(b) PROGRESS REPORT.—Following submission of
the strategy under subsection (a), the President shall sub-
mit to the appropriate Members of Congress an annual
progress report evaluating the implementation of the
strategy, and may include updates to the strategy as ap-

propriate. The strategy and progress reports shall be sub-

oO Aa aN DH OD SP WH Ld

mitted in unclassified form but may contain a classified

=
©

annex.

poe,
—

‘““(¢) APPROPRIATE MEMBERS OF CONGRESS.—The

i
No

term ‘appropriate Members of Congress’ means the

—"
On

Speaker, majority leader, and minority leader of the

—
fs

House of Representatives, the majority leader and minor-

—"
ws

ity leader of the Senate, the Chairman and Ranking Mem-

oooh,
oN

ber of the Committees on Armed Services and Financial

—_
~

Services of the House of Representatives, and the Chair-

—_
CO

man and Ranking Member of the Committees on Armed

—
\©

Services and Banking, Housing, and Urban Affairs of the

No
OQ

Senate.’’.

bo
—

(2) GAO REPORT.—

No
No

(1) IN GENERAL.—Not later than 270 days

N
Go

after the date of the enactment of this Act, and an-

We)
a

nually thereafter, the Comptroller General of the

No
Cn

United States shall submit to the appropriate con-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003236
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 57 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

932

1 gressional committees a report on ensuring that the
2 United States Government has access to the medical
3 supplies and equipment necessary to respond to fu-
4 ture pandemics and public health emergencies, in-
5 cluding recommendations with respect to how to en-
6 sure that the United States supply chain for diag-
7 nostic tests (neluding serological tests), personal
8 protective equipment, vaccines, and therapies is bet-
9 ter equipped to respond to emergencies, including
10 through the use of funds in the Defense Production
11 Act Fund under section 304 of the Defense Produc-
12 tion Act of 1950 (50 U.S.C. 4534) to address short-
13 ages in that supply chain.

14 (2) REVIEW OF ASSESSMENT AND PLAN.—

15 (A) IN GENERAL.—Not later than 30 days
16 after each of the submission of the reports de-
17 seribed in paragraphs (1) and (2) of subsection
18 (d), the Comptroller General of the United
19 States shall submit to the appropriate congres-
20 sional committees an assessment of such re-
21 ports, including identifymg any gaps and pro-
22 viding any recommendations regarding the sub-
23 ject matter in such reports.

24 (B) MONTHLY REVIEW.—Not later than a
25 month after the submission of the assessment
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003237
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 58 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

933

1 under subparagraph (A), and monthly there-
2 after, the Comptroller General shall issue a re-
3 port to the appropriate congressional commit-
4 tees with respect to any updates to the reports
5 deseribed in paragraph (1) and (2) of sub-
6 section (d) that were issued during the previous
7 1-month period, containing an assessment of
8 such updates, including identifying any gaps
9 and providing any recommendations regarding
10 the subject matter in such updates.

11 (h) DEFINITIONS.—In this section:

12 (1) APPROPRIATE CONGRESSIONAL COMMIT-
13 TEES.—The term “appropriate congressional com-
14 mittees”” means the Committees on Appropriations,
15 Armed Services, Energy and Commerce, Financial
16 Services, Homeland Security, and Veterans’ Affairs
17 of the House of Representatives and the Committees
18 on Appropriations, Armed Services, Banking, Hous-
19 ing, and Urban Affairs, Health, Edueation, Labor,
20 and Pensions, Homeland Security and Governmental
21 Affairs, and Veterans’ Affairs of the Senate.
22 (2) COVID-19 EMERGENCY PERIOD.—The
23 term “COVID-19 emergency period”? means the pe-
24 riod beginning on the date of enactment of this Act
25 and ending after the end of the incident period for

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003238
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 59 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

934
1 the emergeney declared on March 13, 2020, by the
2 President under Section 501 of the Robert T. Staf-
3 ford Disaster Relief and Emergency Assistance Act
4 (42 U.S.C. 4121 et seq.) relating to the Coronavirus
5 Disease 2019 (COVID—-19) pandemic.
6 (3) RELEVANT STAKEHOLDER.—The term “‘rel-
7 evant stakeholder” means—
8 (A) representative private sector entities;
9 (B) representatives of the nonprofit sector;
10 and
11 (C) representatives of labor organizations
12 representing workers, cluding unions that rep-
13 resent health workers, manufacturers, public
14 sector employees, and service sector workers.
15 (4) STATE.—The term ‘State’? means each of
16 the several States, the District of Columbia, the
17 Commonwealth of Puerto Rico, and any territory or
18 possession of the United States.
19 TITLE II—PROTECTING RENTERS AND HOME-
20 OWNERS FROM EVICTIONS AND FORE-
21 CLOSURES
22 SEC. 110201. EMERGENCY RENTAL ASSISTANCE.
23 (a) AUTHORIZATION OF APPROPRIATIONS.—There is
24 authorized to be appropriated to the Secretary of Housing
25 and Urban Development (referred to in this section as the
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003239
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 60 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

935
Secretary’) $100,000,000,000 for an additional amount

—_

for grants under the Emergency Solutions Grants pro-
eram under subtitle B of title IV of the MeKinney-Vento
Homeless Assistance Act (42 U.S.C. 11871 et seq.), to
remain available until expended (subject to subsections (d)
and (n) of this section), to be used for providing short-
or medium-term assistance with rent and rent-related

costs (including tenant-paid utility costs, utility- and rent-

oO Aa aN DH OD SP WH Ld

arrears, fees charged for those arrears, and security and

=
©

utility deposits) in accordance with paragraphs (4) and (5)

—
—

of section 415(a) of such Act (42 U.S.C. 11374(a)) and

=
No

this section.

—"
On

(b) DEFINITION OF AT RISK OF HOMELESSNESS.—

—
fs

Notwithstanding section 401(1) of the MecKinney-Vento

—"
ws

Homeless Assistance Act (42 U.S.C. 11360(1)), for pur-

oooh,
oN

poses of assistance made available with amounts made

—_
~

available pursuant to subsection (a), the term “at risk of

—_
CO

homelessness” means, with respect to an individual or

—
\©

family, that the individual or family.

 

No
OQ

(1) has an income below 80 percent of the me-

NO
—

dian income for the area as determined by the Sec-

ho
No

retary; and

ho
Go

(2) has an inability to attain or maintain hous-

we)
i

ing stability or has insufficient resources to pay for

No
Gn

rent or utilities due to financial hardships.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003240
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 61 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

936
1 (ec) INCOME TARGETING AND CALCULATION.—For
2 purposes of assistance made available with amounts made
3 available pursuant to subsection (a)—
4 (1) each recipient of such amounts shall use—
5 (A) not less than 40 percent of the
6 amounts received only for providing assistance
7 for individuals or families experiencing home-
8 lessness, or for persons or families at risk of
9 homelessness who have incomes not exceeding
10 30 percent of the median income for the area
il as determined by the Seeretary;
12 (B) not less than 70 percent of the
13 amounts received only for providing assistance
14 for individuals or families experiencing home-
15 lessness, or for persons or families at risk of
16 homelessness who have incomes not exceeding
17 50 percent of the median income for the area
18 as determined by the Secretary; and
19 (C) the remainder of the amounts received
20 only for providing assistance to individuals or
21 families experiencing homelessness, or for per-
22 sons or families at risk of homelessness who
23 have incomes not exceeding 80 percent of the
24 median income for the area as determined by
25 the Secretary, but such recipient may establish
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003241
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 62 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

937

1 a higher percentage limit for purposes of sub-
2 section (b)(1), which shall not in any ease ex-
3 ceed 120 percent of the area median income, if
4 the recipient states that it will serve such popu-
5 lation in its plan; and

6 (2) in determining the income of a household
7 for homelessness prevention assistance

8 (A) the caleulation of income performed at
9 the time of application for such assistance, in-
10 eluding arrearages, shall consider only income
11 that the household is currently receiving at such
12 time and any income recently terminated shall
13 not be included;

14 (B) any calculation of income performed
15 with respect to households receiving ongoing as-
16 sistance (such as medium-term rental assist-
17 ance) 3 months after initial receipt of assist-
18 ance shall consider only the income that the
19 household is receiving at the time of such re-
20 view; and
21 (C) the calculation of income performed
22 with respect to households receiving assistance
23 for arrearages shall consider only the income
24 that the household was receiving at the time
25 such arrearages were incurred.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003242
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 63 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

938
1 (d) 3-YEAR AVAILABILITY.—
2 (1) IN GENERAL.—Each recipient of amounts
3 made available pursuant to subsection (a) shall—
4 (A) expend not less than 60 percent of
5 such grant amounts within 2 years of the date
6 that such funds became available to the recipi-
7 ent for obligation; and
8 (B) expend 100 percent of such grant
9 amounts within 3 years of such date.
10 (2) REALLOCATION AFTER 2 YEARS.—The Sec-
11 retary May recapture any amounts not expended in
12 compliance with paragraph (1)(A) and reallocate
13 such amounts to recipients in compliance with the
14 formula referred to in subsection (h)(1)(A).
15 (e) RENT RESTRICTIONS.
16 (1) INAPPLICABILITY.—Section 576.106(d) of
17 title 24, Code of Federal Regulations, shall not
18 apply with respect to homelessness prevention assist-
19 ance made available with amounts made available
20 under subsection (a).
21 (2) AMOUNT OF RENTAL ASSISTANCE.—In pro-
22 viding homelessness prevention assistance with
23 amounts made available under subsection (a), the
24 maximum amount of rental assistance that may be
25 provided shall be the greater of—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003243
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 64 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

939

1 (A) 120 pereent of the higher of—
2 Gi) the Fair Market Rent established
3 by the Seeretary for the metropolitan area
4 or county; or

5 (ii) the applicable Small Area Fair
6 Market Rent established by the Secretary;
7 or

8 (B) such higher amount as the Secretary
9 shall determine is needed to cover market rents
10 in the area.

11 (f) SUBLEASES.—A recipient shall not be prohibited
12 from providing assistance authorized under subsection (a)
13 with respect to subleases that are valid under State law.
14 (2) HOUSING RELOCATION OR STABILIZATION AC-
15 TIVITIES.—A recipient of amounts made available pursu-

oooh,
oN

ant to subsection (a) may expend up to 25 percent of its

—_
~

allocation for activities under section 415(a)(5) of the

—_
CO

MeKinney-Vento Homeless Assistance Act (42 U.S.C.

—
\©

113874(a)(5)), except that notwithstanding such section,

No
OQ

activities authorized under this subsection may be pro-

NO
—

vided only for individuals or families who have incomes

ho
No

not exceeding 50 percent of the area median income and

ho
Go

meet the criteria in subsection (b)(2) of this section or

we)
i

section 103 of the McKinney-Vento Homeless Assistance

No
Gn

Aet (42 U.S.C. 11302). This subsection shall not apply

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003244
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 65 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

940

1 to rent-related costs that are specifically authorized under

2 subsection (a) of this section.

3 (h) ALLOCATION OF ASSISTANCE.—

4 (1) IN GENERAL.—In allocating amounts made

5 available pursuant to subsection (a), the Secretary

6 shall—

7 (A)(i) for any purpose authorized in this

8 section—

9 (I) allocate 2 percent of such amount
10 for Indian tribes and tribally designated
il housing entities (as such terms are defined
12 in section 4 of the Native American Hous-
13 ing Assistance and Self-Determination Act
14 of 1996 (25 U.S.C. 4103)) under the for-
15 mula established pursuant to section 302
16 of such Act (25 U.S.C. 4152), except that
17 0.5 percent of the amount allocated under
18 this clause shall be allocated for the De-
19 partment of Hawaiian Home Lands; and
20 (II) allocate 0.3 percent of such
21 amount for the Virgin Islands, Guam,
22 American Samoa, and the Northern Mar-
23 iana Islands;

24 (ii) not later than 30 days after the date
25 of enactment of this Act, obligate and disburse
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003245
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 66 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

94]

1 the amounts allocated pursuant to clause (i) in
2 accordance with such allocations and provide
3 such recipient with any necessary guidance for
4 use of the funds; and

5 (B)G) not later than 7 days after the date
6 of enactment of this Act and after setting aside
7 amounts under subparagraph (A), allocate 50
8 pereent of any such remaining amounts under
9 the formula specified in subsections (a), (b),
10 and (e) of section 414 of the McKinney-Vento
11 Homeless Assistance Act (42 U.S.C. 11373)
12 for, and notify, each State, metropolitan city,
13 and urban county that is to receive a direct
14 grant of such amounts; and

15 (i) not later than 30 days after the date
16 of enactment of this Act, obligate and disburse
17 the amounts allocated pursuant to clause (1) in
18 accordance with such allocations and provide
19 such recipient with any necessary guidance for
20 use of the funds; and
21 (C)G) not later than 45 days after the date
22 of enactment of this Act, allocate any remaining
23 amounts for eligible recipients according to a
24 formula to be developed by the Secretary that
25 takes into consideration the formula referred to

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003246
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 67 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

942

1 in subparagraph (A) and the need for emer-
2 gency rental assistance under this section, in-
3 cluding the severe housing cost burden among
4 extremely low- and very low-income renters and
5 disruptions in housing and economic conditions,
6 including unemployment; and

7 (ii) not later than 30 days after the date
8 of the allocation of such amounts pursuant to
9 clause (i), obligate and disburse such amounts
10 in accordance with such allocations.

11 (2) ALLOCATIONS TO STATES.—

12 (A) IN GENERAL.—Notwithstanding sub-
13 section (a) of section 414 of the MeKinney-
14 Vento Homeless Assistance Act (42 U.S.C.
15 11373(a)) and section 576.202(a) of title 24,
16 Code of Federal Regulations, a State recipient
17 of an allocation under this section may elect to
18 use up to 100 percent of its allocation to carry
19 out activities eligible under this section directly.
20 (B) REQUIREMENT.—Any State recipient
21 making an election described in subparagraph
22 (A) shall serve households throughout the entire
23 State, including households in rural commu-
24 nities and small towns.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003247
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 68 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

943
1 (3) ELECTION NOT TO ADMINISTER.—If a re-
2 cipient other than a State elects not to receive funds
3 under this section, such funds shall be allocated to
4 the State recipient in which the recipient is located.
5 (4) PARTNERSHIPS, SUBGRANTS, AND CON-
6 TRACTS.—A recipient of a grant under this section
7 may distribute funds through partnerships, sub-
8 erants, or contracts with an entity, such as a public
9 housing agency (as such term is defined in section
10 3(b) of the United States Housing Act of 1937 (42
il U.S.C. 1487a(b))), that is capable of carrying activi-
12 ties under this section.
13 (5) REVISION TO RULE.—The Secretary shall
14 revise section 576.3 of tile 24, Code of Federal Reg-
15 ulations, to change the set aside for allocation to the
16 territories to exactly 0.8 percent.
17 G) INAPPLICABILITY OF MATCHING REQUIRE-
18 MENT.—Subsection (a) of section 416 of the MeKinney-
19 Vento Homeless Assistance Act (42 U.S.C. 11375(a))
20 shall not apply to any amounts made available pursuant
21 to subsection (a) of this section.
22 (j) REIMBURSEMENT OF ELIGIBLE ACTIVITIES.
23 Amounts made available pursuant to subsection (a) may

We)
a

be used by a recipient to reimburse expenditures incurred

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003248
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 69 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

944

1 for eligible activities under this section after March 27,
2 2020.

3 (k) PROHIBITION ON PREREQUISITES.—None of the
4 funds made available pursuant to this section may be used
5 to require any individual receiving assistance under the
6 program under this section to receive treatment or per-
7 form any other prerequisite activities as a condition for
8 receiving shelter, housing, or other services.

9 (1) WAIVERS AND ALTERNATIVE REQUIREMENTS.—
10 (1) IN GENERAL.—

11 (A) AuTHORITY.—In administering the
12 amounts made available pursuant to subsection
13 (a), the Secretary may waive, or specify alter-
14 native requirements for, any provision of any
15 statute or regulation that the Secretary admin-
16 isters in connection with the obligation by the
17 Secretary or the use by the recipient of such
18 amounts (except for requirements related to fair
19 housing, nondiscrimination, labor standards,
20 prohibition on prerequisites, minimum data re-
21 porting, and the environment), if the Secretary
22 finds that good cause exists for the waiver or
23 alternative requirement and such waiver or al-
24 ternative requirement is necessary to expedite
25 the use of funds made available pursuant to

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003249
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 70 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

945

1 this section, to respond to public health orders
2 or conditions related to the COVID-19 emer-

3 gency, or to ensure that eligible individuals can
4 attain or maintain housing stability.

5 (B) PUBLIC NOTICE.—The Seeretary shall

6 notify the public through the Federal Register
7 or other appropriate means of any waiver or al-

8 ternative requirement under this paragraph,

9 and that such public notice shall be provided, at
10 a minimum, on the internet at the appropriate
il Government website or through other electronic
12 media, as determined by the Secretary.

13 (C) ELIGIBILITY REQUIREMENTS.—Eliei-
14 bility for rental assistance or housing relocation
15 and stabilization services shall not be restricted
16 based upon the prior receipt of assistance under
17 the program during the preceding three years.
18 (2) PUBLIC HEARINGS.—

19 (A) INAPPLICABILITY OF IN-PERSON HEAR-
20 ING REQUIREMENTS DURING THE COVID-19
21 EMERGENCY .—
22 G) IN GENERAL.—A recipient under
23 this section shall not be required to hold
24 in-person public hearings in connection
25 with its citizen participation plan, but shall

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003250
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 71 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

946
1 provide citizens with notice, including pub-
2 heation of its plan for carrying out this
3 section on the internet, and a reasonable
4 opportunity to comment of not less than 5
5 days.
6 (Gi) RESUMPTION OF IN-PERSON
7 HEARING REQUIREMENTS.—After the pe-
8 riod beginning on the date of enactment of
9 this Act and ending on the date of the ter-
10 mination by the Federal Emergency Man-
il agement Agency of the emergency declared
12 on Mareh 13, 2020, by the President
13 under the Robert T. Stafford Disaster Re-
14 lief and Emergency Assistance Act (42
15 U.S.C. 4121 et seq.) relating to the
16 Joronavirus Disease 2019 (COVID-19)
17 pandemic, and after the period described
18 in subparagraph (B), the Secretary shall
19 direct recipients under this section to re-
20 sume pre-crisis public hearing require-
21 ments.
22 (B) VIRTUAL PUBLIC HEARINGS.—
23 Gi) IN GENERAL.—During the period
24 that national or local health authorities
25 recommend social distancing and limiting
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003251
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 72 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

947

1 public gatherings for public health reasons,
2 a recipient may fulfill applicable public
3 hearing requirements for all grants from
4 funds made available pursuant to this sec-
5 tion by carrying out virtual public hear-
6 ings.

7 (i)  REQUIREMENTS.—Any — virtual
8 hearings held under clause (i) by a recipi-
9 ent under this section shall provide reason-
10 able notification and access for citizens in
il accordance with the recipient’s  certifi-
12 cations, timely responses from local offi-
13 cials to all citizen questions and issues,
14 and public aecess to all questions and re-
15 sponses.

16 (m) CONSULTATION.—In addition to any other eit-
17 izen participation and consultation requirements, in devel-
18 oping and implementing a plan to carry out this section,
19 each recipient of funds made available pursuant to this
20 section shall consult with the applicable Continuum or
21 Continuums of Care for the area served by the recipient
22 and organizations representing underserved communities
23 and populations and organizations with expertise in af-
24 fordable housing, fair housing, and services for people with
25 disabilities.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003252
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 73 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

948
1 (n) ADMINISTRATION.—
2 (1) By SECRETARY.—Of any amounts made
3 available pursuant to subsection (a)—
4 (A) not more than the lesser of 0.5 per-
5 cent, or $15,000,000, may be used by the Sec-
6 retary for staffing, training, technical assist-
7 ance, technology, monitoring, research, and
8 evaluation activities necessary to carry out the
9 program carried out under this section, and
10 such amounts shall remain available until Sep-
11 tember 30, 2024; and
12 (B) not more than $2,000,000 shall be
13 available to the Office of the Inspector General
14 for audits and investigations of the program au-
15 thorized under this section.
16 (2) By RECIPIENTS.—Notwithstanding section
17 576.108 of title 24 of the Code of Federal Regula-
18 tions, with respect to amounts made available pursu-
19 ant to this section, a recipient may use up to 10 per-
20 cent of the recipient's grant for payment of adminis-
21 trative costs related to the planning and execution of
22 activities.
23 SEC. 110202. HOMEOWNER ASSISTANCE FUND.
24 (a) DEFINITIONS.—In this section:
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003253
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 74 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

949

1 (1) Funp.—The term “Fund” means the
2 Homeowner Assistance Fund established under sub-
3 section (b).

4 (2) SECRETARY.—The term “Secretarv”’ means
5 the Secretary of the Treasury.

6 (3) STATE.—The term ‘State’ means any
7 State of the United States, the District of Columbia,
8 any territory of the United States, Puerto Rico,
9 Guam, American Samoa, the Virgin Islands, and the
10 Northern Mariana Islands.

11 (b) ESTABLISHMENT OF FuND.—There is. estab-
12 lished at the Department of the Treasury a Homeowner
13 Assistance Fund to provide such funds as are made avail-
14 able under subsection (g) to State housing finance agen-
15 cies for the purpose of preventing homeowner mortgage
16 defaults, foreclosures, and displacements of individuals
17 and families experiencing financial hardship after January
18 21, 2020.

19 (¢) ALLOCATION OF FUNDS.—
20 (1) ADMINISTRATION.—Of any amounts made
21 available for the Fund, the Secretary of the Treas-
22 ury may allocate, in the aggregate, an amount not
23 exceeding 5 percent—
24 (A) to the Office of Financial Stability es-
25 tablished under section 101(a) of the Emer-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003254
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 75 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

950
1 gency Economic Stabilization Act of 2008 (12
2 U.S.C. 5211(a)) to administer and oversee the
3 Fund, and to provide technical assistance to
4 States for the creation and implementation of
5 State programs to administer assistance from
6 the Fund; and
7 (B) to the Inspector General of the De-
8 partment of the Treasury for oversight of the
9 program under this section.
10 (2) FoR STATES.—The Secretary shall establish
il such eriteria as are necessary to allocate the funds
12 available within the Fund for each State. The See-
13 retary shall allocate such funds among all States
14 taking into consideration the number of unemploy-
15 ment claims within a State relative to the nationwide
16 number of unemployment claims.
17 (3) SMALL STATE MINIMUM.—The amount allo-
18 cated for each State shall not be less than
19 $250,000,000.
20 (4) SET-ASIDE FOR INSULAR AREAS.—Notwith-
21 standing any other provision of this section, of the
22 amounts appropriated under subsection (g@), the Sec-
23 retary shall reserve $200,000,000 to be disbursed to
24 Guam, American Samoa, the Virgin Islands, and the
25 Northern Mariana Islands based on each such terri-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003255
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 76 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

951

1 tory’s share of the combined total population of all

2 such territories, as determined by the Secretary. For

3 the purposes of this paragraph, population shall be

4 determined based on the most recent year for which

5 data are available from the United States Census

6 Bureau.

7 (5) SET-ASIDE FOR INDIAN TRIBES AND NATIVE

8 HAWAIIANS.

9 (A) INDIAN TRIBES.—Notwithstanding any
10 other provision of this section, of the amounts
11 appropriated under subsection (g), the See-
12 retary shall use 5 percent to make grants in ac-
13 cordance with subsection (f) to eligible reeipi-
14 ents for the purposes described in subsection
15 (e)(1).

16 (B) NATIVE HAWAITANS.— Of the funds
17 set aside under subparagraph (A), the See-
18 retary shall use 0.3 percent to make grants to

19 the Department of Hawaiian Home Lands in
20 accordance with subsection (f) for the purposes
21 deseribed in subsection (e)(1).

22 (d) DISBURSEMENT OF FUNDS.—

23 (1) ADMINISTRATION.—Exeept for amounts

24 made available for assistance under subsection (f),

25 State housing finance agencies shall be primarily re-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003256
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 77 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

952

1 sponsible for administering amounts disbursed from
2 the Fund, but may delegate responsibilities and sub-
3 allocate amounts to community development finan-
4 cial institutions and State agencies that administer
5 Low-Income Home Energy Assistance Program of
6 the Department of Health and Human Services.

7 (2) NOTICE OF FUNDING.—The Secretary shall
8 provide public notice of the amounts that will be
9 made available to each State and the method used
10 for determining such amounts not later than the ex-
il piration of the 14-day period beginning on the date
12 of the enactment of this Act of enactment.

13 (3) SHFA PLANS.—

14 (A) ELierprmiry.—To be eligible to receive
15 funding allocated for a State under the section,
16 a State housing finance agency for the State
17 shall submit to the Secretary a plan for the im-
18 plementation of State programs to administer,
19 im part or in full, the amount of funding the
20 state is eligible to receive, which shall provide
21 for the commencement of receipt of applications
22 by homeowners for assistance, and funding of
23 such applications, not later than the expiration
24 of the 6-month period beginning upon the ap-
25 proval under this paragraph of such plan.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003257
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 78 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

953

1 (B) MULTIPLE PLANS.—. A State housing

2 finance agency may submit multiple plans, each

3 covering a separate portion of funding for

4 which the State is eligible.

5 (C) TrmMInG.— The Secretary shall approve

6 or disapprove a plan within 30 days after the

7 plan’s submission and, if disapproved, explain

8 why the plan could not be approved.

9 (D) DISBURSEMENT UPON APPROVAL.—
10 The Secretary shall disburse to a State housing
il finance agency the appropriate amount of fund-
12 ing upon approval of the agency’s plan.

13 (E) AMENDMENTS.—-A State housing fi-
14 nance agency may subsequently amend a plan
15 that has previously been approved, provided
16 that any plan amendment shall be subject to
17 the approval of the Secretary. The Secretary
18 shall approve any plan amendment or dis-
19 approve such amendment explain why the plan
20 amendment could not be approved within 45
21 days after submission to the Secretary of such
22 amendment.

23 (f) TECHNICAL ASSISTANCE.—The See-
24 retary shall provide technical assistance for any

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003258
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 79 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

954

1 State housing finance agency that twice fails to
2 have a submitted plan approved.

3 (4) PLAN TEMPLATES.—The Secretary shall,
4 not later than 30 days after the date of the enact-
5 ment of this Act, publish templates that States may
6 utilize in drafting the plans required under para-
7 eraph (3)(A). The template plans shall include
8 standard program terms and requirements, as well
9 as any required legal language, which State housing
10 finance agencies may modify with the consent of the
11 Seeretary.

12 (e) PERMISSIBLE USES OF FUND.—

13 (1) IN GENERAL.—Funds made available to
14 State housing finance agencies pursuant to this sec-
15 tion may be used for the purposes established under
16 subsection (b), which may inelude—

17 (A) mortgage payment assistance, includ-
18 ing financial assistance to allow a borrower to
19 reinstate their mortgage or to achieve a more
20 affordable mortgage payment, which may in-
21 clude principal reduction or rate reduction, pro-
22 vided that any mortgage payment assistance is
23 tailored to a borrower's needs and their ability
24 to repay, and takes into consideration the loss
25 mitigation options available to the borrower;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003259
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 80 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

955
1 (B) assistance with payment of taxes, haz-
2 ard insurance, flood insurance, mortgage insur-
3 ance, or homeowners’ association fees;
4 (C) utility payment assistance, including
5 electric, gas, water, and internet service, includ-
6 ing broadband internet access service (as such
7 term is defined in section 8.1(b) of title 47,
8 Jode of Federal Regulations (or any successor
9 regulation));
10 (D) reimbursement of funds expended by a
11 State or local government during the period be-
12 ginning on January 21, 2020, and ending on
13 the date that the first funds are disbursed by
14 the State under the Fund, for the purpose of
15 providing housing or utility assistance to indi-
16 viduals or otherwise providing funds to prevent
17 foreclosure or eviction of a homeowner or pre-
18 vent mortgage delinquency or loss of housing or
19 eritical utilities as a response to the coronavirus
20 disease 2019 (COVID-19) pandemie; and
21 (E) any other assistance for homeowners
22 to prevent eviction, mortgage delinquency or de-
23 fault, foreclosure, or the loss of essential utility
24 Services.
25 (2) TARGETING.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003260
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 81 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

956

1 (A) REQUIREMENT.—Not less than 60 per-
2 cent of amounts made available for each State
3 or other entity allocated amounts under sub-
4 section (¢) shall be used for activities under
5 paragraph (1) that assist homeowners having
6 incomes equal to or less than 80 percent of the
7 area median income.

8 (B) DETERMINATION OF INCOME.— In de-
9 termining the income of a household for pur-
10 poses of this paragraph, income shall be consid-
11 ered to include only income that the household
12 is receiving at the time of application for assist-
13 ance from the Fund and any income recently
14 terminated shall not be included, except that for
15 purposes of households receiving assistance for
16 arrearages income shall include only the income
17 that the household was receiving at the time
18 such arrearages were incurred.

19 (C) LANGUAGE ASSISTANCE.—Each State
20 housing finance agency or other entity allocated
21 amounts under subsection (c) shall make avail-
22 able to each applicant for assistance from
23 amounts from the Fund language assistance in
24 any language that such language assistance is
25 available in and shall provide notice to each

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003261
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 82 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

957
1 such applicant that such language assistance is
2 available.
3 (3) ADMINISTRATIVE EXPENSES.—Not more
4 than 15 pereent of the amount allocated to a State
5 pursuant to subsection (¢) may be used by a State
6 housing financing agency for administrative ex-
7 penses. Any amounts allocated to administrative ex-
8 penses that are no longer necessary for administra-
9 tive expenses may be used in accordance with para-
10 graph (1).
11 (f) TRIBAL AND NATIVE HAWAIIAN ASSISTANCE.—
12 (1) DEFINITIONS.—TIn this subsection:
13 (A) DEPARTMENT OF HAWAIIAN HOME
14 LANDS.—The term “Department of Hawaiian
15 Home Lands” has the meaning given the term
16 im section 801 of the Native American Housing
17 Assistance and Self-Determination Act of 1996
18 (42 U.S.C. 4221).
19 (B) ELIGIBLE RECIPIENT.—The term ‘‘eli-
20 sible recipient”? means any entity eligible to re-
21 ceive a grant under section 101 of the Native
22 American Housing Assistance and Self-Deter-
23 mination Act of 1996 (25 U.S.C. 4111).
24 (2) REQUIREMENTS.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003262
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 83 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

958

1 (A) ALLOCATION.—Exeept for the funds
2 set aside under subsection (¢)(5)(B), the Sec-
3 retary shall allocate the funds set aside under
4 subsection (@)(5)(A) using the allocation for-
5 mula described in subpart D of part 1000 of
6 title 24, Code of Federal Regulations (or any
7 successor regulations).

8 (B) NATIVE HAWATIANS.—The Secretary
9 shall use the funds made available under sub-
10 section (e)(5)(B) in accordance with part 1006
11 of title 24, Code of Federal Regulations (or sue-
12 cessor regulations).

13 (3) TRANSFER.—The Secretary shall transfer
14 any funds made available under subsection (¢)(5)
15 that have not been allocated by an eligible recipient
16 or the Department of Hawaiian Home Lands, as ap-
17 pleable, to provide the assistance described in sub-
18 section (e)(1) by December 31, 2030, to the Sec-
19 retary of Housing and Urban Development to carry
20 out the Native American Housing Assistance and
21 Self-Determination Act of 1996 (25 U.S.C. 4101 et
22 seq.).

23 (2) FUNDING.—There is appropriated, out of anv

24 funds in the Treasury not otherwise appropriated, to the

25 Homeowner Assistance Fund established under subsection

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003263
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 84 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

959
(b), $75,000,000,000, to remain available until expended

—_

or transferred or credited under subsection (i).

(h) USE OF HOUSING FINANCE AGENCY INNOVATION
FUND FOR THE HARDEST Hit HousING MARKETS
FuNDS.—A State housing finance agency may reallocate
any administrative or programmatic funds it has received
as an allocation from the Housing Finance Agency Inno-

vation Fund for the Hardest Hit Housing Markets created

oO Aa aN DH OD SP WH Ld

pursuant to section 101(a) of the Emergency Economic

=
©

Stabilization Act of 2008 (12 U.S.C. 5211(a)) that have

—
—

not been otherwise allocated or disbursed as of the date

=
No

of enactment of this Act to supplement any administrative

—
On

or programmatic funds received from the Housing Assist-

jah
fp

ance Fund. Such reallocated funds shall not be considered

—
ws

when allocating resources from the Housing Assistance

—
on

Fund using the process established under subsection (¢)

—
~

and shall remain available for the uses permitted and

—
oO

under the terms and conditions established by the contract

—
\©

with Secretary created pursuant to subsection (d)(1) and

i)
©

the terms of subsection (i).

bo
—

Gj) REPORTING REQUIREMENTS.—The Secretary

No
No

shall provide public reports not less frequently than quar-

N
Go

terly regarding the use of funds provided by the Home-

We)
a

owner Assistance Fund. Such reports shall include the fol-

No
Cn

lowing data by State and by program within each State,

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003264
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 85 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

960
1 both for the past quarter and throughout the life of the

2 program—

3 (1) the amount of funds allocated;

4 (2) the amount of funds disbursed;

5 (3) the number of households and individuals

6 assisted;

7 (4) the acceptance rate of applicants;

8 (5) the type or types of assistance provided to

9 each household;

10 (6) whether the household assisted had a feder-
11 ally backed loan and identification of the Federal en-
12 tity backing such loan;

13 (7) the average amount of funding provided per
14 household receiving assistance and per type of as-
15 sistance provided;

16 (8) the average number of monthly payments
17 that were covered by the funding amount that a
18 household received, as applicable, disaggregated by
19 type of assistance provided;
20 (9) the income level of each household receiving
21 assistance; and
22 (10) the outcome 12 months after the house-
23 hold has received assistance.

24 Each report under this subsection shall disaggregate the

25 information provided under paragraphs (38) through (10)

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003265
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 86 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

961

—_

by State, zip code, racial and ethnic composition of the
household, and whether or not the person from the house-
hold applying for assistance speaks English as a second
language.
SEC. 110203. PROTECTING RENTERS AND HOMEOWNERS
FROM EVICTIONS AND FORECLOSURES.
(a) EvICTION MORATORIUM.—The CARES Act is

amended by striking section 4024 (15 U.S.C. 9058; Public

oO Aa aN DH OD SP WH Ld

Law 116-136; 134 Stat. 492) and inserting the following

=
©

new section:

poe,
—

“SEC. 4024. TEMPORARY MORATORIUM ON EVICTION FIL-

i
No

INGS.

—
On

(a) CONGRESSIONAL FINDINGS.—The Congress

 

jah
fp

finds that—

—
ws

(1) aeeording to the 2018 American Commu-

—
on

nity Survey, 36 percent of households in the United

—
~

States—more than 43 million households—are rent-

—
oO

ers;

—
\©

(2) in 2019 alone, renters in the United States

i)
©

paid $512 billion in rent;

bo
—

(3) according to the Jomt Center for Housing

No
No

Studies of Harvard University, 20.8 million renters

N
Go

in the United States spent more than 30 percent of

We)
a

their Incomes on housing in 2018 and 10.9 million

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003266
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 87 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

962

1 renters spent more than 50 percent of their incomes
2 on housing in the same year;

3 (4) according to data from the Department of
4 Labor, more than 30 million people have filed for
5 unemployment since the COVID-19 pandemic began;
6 (5) the impacts of the spread of COVID-19,
7 which is now considered a global pandemic, are ex-
8 pected to negatively impact the incomes of poten-
9 tially millions of renter households, making it dif-
10 ficult for them to pay their rent on time; and
11 (6) evictions in the current environment would
12 increase homelessness and housing instability which
13 would be counterproductive towards the public
14 health goals of keeping individuals in their homes to
15 the greatest extent possible.
16 ‘“(b) MORATORIUM.—During the period beginning on
17 the date of the enactment of this Act and ending 12

—_
CO

months after such date of enactment, the lessor of a cov-

—
\©

ered dwelling located in such State may not make, or

No
OQ

cause to be made, any filing with the court of jurisdiction

NO
—

to initiate a legal action to recover possession of the cov-

ho
No

ered dwelling from the tenant for nonpayment of rent or

ho
Go

other fees or charges.

24 ‘‘(e) DEFINITIONS.—For purposes of this section, the

 

25 following definitions shall apply:

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003267
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 88 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

963
1 (1) COVERED DWELLING.—The term ‘covered
2 dwelling’ means a dwelling that is oceupied by a ten-
3 ant—
4 (A) pursuant to a residential lease; or
5 “(B) without a lease or with a lease ter-
6 minable at will under State law.
7 (2) DWELLING.—The term ‘dwelling’ has the
8 meaning given such term in section 802 of the Fair
9 Housing Act (42 U.S.C. 3602) and includes houses
10 and dwellings described in section 803(b) of such
11 Act (42 U.S.C. 3603(b)).
12 “(d) NOTICE TO VACATE AFTER MORATORIUM EXPI-
13 RATION DATE.—After the expiration of the period de-
14 seribed in subsection (b), the lessor of a covered dwelling
15 may not require the tenant to vacate the covered dwelling
16 by reason of nonpayment of rent or other fees or charges
17 before the expiration of the 30-day period that begins
18 upon the provision by the lessor to the tenant, after the
19 expiration of the period deseribed in subsection (b), of a
20 notice to vacate the covered dwelling.”’.
21 (b) MORTGAGE RELIEF.—
22 (1) FORBEARANCE AND FORECLOSURE MORA-
23 TORIUM FOR COVERED MORTGAGE LOANS.—Section
24 4022 of the CARES Act (15 U.S.C. 9056) is
25 amended—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003268
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 89 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

964

1 (A) by striking “Federally backed mort-
2 gage loan” each place such term appears and
3 inserting “‘covered mortgage loan”; and

4 (B) in subsection (a)—

5 (i) by amending paragraph (2) to read
6 as follows:

7 (2) COVERED MORTGAGE LOAN.—The term
8 ‘covered mortgage loan’ means any credit trans-
9 action that is secured by a mortgage, deed of trust,
10 or other equivalent consensual security interest on a
11 1- to 4-unit dwelling or on residential real property
12 that includes a 1- to 4-unit dwelling, except that it
13 shall not include a credit transaction under an open
14 end credit plan other than a reverse mortgage.”; and
15 (ii) by adding at the end the fol-
16 lowing:

17 “(3) COVERED PERIOD.—With respect to a
18 loan, the term ‘covered period’ means the period be-
19 ginning on the date of enactment of this Act and
20 ending 12 months after such date of enactment.”’.
21 (2) AUTOMATIC FORBEARANCE FOR DELIN-
22 QUENT BORROWERS.—Section 4022(e) of the
23 CARES Act (15 U.S.C. 9056(¢)), as amended by
24 paragraph (5) of this subsection, is further amended
25 by adding at the end the following:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003269
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 90 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

965
1 “(9) AUTOMATIC FORBEARANCE FOR DELIN-
2 QUENT BORROWERS.—
3 “(A) IN GENERAL.—Notwithstanding any
4 other law governing forbearance relief—
5 ‘“G) any borrower whose covered mort-
6 gage loan became 60 days delinquent be-
7 tween March 13, 2020, and the date of en-
8 actment of this paragraph, and who has
9 not already received a forbearance under
10 subsection (b), shall automatically be
11 eranted a 60-day forbearance that begins
12 on the date of enactment of this para-
13 graph, provided that a borrower shall not
14 be considered delinquent for purposes of
15 this paragraph while making timely pay-
16 ments or otherwise performing under a
17 trial modification or other loss mitigation
18 agreement; and
19 Gi) any borrower whose covered
20 mortgage loan becomes 60 days delinquent
21 between the date of enactment of this
22 paragraph and the end of the covered pe-
23 riod, and who has not already received a
24 forbearance under subsection (b), shall
25 automatically be granted a 60-day forbear-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003270
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 91 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

966

1 ance that begins on the 60th day of delin-
2 queney, provided that a borrower shall not
3 be considered delinquent for purposes of
4 this paragraph while making timely pay-
5 ments or otherwise performing under a
6 trial modification or other loss mitigation
7 agreement.

8 “(B) INITIAL EXTENSION.—An automatic
9 forbearance provided under subparagraph (A)
10 shall be extended for up to an additional 120
11 days upon the borrower’s request, oral or writ-
12 ten, submitted to the borrower’s servicer affirm-
13 ing that the borrower is experiencing a financial
14 hardship that prevents the borrower from mak-
15 ing timely payments on the covered mortgage
16 loan due, directly or indirectly, to the COVID-—
17 19 emergency.

18 “(C) SUBSEQUENT EXTENSION.—A_ for-
19 bearance extended under subparagraph (B)
20 shall be extended for up to an additional 180
21 days, up to a maximum of 360 days (including
22 the period of automatic forbearance), upon the
23 borrower’s request, oral or written, submitted to
24 the borrower’s servicer affirming that the bor-
25 rower is experiencing a financial hardship that

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003271
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 92 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

967

1 prevents the borrower from making timely pay-
2 ments on the covered mortgage loan due, di-
3 rectly or indirectly, to the COVID-19 emer-
4 gency.

5 ‘“(D) RIGHT TO ELECT TO CONTINUE MAK-
6 ING PAYMENTS.—With respect. to a forbearance
7 provided under this paragraph, the borrower of
8 such loan may elect to continue making regular
9 payments on the loan. A borrower who makes
10 such election shall be offered a loss mitigation
11 option pursuant to subsection (d) within 30
12 days of resuming regular payments to address
13 any payment deficiency during the forbearance.
14 “(E) RIGHT TO SHORTEN FORBEAR-
15 ANCE.——At a borrower’s request, any period of
16 forbearance provided under this paragraph may
17 be shortened. A borrower who makes such a re-
18 quest shall be offered a loss mitigation option
19 pursuant to subsection (d) within 30 days of re-
20 suming regular payments to address any pay-
21 ment deficiency durmeg the forbearance.
22 (10) AUTOMATIC FORBEARANCE FOR CERTAIN
23 REVERSE MORTGAGE LOANS.
24 “(A) IN GENERAL.—When any covered
25 mortgage loan which is also a federally-insured

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003272
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 93 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

968
1 reverse mortgage loan, during the covered pe-
2 riod, is due and payable due to the death of the
3 last borrower or end of a deferral period or eli-
4 gible to be called due and payable due to a
5 property charge default, or if the borrower de-
6 faults on a property charge repayment plan, or
7 if the borrower defaults for failure to complete
8 property repairs, or if an obligation of the bor-
9 rower under the Security Instrument is not per-
10 formed, the mortgagee automatically shall be
11 eranted a six-month extension of—
12 ‘“G) the mortgagee’s deadline to re-
13 quest due and payable status from the De-
14 partment of Housing and Urban Develop-
15 ment;
16 (i) the mortgage’s deadline to send
17 notification to the mortgagor or his or her
18 heirs that the loan is due and payable;
19 “(ii) the deadline to initiate fore-
20 closure;
21 ‘“Gv) any reasonable diligence period
22 related to foreclosure or the Mortgagee Op-
23 tional Election;
24 ‘“(v) if applicable, the deadline to ob-
25 tam the due and payable appraisal; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003273
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 94 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

969

1 (vi) any claim submission deadline,
2 including the 6-month acquired property
3 marketing period.

4 ‘“(B) FORBEARANCE PERIOD.—The mort-
5 gagee shall not request due and payable status
6 from the Secretary of Housing and Urban De-
7 velopment nor initiate foreclosure during this
8 six-month period described under subparagraph
9 (A), which shall be considered a forbearance pe-
10 riod,

11 “(C) EXTENSION.—A forbearance provided
12 under subparagraph (B) and related deadline
13 extension authorized under subparagraph (A)
14 shall be extended for an additional 180 days
15 upon—

16 ‘G) the borrower’s request, oral or
17 written, submitted to the  borrower’s
18 servicer affirming that the borrower is ex-
19 periencing a financial hardship that pre-
20 vents the borrower from making payments
21 on property charges, completing property
22 repairs, or performing an obligation of the
23 borrower under the Security Instrument
24 due, directly or indirectly, to the COVID—
25 19 emergency;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003274
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 95 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

970

1 Gi) a non-borrowing spouse’s re-
2 quest, oral or written, submitted to the
3 servicer affirming that the non-borrowing
4 spouse has been unable to satisfy all eri-
5 teria for the Mortgagee Optional Election
6 program due, directly or indirectly, to the
7 COVID-19 emergency, or to perform all
8 actions necessary to become an_ eligible
9 non-borrowing spouse following the death
10 of all borrowers; or

11 (il) a suecessor-in-interest of the
12 borrower’s request, oral or written, sub-
13 mitted to the servicer affirming the heir’s
14 difficulty satisfying the reverse mortgage
15 loan due, directly or indirectly, to the
16 COVID-19 emergency.

17 “(D) CURTAILMENT OF DEBENTURE _ IN-
18 TEREST.—Where any covered mortgage loan
19 which is also a federally insured reverse mort-
20 gage loan is in default during the covered pe-
21 riod and subject to a prior event which provides
22 for curtailment of debenture interest in connec-
23 tion with a claim for insurance benefits, the
24 curtailment of debenture interest shall be sus-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003275
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 96 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

971

1 pended during any forbearance period provided
2 herein.”’.

3 (3) ADDITIONAL FORECLOSURE AND REPOSSES-
4 SION PROTECTIONS.—NSection 4022(¢) of the
5 CARES Act (15 U.S.C. 9056(e)) is amended—

6 (A) in paragraph (2), by striking “may not
7 initiate any judicial or non-judicial foreclosure
8 process, move for a foreclosure judgment or
9 order of sale, or execute a foreclosure-related
10 eviction or foreclosure sale for not less than the
11 60-day period beginning on March 18, 2020”
12 and inserting “may not initiate or proceed with
13 any judicial or non-judicial foreclosure process,
14 schedule a foreclosure sale, move for a fore-
15 closure judgment or order of sale, execute a
16 foreclosure related eviction or foreclosure sale
17 for six months after the date of enactment of
18 the COVID-19 HERO Act”; and

19 (B) by adding at the end the following:
20 (3) REPOSSESSION MORATORIUM.—In the case
21 of personal property, including any recreational or
22 motor vehicle, used as a dwelling, no person may use
23 any judicial or non-judicial procedure to repossess or
24 otherwise take possession of such property for six
25 months after date of enactment of this paragraph.”’.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003276
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 97 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

972

1 (4) MORTGAGE FORBEARANCE REFORMS.—Sec-
2 tion 4022 of the CARES Act (15 U.S.C. 9056) is
3 amended—

4 (A) in subsection (b), by striking para-
5 graphs (1), (2), and (8) and inserting the fol-
6 lowing:

7 (1) IN GENERAL.—During the covered period,
8 a borrower with a covered mortgage loan who has
9 not obtained automatic forbearance pursuant to this
10 section and who is experiencing a financial hardship
11 that prevents the borrower from making timely pay-
12 ments on the covered mortgage loan due, directly or
13 indirectly, to the COVID-19 emergeney may request
14 forbearance on the loan, regardless of delinquency
15 status, by—

16 (A) submitting a request, orally or in
17 writing, to the servicer of the loan; and

18 ‘(B) affirming that the borrower is experi-
19 encing a financial hardship that prevents the
20 borrower from making timely payments on the
21 covered mortgage loan due, directly or indi-
22 rectly, to the COVID-19 emergency.
23 “(2) DURATION OF FORBEARANCE.—
24 (A) IN GENERAL.—Upon a request by a
25 borrower to a servicer for forbearance under

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003277
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 98 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

973

1 paragraph (1), such forbearance shall be grant-
2 ed by the servicer for the period requested by

3 the borrower, up to an initial length of 180
4 days, the length of which shall be extended by
5 the servicer, at the request of the borrower for
6 the period or periods requested, for a total for-
7 bearanee period of up to 12-months.

8 “(B) MINIMUM FORBEARANCE

9 AMOUNTS.—F or purposes of granting a forbear-
10 ance under this paragraph, a servicer may
il erant an initial forbearance with a term of not
12 less than 90 days, provided that it is automati-
13 eally extended for an additional 90 days unless
14 the servicer confirms the borrower does not
15 want to renew the forbearance or that the bor-
16 rower is no longer experiencing a_ financial
17 hardship that prevents the borrower from mak-
18 ing timely mortgage payments due, directly or
19 indirectly, to the COVID-19 emergency.
20 “(C) RicguHr TO SHORTEN FORBEAR-
21 ANCE.—At a borrower’s request, any period of
22 forbearance described under this paragraph
23 may be shortened. A borrower who makes such
24 a request shall be offered a loss mitigation op-
25 tion pursuant to subsection (d) within 30 days

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003278
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 99 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

974

1 of resuming regular payments to address any
2 payment deficiency durmg the forbearance.

3 “(3) ACCRUAL OF INTEREST OR FEES.—A
4 servicer shall not charge a borrower any fees, pen-
5 alties, or interest (beyond the amounts scheduled or
6 calculated as if the borrower made all contractual
7 payments on time and in full under the terms of the
8 mortgage contract) in connection with a forbearance,
9 provided that a servicer may offer the borrower a
10 modification option at the end of a forbearance pe-
11 riod granted hereunder that meludes the capitaliza-
12 tion of past due principal and interest and escrow
13 payments as long as the borrower’s principal and in-
14 terest payment under such modification remains at
15 or below the contractual principal and interest pay-
16 ments owed under the terms of the mortgage con-
17 tract before such forbearance period except as the
18 result of a change in the index of an adjustable rate
19 mortgage.
20 (4) COMMUNICATION WITH SERVICERS.—Any
21 communication between a borrower and a servicer
22 described under this section may be made in writing
23 or orally, at the borrower’s choice.

24 (5) COMMUNICATION WITH BORROWERS WITH
25 A DISABILITY.—Upon request from a_ borrower,
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003279
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 100 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

975

1 servicers shall communicate with borrowers who
2 have a disability in the borrower’s preferred method
3 of communication. For purposes of this paragraph,
4 the term ‘disability’ has the meaning given that term
5 in the Fair Housing Act, the Americans with Dis-
6 abilities Act of 1990, or the Rehabilitation Act of
7 1973.”; and

8 (B) in subsection (¢), by amending para-
9 oraph (1) to read as follows:

10 “(1) NO DOCUMENTATION REQUIRED.—A
11 servicer of a covered mortgage loan shall not require
12 any documentation with respect to a forbearance
13 under this section other than the borrower’s affirma-
14 tion (oral or written) to a financial hardship that
15 prevents the borrower from making timely payments
16 on the covered mortgage loan due, directly or indi-
17 rectly, to the COVID-19 emergency. An oral request
18 for forbearance and oral affirmation of hardship by
19 the borrower shall be sufficient for the borrower to
20 obtain or extend a forbearance.”’.

21 (5) OTHER SERVICER REQUIREMENTS DURING
22 FORBEARANCE.—Section 4022(¢) of the CARES Act
23 (15 U.S.C. 9056(e@)), as amended by paragraph (38)
24 of this subsection, is further amended by adding at
25 the end the following:
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003280
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 101 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

976
1 (4) FORBEARANCE TERMS NOTICE.—Within
2 30 days of a servicer of a covered mortgage loan
3 providing forbearance to a borrower under sub-
4 section (b) or paragraph (9) or (10), or 10 days if
5 the forbearance is for a term of less than 60 days,
6 but only where the forbearance was provided in re-
7 sponse to a borrower’s request for forbearance or
8 when an automatic forbearance was initially pro-
9 vided under paragraph (9) or (10), and not when an
10 existing forbearance is automatically extended, the
11 servicer shall provide the borrower with a notice in
12 accordance with the terms in paragraph (5).
13 “(5) CONTENTS OF NOTICE.—The written no-
14 tice required under paragraph (4) shall state in
15 plain language—
16 (A) the specific terms of the forbearance;
17 ‘“(B) the beginning and ending dates of the
18 forbearance;
19 ‘“(C) that the borrower is eligible for up to
20 12 months of forbearance;
21 ‘“(D) that the borrower may request an ex-
22 tension of the forbearance unless the borrower
23 will have reached the maximum period at the
24 end of the forbearance;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003281
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 102 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

977
1 “(E) that the borrower may request that
2 the initial or extended period be shortened at
3 any time;
4 “(F*’) that the borrower should contact the
5 servicer before the end of the forbearance pe-
6 riod;
7 “(G) a description of the loss mitigation
8 options that may be available to the borrower at
9 the end of the forbearance period based on the
10 borrower’s specific loan;
11 ‘“(H) information on how to find a housing
12 counseling agency approved by the Department
13 of Housing and Urban Development;
14 ‘“(T) in the case of a forbearance provided
15 pursuant to paragraph (9) or (10), that the for-
16 bearance was automatically provided and how
17 to contact the servicer to make arrangements
18 for further assistance, including any renewal;
19 and
20 ‘“(J) where applicable, that the forbearance
21 is subject to an automatic extension including
22 the terms of any such automatic extensions and
23 when any further extension would require a bor-
24 rower request.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003282
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 103 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

978

1 “(6) TREATMENT OF ESCROW ACCOUNTS.—
2 During any forbearance provided under this section,
3 a servicer shall pay or advance funds to make dis-
4 bursements in a timely manner from any escrow ac-
5 count established on the covered mortgage loan.

6 “(7) NOTIFICATION FOR BORROWERS.—During
7 the period that begins 90 days after the date of the

8 enactment of this paragraph and ends at the end of
9 the covered period, each servicer of a covered mort-
10 gage loan shall be required to—

11 (A) make available in a clear and con-
12 spicuous manner on their webpage accurate in-
13 formation, in English and Spanish, for bor-
14 rowers regarding the availability of forbearance
15 as provided under subsection (b); and

16 “(B) notify every borrower whose pay-
17 ments on a covered mortgage loan are delin-
18 quent im any oral communication with or to the
19 borrower that the borrower may be eligible to
20 request forbearance as provided under sub-
21 section (b), except that such notice shall not be
22 required if the borrower already has requested
23 forbearance under subsection (b).
24 (8) CERTAIN TREATMENT UNDER RESPA.—<AS
25 long as a borrower’s payment on a covered mortgage

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003283
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 104 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

979

1 loan was not more than 30 days delinquent on

2 March 13, 2020, a servicer may not deem the bor-

3 rower as delinquent while a forbearance granted

4 under subsection (b) is in effect for purposes of the

5 application of sections 6 and 10 of the Real Estate

6 Settlement Procedures Act and any applicable regu-

7 lations.”’.

8 (6) POST-FORBEARANCE LOSS MITIGATION.—

9 (A) AMENDMENT TO CARES ACT.—Section
10 4022 of the CARES Act (15 U.S.C. 9056) is
11 amended by adding at the end the following:

12 ‘“(d) POST-FORBEARANCE LOSS MITIGATION.—

13 “(1) NOTICE OF AVAILABILITY OF ADDITIONAL
14 FORBEARANCE.—With respect to any covered mort-
15 gage loan as to which forbearance under this section
16 has been granted and not otherwise extended, in-
17 cluding by automatic extension, a servicer shall, no
18 later than 30 days before the end of the forbearance
19 period, in writing, notify the borrower that addi-
20 tional forbearance may be available and how to re-
21 quest such forbearance, except that no such notice
22 is required where the borrower already has requested
23 an extension of the forbearance period, is subject to
24 automatic extension pursuant to subsection
25 (b)(2)(B), or no additional forbearance is available.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003284
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 105 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

980
1 (2) LOSS MITIGATION OFFER BEFORE EXPIRA-
2 TION OF FORBEARANCE.—No later than 30 days be-
3 fore the end of any forbearance period that has not
4 been extended or 30 days after a request by a con-
5 sumer to terminate the forbearance, which time shall
6 be before the servicer initiates or engages in any
7 foreclosure activity listed in subsection (e)(2), in-
8 cluding incurring or charging to a borrower any fees
9 or corporate advances related to a foreclosure, the
10 servicer shall, in writing—
11 (A) offer the borrower a loss mitigation
12 option, without the charging of any fees or pen-
13 alties other than interest, such that the bor-
14 rower’s principal and interest payment remains
15 the same as it was prior to the forbearance,
16 subject to any adjustment of the index pursuant
17 to the terms of an adjustable rate mortgage,
18 and that either—
19 ‘“G) defers the payment of total ar-
20 rearages, including any escrow advances,
21 to the end of the existing term of the loan,
22 without the charging or collection of any
23 additional interest on the deferred
24 amounts; or
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003285
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 106 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

981

1 Gi) extends the term of the mortgage
2 loan, and capitalizes, defers, or forgives all
3 escrow advances and other arrearages;

4 provided, however, that the servicer may offer
5 the borrower a loss mitigation option that re-
6 duces the principal and interest payment on the
7 loan and capitalizes, defers, or forgives all es-
8 crow advances or arrearages if the servicer has
9 information indicating that the borrower cannot
10 resume the pre-forbearance mortgage payments;
11 and

12 ‘(B) coneurrent with the loss mitigation
13 offer in subparagraph (A), notify the borrower
14 that the borrower has the right to be evaluated
15 for other loss mitigation options if the borrower
16 is not able to make the payment under the op-
17 tion offered in subparagraph (A).

18 (3) EVALUATION FOR LOSS MITIGATION PRIOR
19 TO FORECLOSURE INITIATION.—Before a_ servicer
20 may initiate or engage in any foreclosure activity
21 listed in subsection (e)(2), including incurring or
22 charging to a borrower any fees or corporate ad-
23 vances related to a foreclosure on the basis that the
24 borrower has failed to perform under the loss miti-
25 gation offer in paragraph (2)(A) within the first 90

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003286
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 107 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

982
1 days after the option is offered, including a failure
2 to accept the loss mitigation offer in paragraph
3 (2)(A), the servicer shall—
4 (A) unless the borrower has already sub-
5 mitted a complete application that the servicer
6 is reviewing—
7 “() notify the borrower in writing of
8 the documents and information, if any,
9 needed by the servicer to enable the
10 servicer to consider the borrower for all
11 available loss mitigation options;
12 Gi) exercise reasonable diligence to
13 obtain the documents and information
14 needed to complete the borrower’s loss
15 mitigation application;
16 ‘“(B) upon receipt of a complete applica-
17 tion or if, despite the servicer’s exercise of rea-
18 sonable diligence, the loss mitigation application
19 remains incomplete sixty days after the notice
20 in paragraph (2)(A) is sent, conduct an evalua-
21 tion of the complete or incomplete loss mitiga-
22 tion application without reference to whether
23 the borrower has previously submitted a com-
24 plete loss mitigation application and offer the
25 borrower all available loss mitigation options for
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003287
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 108 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

983

1 which the borrower qualifies under applicable
2 investor guidelines, including guidelines regard-
3 ing required documentation.

4 “(4) EFFECT ON FUTURE REQUESTS FOR LOSS
5 MITIGATION REVIEW.—An application, offer, or eval-
6 uation for loss mitigation under this section shall
7 not be the basis for the denial of a borrower’s appli-
8 cation as duplieative or for a reduction in the bor-
9 rower’s appeal rights under Regulation X (12 C.F.R.
10 1024) in regard to any loss mitigation application
il submitted after the servicer has complied with the
12 requirements of paragraphs (2) and (3).

13 (5) SAFE HARBOR.—Any loss mitigation op-
14 tion authorized by the Federal National Mortgage
15 Association, the Federal Home Loan Corporation, or
16 the Federal Housing Administration that erther—

17 (A) defers the payment of total arrear-
18 ages, Including any escrow advanees, to the end
19 of the existng term of the loan, without the
20 charging or collection of any additional interest
21 on the deferred amounts, or

22 ‘“(B) extends the term of the mortgage
23 loan, and capitalizes, defers, or forgives all es-
24 crow advances and other arrearages, without
25 the charging of any fees or penalties beyond in-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003288
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 109 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

984

1 terest on any amount capitalized into the loan
2 principal,

3 shall be deemed to comply with the requirements of
4 paragraph (1)(B).

5 (6) HOME RETENTION OPTIONS FOR CERTAIN
6 REVERSE MORTGAGE LOANS.

7 “CA) IN GENERAL.—For a covered mort-
8 gage loan which is also a federally-insured re-
9 verse mortgage loan, a servicer’s conduct shall
10 be deemed to comply with this section provided
il that if the loan is eligible to be called due and
12 payable due to a property charge default, the
13 mortgagee shall, as a precondition to sending a
14 due and payable request to the Seeretary or ini-
15 tiating or continuing a foreclosure process—

16 ‘“G) make a good faith effort to eom-
17 municate with the borrower regarding
18 available home retention options to cure
19 the property charge default, including en-
20 couraging the borrower to apply for home
21 retention options; and
22 Gi) consider the borrower for all
23 available home retention options as allowed
24 by the Secretary.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003289
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 110 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

985
1 “(B) PERMISSIBLE REPAYMENT PLANS.—
2 The Secretary shall amend its allowable home
3 retention options to permit a repayment plan of
4 up to 120 months in length, and to permit a re-
5 payment plan without regard to prior defaults
6 on repayment plans.
7 “(C) LIMITATION ON INTEREST CURTAIL-
8 MENT.—The Secretary may not curtail interest
9 paid to mortgagees who engage in loss mitiga-
10 tion or home retention actions through interest
il curtailment during such loss mitigation or home
12 retention review or during the period when a
13 loss mitigation or home retention plan is in ef-
14 fect and ending 90 days after any such plan
15 terminates.”’.
16 (B) AMENDMENT TO HOUSING ACT OF
17 1949.—Section 505 of the Housing Act of 1949
18 (42 U.S.C. 1475) is amended—
19 Gi) by striking the section heading and
20 inserting “LOSS MITIGATION AND FORE-
21 CLOSURE PROCEDURES’;
22 (ii) in subsection (a), by striking the
23 section designation and all that follows
24 through “During any” and inserting the
25 following:
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003290
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 111 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

986
1 “SEC. 505. (a) Moratorium— (1) In determining a
2 borrower’s eligibility for relief, the Secretary shall make
3 all eligibility decisions based on the borrower’s household’s
4 income, expenses, and circumstances.
5 (2) During any’.
6 (ii) by redesignating subsection (b) as
7 subsection (@); and
8 (iv) by inserting after subsection (a)
9 the following new subsection:

10 “(b) LOAN MODIFICATION.— (1) Notwithstanding
11 any other provision of this title, for any loan made under
12 section 502 or 504, the Secretary may modify the interest
13 rate and extend the term of such loan for up to 30 years
14 from the date of such modification.

15 (2) At the end of any moratorium period granted
16 under this section or under the COVID-19 HERO Act,
17 the Seeretary shall determine whether the borrower can
18 reasonably resume making principal and interest pay-
19 ments after the Secretary modifies the borrower's loan ob-

20 ligations in accordance with paragraph (1).”’.

21 (7) MULTIFAMILY MORTGAGE FORBEARANCE.—

22 Section 4023 of the CARES Act (15 U.S.C. 9057)

23 is amended—

24 (A) by striking ‘Federally backed multi-

25 family mortgage loan” each place such term ap-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003291
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 112 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

987

1 pears and inserting ‘multifamily mortgage
2 loan”;

3 (B) in subsection (b), by striking “during”
4 and inserting “‘due, directly or indirectly, to”;

5 (C) in subsection (@)(1)—

6 (i) in subparagraph (A), by adding
7 “and” at the end;

8 (ii) by striking subparagraphs (B) and
9 (C) and inserting the following:
10 ‘(B) provide the forbearance for up to the
11 end of the period described under section
12 4024(b).”; and
13 (D) by redesignating subsection (f) as sub-
14 section (2);
15 (E) by inserting after subsection (e) the
16 following:
17 “(f) TREATMENT AFTER FORBEARANCE.—With re-

18 spect to a multifamily mortgage loan provided a forbear-

19 ance under this section, the servicer of such loan—

20 (1) shall provide the borrower with a 12-

21 month period beginning at the end of such forbear-

22 ance to become current on the payments under such

23 loan;

24 (2) may not charge any late fees, penalties, or

25 other charges with respect to payments on the loan
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003292
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 113 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

988
1 that were due during the forbearance period, if such
2 payments are made before the end of the 12-month
3 period; and
4 (3) may not report any adverse information to
5 a credit rating agency (as defined under section 603
6 of the Fair Credit Reporting Act with respect to any
7 payments on the loan that were due during: the for-
8 bearance period, if such payments are made before
9 the end of the 12-month period.).”; and
10 (F) in subsection (2), as so redesignated—
11 (i) in paragraph (2)—
12 (I) by striking “that—” and all
13 that follows through “(A) is secured
14 by’ and inserting “that is secured
15 by’;
16 (I) by striking “; and” and in-
17 serting a period; and
18 (II) by striking subparagraph
19 (B); and
20 Gi) by amending paragraph (5) to
21 read as follows:
22 (5) COVERED PERIOD.—With respect to a
23 loan, the term ‘covered period’ has the meaning
24 given that term under section 4022(a)(3).”.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003293
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 114 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

989

1 (8) RENTER PROTECTIONS DURING FORBEAR-
2 ANCE PERIOD.— A borrower that receives a forbear-
3 ance pursuant to section 4022 or 4023 of the
4 CARES Act (15 U.S.C. 9056 or 9057) may not, for
5 the duration of the forbearance

6 (A) evict or initiate the eviction of a tenant
7 solely for nonpayment of rent or other fees or
8 charges; or

9 (B) charge any late fees, penalties, or
10 other charges to a tenant for late payment of
il rent.

12 (9) EXTENSION OF GSE PATCH.—

13 (A) NON-APPLICABILITY OF EXISTING
14 SUNSET.—Section 1026.43(e)(4)(ii)(B) of title
15 12, Code of Federal Regulations, shall have no
16 foree or effect.

17 (B) EXTENDED SUNSET.—The | special
18 rules in section 1026.43(e)(4) of title 12, Code
19 of Federal Regulations, shall apply to covered
20 transactions consummated prior to June 1,
21 2022, or such later date as the Director of the
22 Bureau of Consumer Financial Protection may
23 determine, by rule.

24 (10) SERVICER SAFE HARBOR FROM INVESTOR
25 LIABILITY.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003294
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 115 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

990

1 (A) SAFE HARBOR.—

2 G) IN GENERAL.—A servicer of Gov-
3 ered mortgage loans or multifamily mort-
4 gage loans shall be deemed not to have vio-
5 lated any duty or contractual obligation
6 owed to investors or other parties regard-
7 ing such mortgage loans on account of of-
8 fering or implementing in good faith for-
9 bearance during the covered period or of-
10 fering or implementing in good faith post-
il forbearance loss mitigation (including after
12 the expiration of the covered period) in ac-
13 cordance with the terms of sections 4022
14 and 4023 of the CARES Act to borrowers,
15 respectively, on covered or multifamily
16 mortgage loans that it services and_ shall
17 not be hable to any party who is owed such
18 a duty or obligation or subjeet to any in-
19 junction, stay, or other equitable relief to
20 such party on account of such offer or im-
21 plementation of forbearance or post-for-
22 bearance loss mitigation.

23 (ii) OTHER PERSONS.—Any person,
24 including a trustee of a securitization vehi-
25 cle or other party involved in a
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003295
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 116 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

991
1 securitization or other investment vehicle,
2 who in good faith cooperates with a
3 servicer of covered or multifamily mortgage
4 loans held by that. securitization or invest-
5 ment vehicle to comply with the terms of
6 section 4022 and 4023 of the CARES Act,
7 respectively, to borrowers on covered or
8 multifamily mortgage loans owned by the
9 securitization or other investment vehicle
10 shall not be lable to any party who is owed
11 such a duty or obligation or subject to any
12 injunction, stay, or other equitable relief to
13 such party on account of its cooperation
14 with an offer or implementation of forbear-
15 ance during the covered period or post-for-
16 bearance loss mitigation, including after
17 the expiration of the covered period.
18 (B) STANDARD INDUSTRY PRACTICE.
19 During the covered period, notwithstanding any
20 contractual restrictions, it is deemed to be
21 standard industry practice for a servicer to
22 offer forbearance or loss mitigation options in
23 accordance with the terms of sections 4022 and
24 4023 of the CARES Act to borrowers, respec-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003296
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 117 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

992

1 tively, on all covered or multifamily mortgage
2 loans it services.

3 (C) RULE OF CONSTRUCTION.—Nothing in
4 this paragraph may be construed as affecting
5 the liability of a servicer or other person for ac-
6 tual fraud in the servicing of a mortgage loan
7 or for the violation of a State or Federal law.
8 (D) DEFINITIONS.—In this paragraph:

9 (4) COVERED MORTGAGE LOAN.—The
10 term ‘covered mortgage loan” has the
il meaning given that term under section
12 4022(a) of the CARES Act.

13 (Gi) COVERED PERIOD.—The term
14 “eovered period” has the meaning given
15 that term under section 4023(g) of the
16 CARES Act.

17 (iii) MULTIFAMILY MORTGAGE
18 LOAN.—The term “multifamily mortgage
19 loan” has the meaning given that term
20 under section 4023(2) of the CARES Act.
21 (iv) SERVICER.—The term
22 ‘servicer’ —
23 (I) has the meaning given the
24 term under section 6(i) of the Real

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003297
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 118 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

993

1 Estate Settlement Procedures Act of
2 1974 (12 U.S.C. 2605(4)); and

3 (II) means a master servicer and
4 a subservicer, as such terms are de-
5 fined, respectively, under — section
6 1024.31 of title 12, Code of Federal
7 Regulations.

8 (v) SECURITIZATION VEHICLE.—The
9 term ‘“‘securitization vehicle’ has the
10 meaning give that term under section
11 129A(f) of the Truth in Lending Act (15
12 U.S.C. 1639a(f)).

13 (¢) BANKRUPTCY PROTECTIONS.

14 (1) BANKRUPTCY PROTECTIONS FOR FEDERAL
15 CORONAVIRUS RELIEF PAYMENTS.—Section 541(b)
16 of title 11, United States Code, is amended—

17 (A) in paragraph (9), in the matter fol-
18 lowing subparagraph (B), by striking ‘or’;

19 (B) in paragraph (10)(C), by striking the
20 period at the end and inserting “; or’; and
21 (C) by inserting after paragraph (10) the
22 following:
23 (11) payments made under Federal law relat-
24 ing to the national emergency declared by the Presi-
25 dent under the National Emergencies Act (50

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003298
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 119 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

994

1 U.S.C. 1601 et seq.) with respect to the coronavirus
2 disease 2019 (COVID-19).”’.

3 (2) PROTECTION AGAINST DISCRIMINATORY
4 TREATMENT OF HOMEOWNERS IN BANKRUPTCY.—
5 Section 525 of title 11, United States Code, is
6 amended by adding at the end the following:

7 “(d) A person may not be denied any forbearance,
8 assistance, or loan modification relief made available to
9 borrowers by a mortgage creditor or servicer because the
10 person is or has been a debtor, or has received a discharge,
11 ina ease under this title.”.
12 (3) INCREASING THE HOMESTEAD EXEMP-
13 TION.—Section 522 of title 11, United States Code,
14 is amended—
15 (A) in subsection (d)(1), by striking
16 “$15,000” and inserting “$100,000”; and
17 (B) by adding at the end the following:
18 ‘“(r) Notwithstanding any other provision of applica-
19 ble nonbankruptey law, a debtor in any State may exempt

No
OQ

from property of the estate the property described in sub-

NO
—

section (d)(1) not to exceed the value in subsection (d)(1)

ho
No

if the exemption for such property permitted by applicable

ho
Go

nonbankruptey law is lower than that amount.”’.

 

24 (4) EFFECT OF MISSED MORTGAGE PAYMENTS
25 ON DISCHARGE.—Section 1328 of title 11, United
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003299
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 120 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

995

1 States Code, is amended by adding at the end the
2 following:

3 “G) A debtor shall not be denied a discharge under
4 this section because, as of the date of discharge, the debtor
5 did not make 6 or fewer payments directly to the holder
6 of a debt secured by real property.

7 “g) Notwithstanding subsections (a) and (b), upon
§ the debtor’s request, the court shall grant a discharge of
9 all debts provided for in the plan that are dischargeable
10 under subsection (a) if the debtor—

11 (1) has made payments under a confirmed
12 plan for at least 1 year; and

13 (2) is experiencing or has experienced a mate-
14 rial financial hardship due, directly or indirectly, to
15 the coronavirus disease 2019 (COVID-19)  pan-
16 demie.”’.

17 (5) EXPANDED ELIGIBILITY FOR CHAPTER
18 13.—Section 109(e) of title 11, United States Code,
19 is amended—
20 (A) by striking “$250,000” each place the
21 term appears and inserting “$850,000”; and
22 (B) by striking “$750,000” each place the
23 term appears and inserting “$2,600,000”.
24 (6) EXTENDED CURE PERIOD FOR HOME-
25 OWNERS HARMED BY COVID—19 PANDEMIC.—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003300
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 121 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

996

1 (A) IN GENERAL.—Chapter 13 of title 11,
2 United States Code, is amended by adding at
3 the end thereof the following:

4 “§1331. Special provisions related to COVID-19 pan-
5 demic

6 (a) Notwithstanding subsections (b)(2) and (d) of
7 section 1522, if the debtor is experiencing or has experi-
8 enced a material financial hardship due, directly or indi-
9 rectly, to the coronavirus disease 2019 (COVID-19) pan-

i
©

demic, a plan may provide for the curing of any default

poe,
—

within a reasonable time, not to exceed 7 years after the

i
No

time that the first payment under the original confirmed

—"
On

plan was due, and maintenance of payments while the case

—
fs

is pending on any unsecured claim or secured claim on

—"
ws

which the last payment is due after the expiration of such

oooh,
oN

time. Any such plan provision shall not affect the applica-

—_
~

ble commitment period under section 1325(b).

—_
CO

‘‘(b) For purposes of sections 13828(a) and 1328(b),

—
\©

any cure or maintenance payments under subsection (a)

No
OQ

that are made after the end of the period during which

NO
—

the plan provides for payments (other than payments

ho
No

under subsection (a)) shall not be treated as payments

ho
Go

under the plan.

we)
i

‘“‘(e) Notwithstanding section 1329(e¢), a plan modi-

No
Gn

fied under section 1329 at the debtor’s request may pro-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003301
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 122 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

997

—_

vide for cure or maintenance payments under subsection
(a) over a period that is not longer than 7 years after
the time that the first payment under the original con-
firmed plan was due.

“(d) Notwithstanding section 362(¢)(2), during the
period after the debtor receives a discharge and the period
during which the plan provides for the cure of any default

and maintenance of payments under the plan, section

oO Aa aN DH OD SP WH Ld

362(a) shall apply to the holder of a claim for which a

=
©

default is cured and payments are maintained under sub-

—
—

section (a) and to any property securing such claim.

=
No

‘“(e) Notwithstanding section 1301(a)(2), the stay of

—
On

section 1301(a) terminates upon the granting of a dis-

jah
fp

charge under section 1328 with respect to all creditors

—
ws

other than the holder of a claim for which a default is

—
on

cured and payments are maintained under subsection

(a).”.

= —_
oO ms~

(B) TABLE OF CONTENTS.—The table of

—
\©

sections of chapter 18, title 11, United States

i)
©

Code, is amended by adding at the end thereof

bo
—

the following:
“Sec. 1331. Special provisions related to COVID-19 Pandemic.”’.
22 (C)  APPLICATION.—The | amendments
23 made by this paragraph shall apply only to any
24 ease under title 11, United States Code, com-
25 meneed before 3 years after the date of enact-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003302
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 123 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

998
1 ment of this Act and pending on or commenced
after such date of enactment, in which a plan
under chapter 13 of title 11, United States

Code, was not confirmed before March 27,

2

3

4

5 2020.
6 SEC. 110204. LIQUIDITY FOR MORTGAGE SERVICERS AND
7 RESIDENTIAL RENTAL PROPERTY OWNERS.

8 (a) IN GENERAL.—Section 4003 of the CARES Act
9 (15 U.S.C. 9042), is amended by adding at the end the

10 following:

11 “G) LIQUIDITY FOR MORTGAGE SERVICERS.—
12 “(1) IN GENERAL.—Subject to paragraph (2),
13 the Secretary shall ensure that servicers of covered
14 mortgage loans (as defined under section 4022) and
15 multifamily mortgage loans (as defined under sec-
16 tion 4023) are provided the opportunity to partici-
17 pate in the loans, loan guarantees, or other invest-
18 ments made by the Secretary under this section. The
19 Secretary shall ensure that servicers are provided
20 with access to such opportunities under equitable
21 terms and conditions regardless of their size.
22 “(2) MORTGAGE SERVICER ELIGIBILITY.—In
23 order to receive assistance under subsection (b)(4),
24 a mortgage servicer shall—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003303
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 124 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

999

1 (A) demonstrate that the mortgage
2 servicer has established policies and procedures
3 to use such funds only to replace funds used for
4 borrower assistance, including to advance funds
5 as a result of forbearance or other loss mitiga-
6 tion provided to borrowers;

7 ‘“(B) demonstrate that the mortgage

8 servicer has established policies and procedures
9 to provide forbearance, post-forbearance loss
10 mitigation, and other assistance to borrowers in
11 compliance with the terms of section 4022 or
12 4023, as applicable;

13 “(C) demonstrate that the mortgage
14 servicer has established policies and procedures
15 to ensure that forbearance and post-forbearance
16 assistance is available to all borrowers in a non-
17 disermminatory fashion and in compliance with
18 the Fair Housing Act, the Equal Credit Oppor-
19 tunity Act, and other applicable fair housing
20 and fair lending laws; and
21 ‘“(D) comply with the limitations on com-
22 pensation set forth in section 4004.
23 (3) MORTGAGE SERVICER REQUIREMENTS.—A
24 mortgage servicer receiving assistance under sub-
25 section (b)(4) may not, while the servicer is under

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003304
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 125 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1000

1 any obligation to repay funds provided or guaran-
2 teed under this section—

3 (A) pay dividends with respect to the
4 common stock of the mortgage servicer or pur-
5 chase an equity security of the mortgage
6 servicer or any parent company of the mortgage
7 servicer if the security is listed on a national se-
8 eurities exchange, except to the extent required
9 under a contractual obligation that is in effect
10 on the date of enactment of this subsection; or
11 ‘“(B) prepay any debt obligation.”’.

12 (b) CREDIT FACILITY FOR RESIDENTIAL RENTAL
13.) PROPERTY OWNERS.

14 (1) IN GENERAL.—The Board of Governors of
15 the Federal Reserve System shall—

16 (A) establish a facility, using amounts
17 made available under section 4003(b)(4) of the
18 CARES Act (15 U.S.C. 9042(b)(4)), to make
19 long-term, low-cost loans to residential rental
20 property owners as to temporarily compensate
21 such owners for documented financial losses
22 caused by reductions in rent payments; and
23 (B) defer such owners’ required payments
24 on such loans until after six months after the
25 date of enactment of this Act.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003305
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 126 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1001

1 (2) REQUIREMENTS.—A. borrower that receives
2 a loan under this subsection may not, for the dura-
3 tion of the loan—

4 (A) evict or initiate the eviction of a tenant
5 solely for nonpayment of rent or other fees or
6 charges;

7 (B) charge any late fees, penalties, or
8 other charges to a tenant for late payment of
9 rent; and

10 (C) with respect to a person or entity de-
11 seribed under paragraph (4), discriminate on
12 the basis of source of income.

13 (3) REPORT ON RESIDENTIAL RENTAL PROP-
14 ERTY OWNERS.—The Board of Governors shall issue
15 a report to the Congress containing the following,
16 with respect to each property owner receiving a loan
17 under this subsection:

18 (A) The number of borrowers that received
19 assistance under this subsection.
20 (B) The average total loan amount that
21 each borrower received.

22 (C) The total number of rental units that
23 each borrower owned.

24 (D) The average rent charged by each bor-
25 rower.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003306
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 127 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1002
1 (4) REPORT ON LARGE RESIDENTIAL RENTAL
2 PROPERTY OWNERS.—The Board of Governors shall
3 issue a report to Congress that identifies any person
4 or entity that in aggregate owns or holds a control-
5 ling interest in anv entity that, in aggregate, owns—
6 (A) more than 100 rental units that are lo-
7 cated within in a single Metropolitan Statistical
8 Area;
9 (B) more than 1,000 rental units nation-
10 wide; or
11 (C) rental units in three or more States.
12 (ec) AMENDMENTS TO NATIONAL HOUSING ACT.—
13 Section 306(2)(1) of the National Housing Act (12 U.S.C.
14 1721(a)) is amended—
15 (1) in the fifth sentence, by inserting after
16 ‘“issued”’ the following: “*, subject to any pledge or
17 erant of security interest of the Federal Reserve
18 under section 4003(a) of the CARES Act (Public
19 Law 116-136; 134 Stat. 470; 15 U.S.C. 9042(a))
20 and to any such mortgage or mortgages or any in-
21 terest therein and the proceeds thereon, which the
22 Association may elect to approve’; and
23 (2) in the sixth sentence—
24 (A) by striking “or (C)” and inserting
25 “(CC)”; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003307
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 128 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

10038

1 (B) by inserting before the period the fol-

2 lowing: “*, or (D) its approval and honoring of

3 any pledge or grant of security interest of the

4 Federal Reserve under section 4003(a) of the

5 CARES Act and to any such mortgage or mort-

6 gages or any interest therein and proceeds

7 thereon as”’.

8 SEC. 110205. RURAL RENTAL ASSISTANCE.

9 There is authorized to be appropriated for fiscal year
10 2020 $309,000,000 for rural rental assistance, which shall
11 remain available until September 30, 2021, of which—

12 (1) up to $25,000,000 million may be used for
13 an additional amount for rural housing vouchers for
14 any low-income households Cineluding those not re-
15 ceiving rental assistance) residing in a property fi-
16 nanced with a section 515 loan which has been pre-
17 paid after September 30, 2005, or has matured after
18 September 30, 2019; and

19 (2) the remainder shall be used for an addi-
20 tional amount for rural rental assistance agreements
21 entered into or renewed pursuant to section
22 521(a)(2) of the Housing Act of 1949 (42 U.S.C.
23 1490a(a)(2)) to—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003308
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 129 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1004
1 (A) supplement the rental assistance of
2 households on whose behalf assistance is being
3 provided; and
4 (B) provide rental assistance on behalf of
5 households who are not being assisted with such
6 rental assistance but who qualify for such as-
7 sistance.
8 SEC. 110206. FUNDING FOR PUBLIC HOUSING AND TENANT-
9 BASED RENTAL ASSISTANCE.
10 (a) PuBLIC HOUSING OPERATING FuUND.—There is
11 authorized to be appropriated for an additional amount

=
No

for fiscal year 2020 for the Public Housing Operating

—
On

Fund under section 9(e) of the United States Housing Act

jah
fp

of 19387 (42 U.S.C. 1487e2(e)) $2,000,000,000, to remain

—
ws

available until September 30, 2021.

oooh,
oN

(b) TENANT-BASED SECTION 8 RENTAL ASSIST-

 

—_
~

ANCE.—There is authorized to be appropriated for an ad-

—_
CO

ditional amount for fiscal year 2020 for the tenant-based

—
\©

rental assistance under section 8(0) of the United States

No
OQ

Housing Act of 19387 (42 U.S.C. 1487f(0))

NO
—

$3,000,000,000, to remain available until September 30,

ho
No

2021, of which not more than $500,000,000 may be used

ho
Go

for administrative fees under section 8(q) of such Act (42

U.S.C. 1437£(q)).

we)
i

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003309
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 130 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1005

—_

(c) APPLICABILITY OF WAIVERS.—Any waiver or al-
ternative requirement made by the Secretary of Housing
and Urban Development pursuant to the heading ‘‘Ten-
ant-Based Rental Assistance” or “Public Housing Oper-
ating Fund” in title XII of division B of the CARES Act
(Public Law 116-136) shall apply with respect to amounts
made available pursuant to this section.

SEC. 110207. SUPPLEMENTAL FUNDING FOR SUPPORTIVE

Oo Oo SN DBD A S&S WO WV

HOUSING FOR THE ELDERLY, SUPPORTIVE

i
©

HOUSING FOR PERSONS WITH DISABILITIES,

poe,
—

SUPPORTIVE HOUSING FOR PERSONS WITH

i
No

AIDS, AND PROJECT-BASED SECTION 8 RENT-

—"
On

AL ASSISTANCE.

 

14 (a) AUTHORIZATION OF APPROPRIATIONS.—There is
15 authorized to be appropriated $500,000,000 for fiscal year

16 2020 for additional assistance for supportive housing for

 

17 the elderly, of which

18 (1) $200,000,000 shall be for rental assistance
19 under section 202 of the Housing Act of 1959 (12
20 U.S.C. 1701q) or section 8 of the United States
21 Housing Act of 1987 (42 U.S.C. 1487f), as appro-
22 priate, and for hiring additional staff and for serv-
23 ices and costs, including acquiring personal protec-
24 tive equipment, to prevent, prepare for, or respond
25 to the public health emergency relating to
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003310
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 131 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1006

1 Coronavirus Disease 2019 (COVID-19) pandemic;
2 and

3 (2) $300,000,000 shall be for grants under sec-
4 tion 676 of the Housing and Community Develop-
5 ment Act of 1992 (42 U.S.C. 13632) for costs of
6 providing service coordinators for purposes of coordi-
7 nating services to prevent, prepare for, or respond to
8 the public health emergency relating to Coronavirus
9 Disease 2019 (COVID-19).
10 Any provisions of, and waivers and alternative require-

—
—

ments issued by the Secretary pursuant to, the heading

=
No

“Department of Housing and Urban Development—Hous-

—
On

ing Programs—Housing for the Elderly” in title XII of

jah
fp

division B of the CARES Act (Public Law 116-136) shall

—
ws

apply with respect to amounts made available pursuant

—
on

to this subsection.

—
~

(b) ELIGIBILITY OF SUPPORTIVE HOUSING FOR PER-

pn
oO

SONS WITH DISABILITIES.—Subsection (a) of section 676

—
\©

of the Housing and Community Development Act of 1992

 

20 (42 U.S.C. 13632(a)) shall be applied, for purposes of

21 subsection (a) of this section, by substituting “(G), and

22 (H)” for“ and (G)”.

23 (¢) SERVICE COORDINATORS.

24 (1) HrrinGc.—In the hiring of staff using

25 amounts made available pursuant to this section for
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003311
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 132 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1007

1 costs of providing service coordinators, grantees
2 shall consider and hire, at all levels of employment
3 and to the greatest extent possible, a diverse staff,
4 including by race, ethnicity, gender, and disability
5 status. Each grantee shall submit a report to the
6 Secretary of Housing and Urban Development de-
7 seribing comphance with the preceding sentence not
8 later than the expiration of the 120-day period that
9 begins upon the termination of the emergency de-
10 clared on March 13, 2020, by the President under
11 the Robert T. Stafford Disaster Relief and Emer-
12 gency Assistance Act (42 U.S.C. 4121 et seq.) relat-
13 ing to the Coronavirus Disease 2019 (COVID-19)
14 pandemic.

15 (2) ONE-TIME GRANTS.—Grants made using
16 amounts made available pursuant to subsection (a)
17 for costs of providing service coordinators shall not
18 be renewable.

19 (3) ONE-YEAR AVAILABILITY.—Any amounts
20 made available pursuant to this section for costs of
21 providing service coordinators that are allocated for
22 a grantee and remain unexpended upon the expira-
23 tion of the 12-month period beginning upon such al-
24 location shall be recaptured by the Secretary.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003312
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 133 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1008

—_

(d) FUNDING FOR SUPPORTIVE HOUSING FOR PER-
SONS WITH DISABILITIES.—There is authorized to be ap-
propriated $200,000,000 for fiseal year 2020 for addi-
tional assistance for supportive housing for persons with
disabilities under section 811 of the Cranston-Gonzalez
National Affordable Housing Act (42 U.S.C. 8013). Any
provisions of, and waivers and alternative requirements

issued by the Secretary pursuant to, the heading “Depart-

oO Aa aN DH OD SP WH Ld

ment of Housing and Urban Development—Housing Pro-

i
©

erams—Housing for Persons With Disabilities” in title

poe,
—

XI of division B of the CARES Act (Public Law 116-

i
No

136) shall apply with respect to amounts made available

—"
On

pursuant to this subsection.

jah
fp

(e) FUNDING FOR HOUSING OPPORTUNITIES FOR

—
ws

PEOPLE WitH AIDS PRoGRAM.—There is authorized to

—
on

be appropriated $15,000,000 for fiseal year 2020 for addi-

—
~

tional assistance for the Housing Opportunities for Per-

—
oO

sons with AIDS program under the AIDS Housing Oppor-

—
\©

tunity Act (42 U.S.C. 12901 et seq.). Any provisions of,

i)
©

and waivers and alternative requirements issued by the

bo
—

Seeretary pursuant to, the heading “Department of Hous-

No
No

ing and Urban Development—Community Planning and

N
Go

Development—Housing Opportunities for Persons With

We)
a

AIDS” in title NUIT of division B of the CARES Act (Pub-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003313
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 134 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1009

—_

lic Law 116-136) shall apply with respect to amounts
made available pursuant to this subsection.

(f) FUNDING FOR PROJECT-BASED SECTION 8 RENT-
AL ASSISTANCE.—There is authorized to be appropriated
$750,000,000 for fiscal year 2020 for additional assist-
ance for project-based rental assistance under section 8
of the United States Housing Act of 19387 (42 U.S.C.

1437f). Any provisions of, and waivers and alternative re-

oO Aa aN DH OD SP WH Ld

quirements issued by the Secretary pursuant to, the head-

=
©

ing “Department of Housing and Urban Development—

—
—

Housing Programs—Project-Based Rental Assistance’ in

=
No

title XII of division B of the CARES Act (Public Law

—
On

116-136) shall apply with respect to amounts made avail-

jah
fp

able pursuant to this subsection.

15 SEC. 110208. FAIR HOUSING.
16 (a) DEFINITION OF COVID-19 EMERGENCY PE-
17 RIOD.— For purposes of this Act, the term “COVID-19

—_
CO

emergency period” means the period that begins upon the

—
\©

date of the enactment of this Act and ends upon the date

No
OQ

of the termination by the Federal Emergency Manage-

NO
—

ment Agency of the emergency declared on March 13,

ho
No

2020, by the President under the Robert T. Stafford Dis-

ho
Go

aster Relief and Emergency Assistance Act (42 U.S.C.

we)
i

4121 et seq.) relating to the Coronavirus Disease 2019

No
Gn

(COVID-19) pandemic.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003314
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 135 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1010

1 (b) Fark HOUSING ACTIVITIES.—

2 (1) AUTHORIZATION OF APPROPRIATIONS.—To

3 ensure existing grantees have sufficient resource for
4 fair housing activities and for technology and equip-

5 ment needs to deliver services through use of the

6 Internet or other electronic or virtual means in re-
7 sponse to the public health emergency related to the

8 Coronavirus Disease 2019 (COVID-19) pandemic,

9 there is authorized to be appropriated $4,000,000
10 for Fair Housing Organization Initiative grants
11 through the Fair Housing Initiatives Program under
12 section 561 of the Housing and Community Devel-
13 opment Act of 1987 (42 U.S.C. 3616a).
14 (2) 3-YEAR AVAILABILITY.—Any amounts made
15 available pursuant paragraph (1) that are allocated
16 for a grantee and remain unexpended upon the expi-
17 ration of the 3-year period beginning upon such allo-
18 cation shall be recaptured by the Secretary.
19 (c) Farr Housine Enucation.—There is authorized
20 to be appropriated $10,000,000 for the Office of Fair

bo
—

Housing and Equal Opportunity of the Department of

No
No

Housing and Urban Development to carry out a national

N
Go

media campaign and local education and outreach to edu-

We)
a

cate the public of increased housing rights during

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003315
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 136 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1011

1 COVID-19 emergency period, that provides that informa-

2 tion and materials used in such campaign are available—
3 (1) in the languages used by communities with
4 limited English proficiency; and

5 (2) to persons with disabilities.

6 SEC. 110209. FUNDING FOR HOUSING COUNSELING SERV-
7 ICES.

8 (a) CONGRESSIONAL FINDINGS.—The Congress finds
9 that—

10 (1) the spread of Coronavirus Disease 2019
il (COVID-19), which is now considered a global pan-
12 demic, is expected to negatively impact the incomes
13 of potentially millions of homeowners, renters, indi-
14 viduals experiencing homelessness, and individuals at
15 risk of homelessness, making it difficult for them to
16 pay their mortgages or rents on time;

17 (2) housing counseling is eritical to ensuring
18 that homeowners, renters, individuals experiencing
19 homelessness, and individuals at risk of homeless-
20 ness have the resources they need to manage finan-
21 cial hardships from the COVID-19 crisis;
22 (3) loan preservation and foreclosure mitigation
23 services are also eritical to address the needs of
24 homeowners who lose employment and income be-
25 cause of the pandemic and who face serious delin-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003316
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 137 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1012

—_

queney or home loan default, or are in foreclosing
proceedings during this period;

(4) evaluations from the National Foreclosure
Mitigation Counseling program revealed that home-
owners at risk of or facing foreclosure are better
served when they have access to a housing counselor
and a range of tools and resources to help them

avoid losing their home and have the support they

oO Aa aN DH OD SP WH Ld

need to tailor the best possible response to their sit-

=
©

uation.

poe,
—

(b) AUTHORIZATION OF APPROPRIATIONS.—There is

i
No

authorized to be appropriated to the Neighborhood Rein-

—"
On

vestment Corporation (in this section referred to as the

—
fs

Corporation”) established under the Neighborhood Rein-

—"
ws

vestment Corporation Act (42 U.S.C. 8101 et seq.)

oooh,
oN

$100,000,000 for fiseal year 2020 for housing counseling

—_
~

services, which shall remain available until September 30,

—_
CO

2025.

—
\©

(c) PRIORITIZATION OF HOUSING COUNSELING

No
OQ

SERVICES.—Of any grant funds made available pursuant

NO
—

to subsection (b), not less than 40 percent shall be pro-

ho
No

vided to counseling organizations that target counseling

ho
Go

services to minority and low-income homeowners, renters,

we)
i

individuals experiencing homelessness, and individuals at

No
Gn

risk of homelessness or provide such services in neighbor-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003317
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 138 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

10138

1 hoods with high concentrations of minority and low-in-
2 come homeowners, renters, individuals experiencing home-
3 lessness, and individuals at risk of homelessness.

4 (d) ELIGIBLE Uses.—Amounts made available pur-
5 suant to subsection (b) may be used in such amounts as
6 the Corporation determines for costs of—

7 (1) public education and outreach;

8 (2) direet services, including the full range of
9 services provided by housing counselors to assist
10 homeowners, including manufactured homeowners,
il regardless of financing type, renters, individuals ex-
12 periencing homelessness, and individuals at risk of
13 homelessness, including the practices, tools, and in-
14 novations in foreclosure mitigation that were utilized
15 in the National Foreclosure Mitigation Counseling
16 Program, and financial capability, credit counseling,
17 homeless counseling, and rental counseling;

18 (3) equipment and technology, including
19 broadband internet and equipment upgrades needed
20 to ensure timely and effective service delivery;
21 (4) training, including capacitating housing
22 counseling staff in various modes of counseling, in-
23 cluding rental and foreclosure, delivery of remote
24 counseling utilizing improved technology, enhanced

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003318
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 139 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1014

—_

network security, and supportive options for the de-
livery of client services; and
(5) administration and oversight of the program
in accordance with the Corporation’s rate for pro-
gram administration.
(e) DISBURSEMENT.—The Corporation shall disburse
all grant funds made available pursuant to subsection (b)

as expeditiously as possible, through grants to housing

Oo Oo SN DBD A S&S WO WV

counseling intermediaries approved by the Department of

=
©

Housing and Urban Development, State housing finance

—
—

agencies, and NeighborWorks organizations. The aggre-

=
No

gate amount provided to NeighborWorks organizations

 

13 shall not exceed 15 percent of the total of grant funds

14 made available pursuant to subsection (b).

15 TITLE TI—PROTECTING PEOPLE

16 EXPERIENCING HOMELESSNESS

17 SEC. 110301. HOMELESS ASSISTANCE FUNDING.

18 (a) EMERGENCY HOMELESS ASSISTANCE.

19 (1) AUTHORIZATION OF APPROPRIATIONS.—

20 There is authorized to be appropriated under the

21 Emergency Solutions Grants program under subtitle

22 B of title IV of the MeKinney-Vento Homeless As-

23 sistance Act (42 U.S.C. 11871 et — seq.)

24 $11,500,000,000 for grants under such subtitle in

25 accordance with this subsection to respond to needs
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003319
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 140 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1015

1 arising from the public health emergency relating to
2 Coronavirus Disease 2019 (COVID-19). Of such
3 amounts made available, $4,000,000,000 shall be al-
4 located in accordance with sections 413 and 414 of
5 the McKinney-Vento Homeless Assistance Act (42
6 U.S.C, 11872, 11378).

7 (2) FormuLA.—Notwithstanding sections 413
8 and 414 of the MelKinney-Vento Homeless Assist-
9 anee Act (42 U.S.C. 11872, 11373), the Secretary
10 of Housing and Urban Development (in this Act re-
il ferred to as the “‘Secretary’’) shall allocate any
12 amounts remaining after amounts are allocated pur-
13 suant to paragraph (1) in accordance with a formula
14 to be established by the Secretary that takes into
15 consideration the following factors:

16 (A) Risk of transmission of coronavirus in
17 a jurisdiction.

18 (B) Whether a jurisdiction has a_ high
19 number or rate of sheltered and unsheltered
20 homeless individuals and families.
21 (C) Economie and housing market condi-
22 tions in a jurisdiction.
23 (3) ELIGIBLE ACTIVITIES.—In addition to eligi-
24 ble activities under section 415(a) of the MeKinney-
25 Vento Homeless Assistance Act (42 U.S.C.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003320
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 141 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1016
1 11374(a), amounts made available pursuant to para-
2 graph (1) may also be used for costs of the following
3 activities:
4 (A) Providing training on infectious dis-
5 ease prevention and mitigation.
6 (B) Providing hazard pay, including for
7 time worked before the effectiveness of this sub-
8 paragraph, for staff working directly to prevent
9 and mitigate the spread of coronavirus or
10 COVID-19 among people experiencing or at
11 risk of homelessness.
12 (C) Reimbursement of costs for eligible ac-
13 tivities (including activities deseribed in this
14 paragraph) relating to preventing, preparing
15 for, or responding to the coronavirus or
16 COVID-19 that were accrued before the date of
17 the enactment of this Act.
18 (D) Notwithstanding 24 CFR
19 576.102(a)(3), providing a hotel or motel
20 voucher for a homeless individual or family.
21 Use of such amounts for activities described in this
22 paragraph shall not be considered use for adminis-
23 trative purposes for purposes of section 418 of the
24 MeKinney-Vento Homeless Assistance Act (42
25 U.S.C. 11377).
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003321
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 142 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1017

1 (4) INAPPLICABILITY OF PROCUREMENT
2 STANDARDS.—To the extent amounts made available
3 pursuant to paragraph (1) are used to procure goods
4 and services relating to activities to prevent, prepare
5 for, or respond to the coronavirus or COVID-19, the
6 standards and requirements regarding procurement
7 that are otherwise applicable shall not apply.

8 (5) INAPPLICABILITY OF HABITABILITY AND
9 ENVIRONMENTAL REVIEW STANDARDS.—Any F'ed-
10 eral standards and requirements regarding habit-
il ability and environmental review shall not apply with
12 respect to any emergency shelter that is assisted
13 with amounts made available pursuant to paragraph
14 (1) and has been determined by a State or local
15 health official, in accordance with such requirements
16 as the Secretary shall establish, to be necessary to
17 prevent and mitigate the spread of coronavirus or
18 COVID-19, such shelters.

19 (6) INAPPLICABILITY OF CAP ON EMERGENCY
20 SHELTER ACTIVITIES.—Subsection (b) of section
21 415 of the McKimney-Vento Homeless Assistance
22 Act. shall not apply to any amounts made available
23 pursuant to paragraph (1) of this subsection.
24 (7) INITIAL ALLOCATION OF ASSISTANCE.—Sec-
25 tion 417(b) of the MeKinney-Vento Homeless Assist-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003322
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 143 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1018
1 anee Act (42 U.S.C. 11376(b)) shall be applied with
2 respect to amounts made available pursuant to para-
3 eraph (1) of this subsection by substituting ‘‘30-
4 day” for ‘60-day’.
5 (8) WATVERS AND ALTERNATIVE REQUIRE-
6 MENTS.—
7 (A) AUTHORITY.—In administering
8 amounts made available pursuant to paragraph
9 (1), the Secretary may waive, or specify alter-
10 native requirements for, any provision of any
11 statute or regulation (except for any require-
12 ments related to fair housmg, nondiscrimina-
13 tion, labor standards, and the environment)
14 that the Seeretary administers in connection
15 with the obligation or use by the recipient of
16 such amounts, if the Secretary finds that good
17 cause exists for the waiver or alternative re-
18 quirement and such waiver or alternative re-
19 quirement is consistent with the purposes de-
20 seribed in this subsection.
21 (B) NOTIFICATION.—The Secretary shall
22 notify the public through the Federal Register
23 or other appropriate means 5 days before the
24 effective date of any such waiver or alternative
25 requirement, and any such public notice may be
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003323
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 144 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1019

1 provided on the Internet at the appropriate
2 Government web site or through other elec-
3 tronic media, as determined by the Secretary.
4 (C) EXEMPTION.—The use of amounts
5 made available pursuant to paragraph (1) shall
6 not be subject to the consultation, citizen par-
7 ticipation, or match requirements that other-
8 wise apply to the Emergency Solutions Grants
9 program, except that a recipient shall publish
10 how it has and will utilize its allocation at a
11 minimum on the Internet at the appropriate
12 Government web site or through other elee-
13 tronic media.
14 (9) INAPPLICABILITY OF MATCHING REQUIRE-
15 MENT.—Subsection (a) of section 416 of the McKin-
16 ney-Vento Homeless Assistance Act (42 U.S.C.
17 113875(a)) shall not apply to any amounts made
18 available pursuant to paragraph (1) of this sub-
19 section.
20 (10) PROHIBITION ON PREREQUISITES.—None
21 of the funds authorized under this subsection may
22 be used to require people experiencing homelessness
23 to receive treatment or perform any other pre-
24 requisite activities as a condition for receiving shel-
25 ter, housing, or other services.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003324
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 145 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1020

—_

(b) CONTINUUM OF CARE PROGRAM.—Due to the
emergency relating to the Coronavirus Disease 2019
(COVID-19) pandemic, the Notice of Funding Availability
(NOFA) for fiseal year 2020 for the Continuum of Care
program under subtitle C of title IV of the McKinney-
Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.)
shall have no force or effect and the Secretary of Housing

and Urban Development shall distribute amounts made

Oo Oo SN DBD A S&S WO WV

available for such fiseal vear for such program based on

i
©

the results of the competition for amounts made available

poe,
—

for such program for fiscal year 2019 (F-R-6300-—25), ex-

i
No

cept that grant amounts may be adjusted to account for

—"
On

changes in fair market rents.

—
fs

SEC. 110302. EMERGENCY RENTAL ASSISTANCE VOUCHER

—"
ws

PROGRAM.

on
on

(a) AUTHORIZATION OF APPROPRIATIONS.—There is

—
~

authorized to be appropriated to the Secretary of Housing

pn
oO

and Urban Development (in this section referred to as the

—
\©

‘“Seeretary’), $1,000,000,000 for fiseal year 2020, to re-

No
OQ

main available until expended, for incremental emergency

NO
—

vouchers under subsection (b).

 

22 (b) EMERGENCY VOUCHERS.
23 (1) IN GENERAL.—The Secretary shall provide
24 emergency rental assistance vouchers under this sub-

25 section, which shall be tenant-based rental assistance

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003325
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 146 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1021

1 under section 8(0) the United States Housing Act of
2 1937 (42 U.S.C. 1487f(0)).

3 (2) SELECTION OF FAMILIES.—

4 (A) MANDATORY PREFERENCES.—Each
5 public housing agency administering assistance
6 under this section shall provide preference for
7 such assistance to eligible families that are—

8 Gi) homeless (as such term is defined
9 in section 103(a) of the MelKinney-Vento
10 Homeless Assistance Act (42 U.S.C.
11 11302(a));

12 (ii) at risk of homelessness (as such
13 term is defined in section 401 of the
14 McKinney-Vento Homeless Assistance Act
15 (42 U.S.C. 11360); or

16 (iii) fleeing, or attempting to flee, do-
17 mestic violence, dating violence, sexual as-
18 sault, or stalking.

19 (B) ALLOCATION.—In allocating amounts
20 made available under this section, the Secretary
21 shall—
22 (i) not later than 60 days after the
23 date of the enactment of this Act, allocate
24 at least 50 percent of such amounts to

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003326
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 147 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1022

1 public housing agencies in accordance with
2 a formula that considers—

3 (I) the eapability of public hous-
4 ing agencies to promptly use emer-
5 geney vouchers provided under this
6 section; and

7 (II) the need for emergency
8 vouchers provided under this section
9 in the geographical area, based on
10 factors determined by the Secretary,
11 including risk of transmission of
12 coronavirus, high numbers or rates of
13 sheltered and unsheltered homeless-
14 ness, and economic and housing mar-
15 ket conditions;

16 (ii) alloeate remaining amounts in ac-
17 cordance with a formula that considers—
18 (I) the eriteria under clause ()
19 and the suecess of a public housing
20 agency in promptly utilizmeg vouchers
21 awarded under clause (i); and
22 (II) the eapability of the publi
23 housing agency to create and manage
24 structured partnerships with service

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003327
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 148 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1023

1 providers for the delivery of appro-
2 priate community-based services; and
3 (ii) designate the number of vouchers
4 under this section that each public housing
5 agency that is awarded funds under this
6 section is authorized to administer.

7 (C) ELECTION NOT TO ADMINISTER.—If a
8 public housing agency elects not to administer
9 amounts under this section, the Secretary shall
10 award such amounts to other public housing
11 agencies according to the eriteria in subpara-
12 graph (B).

13 (D) FAILURE TO USE VOUCHERS PROMPT-
14 LY.—If a public housing agency fails to issue
15 all of its authorized vouchers under this section
16 on behalf of eligible families within a reasonable
17 period of time as determined by the Secretary,
18 the Seeretary shall reallocate any unissued
19 vouchers and associated funds to others public
20 housing agencies according to the criteria under
21 subparagraph (B)(ii).
22 (3) WATVERS AND ALTERNATIVE REQUIRE-
23 MENTS.—Any waiver or alternative requirement that
24 the Secretary makes available to all public housing
25 agencies in connection with assistance made avail-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003328
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 149 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1024

1 able under the heading “Tenant-Based Rental As-
2 sistance” in title XII of division B of the CARES
3 Act (Public Law 116-136; 134 Stat.601) shall apply
4 to assistance under this section until the expiration
5 of such waiver or alternative requirement.

6 (4) TERMINATION OF VOUCHERS UPON TURN-
7 OVER.—

8 (A) IN GENERAL.—A public housing agen-
9 cy may not reissue any vouchers made available
10 under this section when assistance for the fam-
il ily initially assisted is terminated.
12 (B) REALLOCATION.—Upon termination of
13 assistance for one or more families assisted by
14 a public housing agency under this section, the
15 Secretary shall reallocate amounts that are no
16 longer needed by such public housing agency
17 for assistance under this section to another
18 public housing: agency for the renewal of vouch-
19 ers previously authorized under this section.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003329
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 150 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1025
1 TITLE IV—SUSPENDING NEGATIVE CREDIT RE-
PORTING AND STRENGTHENING  CON-
SUMER AND INVESTOR PROTECTIONS
SEC. 110401. REPORTING OF INFORMATION DURING MAJOR

DISASTERS.

2

3

4

5

6 (a) IN GENERAL.—The CARES Aet (Public Law
7 116-136) is amended by striking section 4021 and insert-
8 ing the following:

9 “SEC. 4021. REPORTING OF INFORMATION DURING MAJOR
10 DISASTERS.

il ‘‘(a) PURPOSE.—The purpose of this Act, and the
12 amendments made by this Act, is to protect consumers’
13 credit from negative impacts as a result of financial hard-
14 ship due to the coronavirus disease (COVID—-19) outbreak
15 and future major disasters.

16 “(b) REPORTING OF INFORMATION DURING MAJOR

17 DISASTERS.—

18 “(1) IN GENERAL.—The Fair Credit Reporting
19 Act is amended by inserting after section 605B the
20 following:

21 “$605C. Reporting of information during major dis-

22 asters

23 (a) DEFINITIONS.—In this section:

24 (1) CONSUMER.—With respect to a covered

25 period, the term ‘“‘consumer’” shall only include a
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003330
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 151 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1026

1 consumer who is a resident of the affected area cov-
2 ered by the applicable disaster or emergency declara-
3 tion.

4 “*(2) COVERED MAJOR DISASTER PERIOD.—
5 The term “covered major disaster period’? means the
6 period—

7 “*(A) beginning on the date on which a
8 major disaster is declared by the President
9 under—

10 “*) section 401 of the Robert T.
il Stafford Disaster Relief and Emergency
12 Assistance Aet (42 U.S.C. 5170), under
13 which assistance is authorized under sec-
14 tion 408 of such Act (42 U.S.C. 5174); or
15 ‘““Gi) seetion 501 of such Act; and

16 ““(B) ending on the date that is 120 days
17 after the end of the incident period for such
18 disaster.

19 “*(3) COVERED PERIOD.—The term ‘‘covered
20 period” means the COVID-19 emergency period or
21 a covered major disaster period.
22 “*(4) COVID-19 EMERGENCY PERIOD.—The
23 term “COVID-19 emergency period”? means the pe-
24 riod beginning on March 138, 2020 (the date the
25 President declared the emergency under section 501

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003331
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 152 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1027

1 of the Robert T. Stafford Disaster Relief and Emer-

2 gency Assistance Act (42 U.S.C. 4121 et seq.) relat-

3 ing to the Coronavirus Disease 2019 (COVID-19)

4 pandemic) and ending on the later of—

5 ““(A) 120 days after the date of enact-

6 ment of this section; or

7 “*(B) 120 days after the end of the mei-

8 dent period for such emergency.

9 “"(5) MAJOR DISASTER.—The term “major dis-
10 aster’? means a major disaster declared by the Presi-
il dent under—

12 ““CA) section 401 of the Robert T. Staf-
13 ford Disaster Rehef and Emergency Assistance
14 Act (42 U.S.C. 5170), under which assistance
15 is authorized under section 408 of such Act (42
16 U.S.C. 5174); or
17 ““(B) seetion 501 of such Act.
18 “"(b) MORATORIUM ON FURNISHING ADVERSE IN-
19 FORMATION DURING COVERED PERIOD.—No person may
20 furnish any adverse item of information (except informa-
21 tion related to a felony criminal conviction) relating to a
22 consumer that was the result of any action or inaction that
23 occurred during a covered period.
24 ““(@) INFORMATION EXCLUDED FROM CONSUMER
25 REPORTS.—In addition to the information described in
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003332
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 153 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1028

—_

section 605(a), no consumer reporting agency may make
any consumer report containing an adverse item of infor-
mation (except information related to a felony criminal
conviction) relating to a consumer that was the result of
any action or inaction that occurred during a covered pe-
riod.

““(d) SUMMARY OF RIGHTS.—Not later than 60 days

after the date of enactment of this section, the Director

oO Aa aN DH OD SP WH Ld

of the Bureau shall update the model summary of rights

=
©

under section 609(e)(1) to inelude a deseription of the

—
—

right of a consumer to—

oe

=
No

(1) request the deletion of adverse items of

—
On

information under subsection (e); and

jah
fp

‘“*(2) request a consumer report or score, with-
3

—
ws

out charge to the consumer, under subsection (f).

oooh,
oN

“*(e) DELETION OF ADVERSE ITEMS OF INFORMA-

TION RESULTING FROM THE CORONAVIRUS DISEASE

a
oO ms~

(COVID-19) OUTBREAK AND MAJOR DISASTERS.—

—
\©

““(1) REPORTING.—

i)
©

‘“*(A) IN GENERAL.—Not later than 60

bo
—

davs after the date of enactment of this sub-

No
No

section, the Director of the Bureau shall create

N
Go

a website for consumers to report, under pen-

We)
a

alty of perjury, economic hardship as a result of

No
Cn

the coronavirus disease (COVID-19) outbreak

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003333
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 154 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1029

1 or a major disaster for the purpose of providing
2 credit report protections under this subsection.
3 **(B) DOCUMENTATION.—The Director of
4 the Bureau shall—

5 “"G) not require any documentation
6 from a consumer to substantiate the eco-
7 nomic hardship; and

8 ‘‘Gi) provide notice to the consumer
9 that a report under subparagraph (A) is
10 under penalty of perjury.

11 “"(C) REPORTING PERIOD.—A consumer
12 may report economic hardship under subpara-
13 eraph (A) during a covered period and for 60
14 days thereafter.

15 “*(2) DATABASE.—The Director of the Bureau
16 shall establish and maintam a secure database
17 that—

18 ““(A) is accessible to each consumer re-
19 porting agency deseribed in section 603(p) and
20 nationwide specialty consumer reporting agency
21 for purposes of fulfilling their duties under
22 paragraph (8) to check and automatically delete
23 any adverse item of information (except infor-
24 mation related to a felony criminal conviction)

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003334
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 155 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

1030

1 reported that occurred during a covered period

2 with respect to a consumer; and

3 ““(B) contains the information reported

4 under paragraph (1).

5 ‘““*(3) DELETION OF ADVERSE ITEMS OF INFOR-

6 MATION BY NATIONWIDE CONSUMER REPORTING

7 AND NATIONWIDE SPECIALTY CONSUMER REPORT-

8 ING AGENCIES.

9 ““C(A) IN GENERAL.—Each consumer re-
10 porting agency described in section 603(p) and
il each nationwide specialty consumer reporting
12 agency shall, using the information contained in
13 the database established under paragraph (2),
14 delete from the file of each consumer named in
15 the database each adverse item of information
16 (except information related to a felony criminal
17 conviction) that was a result of an action or in-
18 action that oceurred during a covered period or
19 in the 270-day period following the end of a
20 covered period.

21 ““(B) TIMELINE.—Each consumer report-

22 ing agency described in section 603(p) and each

23 nationwide specialty consumer reporting agency

24 shall check the database at least weekly and de-

25 lete adverse items of information as soon as
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003335
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 156 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1031

1 practicable after mformation that is reported
2 under paragraph (1) appears in the database
3 established under paragraph (2).

4 “*(4) REQUEST FOR DELETION OF ADVERSE
5 ITEMS OF INFORMATION.—

6 ‘“*(A) IN GENERAL.—A consumer who has
7 filed a report of economic hardship with the
8 Bureau may submit a request, without charge
9 to the consumer, to a consumer reporting agen-
10 ey deseribed in section 603(p) or nationwide
11 specialty consumer reporting agency to delete
12 from the consumer’s file an adverse item of in-
13 formation (except information related to a fel-
14 ony eriminal conviction) that was a result of an
15 action or inaction that occurred during a cov-
16 ered period or in the 270-day period following
17 the end of a covered period.

18 “*(B) TimiInG.—A consumer may submit a
19 request under subparagraph (A), not later than
20 the end of the 270-day period deseribed in that
21 subparagraph.
22 ““(C) REMOVAL AND NOTIFICATION.—
23 Upon receiving a request under this paragraph
24 to delete an adverse item of information, a con-
25 sumer reporting agency deseribed in section

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003336
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 157 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1032

1 603(p) or nationwide specialty consumer report-
2 ing agency shall—

3 “*G) delete the adverse item of infor-
4 mation (except information related to a fel-
5 ony eriminal conviction) from the con-
6 sumer’s file; and

7 “‘Gi) notify the consumer and the
8 furnisher of the adverse item of informa-
9 tion of the deletion.

10 ““(f) FREE CREDIT REPORT AND SCORES.—

11 ““(1) IN GENERAL.—During the period between
12 the beginning of a covered period and ending 12-
13 months after the end of the covered period, each
14 consumer reporting agency described under section
15 6038(p) and each nationwide specialty consumer re-
16 porting agency shall make all disclosures described
17 under section 609 upon request by a consumer, by
18 mail or online, without charge to the consumer and
19 without limitation as to the number of requests.
20 Such a consumer reporting agency shall also supply
21 a consumer, upon request and without charge, with
22 a credit score that—
23 ““(A) is derived from a credit scoring
24 model that is widely distributed to users by the
25 consumer reporting agency for the purpose of

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003337
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 158 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1033

1 any extension of eredit or other transaction des-
2 ignated by the consumer who is requesting the
3 credit score; or

4 ““(B) is widely distributed to lenders of
5 common consumer loan products and predicts
6 the future credit behavior of a consumer.

7 “*(2) TIMInG.—A file disclosure or credit score
8 under paragraph (1) shall be provided to the con-
9 sumer not later than—

10 ““(A) 7 days after the date on which the
il request is received if the request is made by
12 mail; and

13 “*(B) not later than 15 minutes if the re-
14 quest is made online.

15 “*(3) ADDITIONAL REPORTS.—A file disclosure
16 provided under paragraph (1) shall be in addition to
17 any disclosure requested by the consumer under sec-
18 tion 612(a).

19 “"(4) PROHIBITION.—A consumer reporting
20 agency that receives a request under paragraph (1)
21 may not request or require any documentation from
22 the consumer that demonstrates that the consumer
23 was impacted by the coronavirus disease (COVID-—
24 19) outbreak or a major disaster (except to verify
25 that the consumer is a resident of the affected area

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003338
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 159 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1034

1 covered by the applicable disaster or emergency dec-
2 laration) as a condition of receiving the file disclo-
3 sure or score.

4 ““(o) POSTING OF RIGHTS.—Not later than 30 days
5 after the date of enactment of this section, each consumer
6 reporting agency described under section 603(p) and each
7 nationwide specialty consumer reporting agency shall
8 prominently post and maintain a direct link on the home-
9 page of the public website of the consumer reporting agen-
10 ey information relating to the right of consumers to—
il ““(1) request the deletion of adverse items of
12 information (except information related to a felony
13 criminal conviction) under subsection (e); and
14 “*(2) request consumer file disclosures and
15 scores, without charge to the consumer, under sub-
16 section (f).
17 “*(h) BAN ON REPORTING MEDICAL DEBT INFOR-

18 MATION RELATED TO COVID-19 oR A Masor DIs-

19 ASTER.—

20 (1) FURNISHING BAN.—No person shall fur-

21 nish adverse information to a consumer reporting

22 agency related to medical debt if such medical debt

23 is with respect to medical expenses related to treat-

24 ments arising from COVID-19 or a major disaster
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003339
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 160 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1035
1 (whether or not the expenses were incurred during
2 a covered period).
3 *(2) CONSUMER REPORT BAN.—No consumer
4 reporting agency may make a consumer report con-
5 taining adverse information related to medical debt
6 if such medical debt is with respect to medical ex-
7 penses related to treatments arising from COVID-—
8 19 or a major disaster (whether or not the expenses
9 were incurred during a covered period).
10 ““G) CREDIT SCORING MODELS.—A person that cre-
11 ates and implements credit scoring models may not treat

12 the absence, omission, or deletion of any information pur-
13 suant to this section as a negative factor or negative value
14 in eredit scoring models created or implemented by such

15 person.’.

16 “(2) TECHNICAL AND CONFORMING AMEND-
17 MENT.—The table of contents for the Fair Credit
18 Reporting Act is amended by inserting after the
19 item relating to section 605B the following:

“*605C. Reporting of information during major disasters.’.

20 “SEC, 4021A. LIMITATIONS ON NEW CREDIT SCORING MOD-

21 ELS DURING THE COVID-19 EMERGENCY AND
22 MAJOR DISASTERS.
23 “The Fair Credit Reporting Act (15 U.S.C. 1681 et

24 seq.) is amended—
25 (1) by adding at the end the following:

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003340
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 161 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1036

1 “$630. Limitations on new credit scoring models
during the COVID-19 emergency and
major disasters

“With respect to a person that creates and imple-

nN & Ww WN

ments credit scoring models, such person may not, during
a covered period (as defined under section 605C), create
or implement a new credit scoring model (including a revi-

sion to an existing scoring model) if the new credit scoring

Co FS ss HN

model would identify a significant percentage of con-
10 sumers as being less creditworthy when compared to the
11 previous credit scoring models created or implemented by
12 such person.’; and

13 (2) in the table of contents for such Act, bv

14 adding at the end the following new item:

“630. Limitations on new credit scoring models during the COVID-19 emer-
gency and major disasters.’

15 (b) CLERICAL AMENDMENT.—The table of contents
16 in section 2 of the CARES Act is amended by striking
17 the item relating to section 4021 and inserting the fol-
18 lowing:

“Sec. 4021. Reporting of information during major disasters.

“Sec. 40214. Limitations on new credit scoring models during the COVID-19

emergency and major disasters.”’.

19 (@) CONFORMING AMENDMENT.—Subparagraph (F)
20 of section 623(a)(1) of the Fair Credit Reporting Act (15

21 U.S.C. 1681s—2(a)(1)) is hereby repealed.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003341
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 162 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1037
1 SEC. 110402. RESTRICTIONS ON COLLECTIONS OF CON-
2 SUMER DEBT DURING A NATIONAL DISASTER
3 OR EMERGENCY.
4 (a) IN GENERAL.—The Fair Debt Collection Prae-
5 tices Act (15 U.S.C. 1692 et seq.) is amended by inserting
6 after section 812 (15 U.S.C. 1692]) the following:
7 “§812A, Restrictions on collections of consumer debt
8 during a national disaster or emergency
9 (a) DEFINITIONS.—In this section:
10 (1) COVERED PERIOD.—The term ‘covered pe-
11 riod’ means the period beginning on the date of en-
12 actment of this section and ending 120 days after
13 the end of the incident period for the emergency de-
14 elared on Mareh 13, 2020, by the President under
15 section 501 of the Robert T. Stafford Disaster Relief
16 and Emergency Assistance Act (42 U.S.C. 4121 et
17 seq.) relating to the Coronavirus Disease 2019
18 (COVID-19) pandemie.
19 (2) CREDITOR.—The term ‘ereditor’ means
20 any person—
21 (A) who offers or extends credit creating
22 a debt or to whom a debt is owed; or
23 “(B) to whom any obligation for payment
24 is owed.
25 “(3) DeBT.—The term ‘debt’—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003342
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 163 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1038
1 (A) means any obligation or alleged obli-
2 gation that is or during the covered period be-
3 comes past due, other than an obligation aris-
4 ing out of a eredit agreement entered into after
5 the effective date of this section, that arises out
6 of a transaction with a consumer; and
7 ‘“(B) does not include a mortgage loan.
8 “(4) DEBT COLLECTOR.—The term ‘debt eol-
9 lector’ means a creditor and any other person or en-
10 titv that engages in the collection of debt, including
il the Federal Government and a State government, ir-
12 respective of whether the applicable debt is allegedly
13 owed to or assigned to such ereditor, person, or enti-
14 ty.
15 “(5) MORTGAGE LOAN.—The term ‘mortgage
16 loan’ means a covered mortgage loan (as defined
17 under section 4022 of the CARES Act) and a multi-
18 family mortgage loan (as defined under section 4023
19 of the CARES Act).
20 ‘‘(b) PROHIBITIONS.—
21 (1) IN GENERAL.—Notwithstanding any other
22 provision of law, no debt collector may, during a cov-
23 ered period—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003343
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 164 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1039

1 (A) enforce a security interest securing a

2 debt through repossession, limitation of use, or

3 foreclosure;

4 ‘‘(B) take or threaten to take any action to

5 deprive an individual of their liberty as a result

6 of nonpayment of or nonappearance at any

7 hearing relating to an obligation owed by a con-

8 sumer;

9 “(C) eollect any debt, by way of garnish-
10 ment, attachment, assignment, deduction, off-
11 set, or other seizure, from—

12 (i) wages, income, benefits, bank,
13 prepaid or other asset. accounts; or
14 Gi) any assets of, or other amounts
15 due to, a consumer;
16 ‘“(D) commence or continue an action to
17 evict a consumer from real or personal property
18 for nonpayment;
19 ‘‘(E) disconnect or terminate service from
20 a utility service, including electricity, natural
21 gas, telecommunications or broadband, water,
22 or sewer, for nonpayment; or
23 “(F) threaten to take any of the foregoing
24 actions.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003344
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 165 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1040

—_

“(2) RULE OF CONSTRUCTION.—Nothing in
this section may be construed to prohibit a consumer
from voluntarily paying, in whole or in part, a debt.
“(¢) LIMITATION ON FEES AND INTEREST.—After

the expiration of a covered period, a debt collector may
not add to any past due debt any interest on unpaid inter-
est, higher rate of interest triggered by the nonpayment

of the debt, or fee triggered prior to the expiration of the

oO Aa aN DH OD SP WH Ld

covered period by the nonpayment of the debt.

i
©

‘“(e) VIOLATIONS.—Any person or government entity

poe,
—

that violates this section shall be liable to the applicable

i
No

consumer as provided under section 813, except that, for

—"
On

purposes of applying section 813

 

—
fs

(1) such person or government entity shall be

—"
ws

deemed a debt collector, as such term is defined for

oooh,
oN

purposes of section 813; and

—_
~

(2) each dollar figure in such section shall be

—_
CO

deemed to be 10 times the dollar figure specified.

—
\©

“(f) TOLLING.—Any applicable time limitations for

No
OQ

exercising an action prohibited under subsection (b) shall

NO
—

be tolled during a covered period.

 

ho
No

‘“(o) PREDISPUTE ARBITRATION AGREEMENTS.

ho
Go

Notwithstanding any other provision of law, no predispute

we)
i

arbitration agreement or predispute joint-action waiver

No
Gn

shall be valid or enforceable with respect to a dispute

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003345
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 166 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1041
1 brought under this section, including a dispute as to the
applicability of this section, which shall be determined
under Federal law.”.
(b) CLERICAL AMENDMENT.—The table of contents
for the Fair Debt Collection Practices Act is amended by

inserting after the item relating to section 812 the fol-

a DS OH BP WH bo

lowing:

“812A. Restrictions on collections of consumer debt during a national disaster
or emergency.”’.

8 SEC. 110403. REPAYMENT PERIOD AND FORBEARANCE FOR
9 CONSUMERS.
10 Section 812A of the Fair Debt Collection Practices
11 Aet (15 U.S.C. 1692 et seq.), as added by section 110402,

12 is amended—

13 (1) by inserting after subsection (¢) the fol-
14 lowing:
15 “(d) REPAYMENT PERIOD.—After the expiration of

16 a covered period, a debt collector shall comply with the

17 following:

18 “(1) DEBT ARISING FROM CREDIT WITH A DE-
19 FINED PAYMENT PERIOD.—For any debt arising
20 from credit with a defined term, the debt collector
21 shall extend the time period to repay any past due
22 balance of the debt by—

23 (A) 1 payment period for each payment
24 that a consumer missed during: the covered pe-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003346
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 167 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1042

1 riod, with the payments due in the same
2 amounts and at the same intervals as the pre-
3 existing payment schedule; and

4 ‘“(B) 1 payment period in addition to the
5 payment periods described under subparagraph
6 (A).

7 (2) DEBT ARISING FROM AN OPEN END CRED-
8 IT PLAN.—For debt arising from an open end eredit
9 plan, as defined in section 103 of the Truth in
10 Lending Act (15 U.S.C. 1602), the debt collector
il shall allow the consumer to repay the past-due bal-
12 ance in a manner that does not exceed the amounts
13 permitted by the methods deseribed in section
14 171(e) of the Truth in Lending Act (15 U.S.C.
15 1666i-1(¢)) and regulations promulgated under that
16 section.

17 (3) DEBT ARISING FROM OTHER CREDIT.—

18 “(A) IN GENERAL.—For debt not de-
19 seribed under paragraph (2) or (3), the debt
20 collector shall—
21 ‘G) allow the consumer to repay the
22 past-due balance of the debt in substan-
23 tially equal payments over time; and
24 Gi) provide the consumer with—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003347
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 168 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

1048
1 “(I) for past due balances. of
2 $2,000 or less, 12 months to repay, or
3 such longer period as the debt col-
4 lector may allow;
5 “(I) for past due balances be-
6 tween $2,001 and $5,000, 24 months
7 to repay, or such longer period as the
8 debt collector may allow; or
9 “(T) for past due balances
10 oreater than $5,000, 36 months to
11 repay, or such longer period as the
12 debt collector may allow.
13 ‘*(B) ADDITIONAL PROTECTIONS.—The Di-
14 rector of the Bureau may issue rules to provide
15 greater repayment protections to consumers
16 with debts described under subparagraph (A).
17 “(C) RELATION TO STATE LAW.—This
18 paragraph shall not preempt any State law that
19 provides for greater consumer protections than
20 this paragraph.”; and
21 (2) by adding at the end the following:
22 “(h) FORBEARANCE FOR AFFECTED CONSUMERS.
23 (1) FORBEARANCE PROGRAM.—Each debt. col-
24 lector that makes use of the credit facility described
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003348
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 169 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1044
1 in paragraph (4) shall establish a forbearance pro-
2 gram for debts available during the covered period.
3 “(2) AUTOMATIC GRANT OF FORBEARANCE
4 UPON REQUEST.—Under a forbearance program re-
5 quired under paragraph (1), upon the request of a
6 consumer experiencing a financial hardship due, di-
7 rectly or indirectly, to COVID-19, the debt collector
8 shall grant a forbearance on payment of debt for
9 such time as needed until the end of the covered pe-
10 riod, with no additional documentation required
11 other than the borrower’s attestation to a financial
12 hardship caused by COVID-19 and with no fees,
13 penalties, or interest (beyond the amounts scheduled
14 or calculated as if the borrower made all contractual
15 payments on time and in full under the terms of the
16 loan contract) charged to the borrower in connection
17 with the forbearance.
18 “(3) EXCEPTION FOR CERTAIN MORTGAGE
19 LOANS SUBJECT TO THE CARES ACT.—This_ sub-
20 section shall not apply to a mortgage loan subject to
21 section 4022 or 4023 of the CARES Act.”.
22 SEC. 110404. CREDIT FACILITY.

23 Section 812A(h) of the Fair Debt Collection Prac-
24 tices Act (15 U.S.C. 1692 et seq.), as added by section
25 110408, is amended by adding at the end the following:

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003349
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 170 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1045
1 “(4) Crepir FactILiry.—The Board of Gov-
2 ernors of the Federal Reserve System shall—
3 “(A) establish a facility, using amounts
4 made available under section 4003(b)(4) of the
5 CARES Act (15 U.S.C. 9042(b)(4)), to make
6 long-term, low-cost loans to debt collectors to
7 temporarily compensate such debt collectors for
8 documented financial losses caused by forbear-
9 ance of debt payments under this subsection;
10 and
11 “(B) defer debt collectors’ required pay-
12 ments on such loans until after consumers’ debt
13 payments resume.”’.
14 TITLE V—FORGIVING STUDENT LOAN DEBT
15 AND PROTECTING STUDENT BORROWERS
16 SEC. 110501. PAYMENTS FOR PRIVATE EDUCATION LOAN
17 BORROWERS AS A RESULT OF THE COVID-19
18 NATIONAL EMERGENCY.
19 (a) IN GENERAL.—Section 140 of the Truth in Lend-
20 ing Act (15 U.S.C. 1650) is amended by adding at the
21 end the following new subsection:
22 “(h) COVID-19 NATIONAL EMERGENCY PRIVATE
23.) EDUCATION LOAN REPAYMENT ASSISTANCE.—
24 (1) AUTHORITY.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003350
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 171 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1046

1 (A) IN GENERAL.—Effective on the date

2 of the enactment of this section, until the end

3 of September 2021, the Secretary of the Treas-

4 ury shall, for each borrower of a private edu-

5 cation loan, pay the total amount due for such

6 month on the loan, based on the payment plan

7 selected by the borrower or the borrower’s loan

8 status.

9 “(B) LIMITATION ON PAYMENTS.—The
10 maximum amount of aggregate payments that
il the Secretary of the Treasury may make under
12 subparagraph (A) with respect to an individual
13 borrower is $10,000.

14 (2) NO CAPITALIZATION OF INTEREST.—With
15 respect to any loan in repayment until the end of
16 September 2021, interest due on a private education
17 loan during such period shall not be capitalized at
18 any time until the end of September 2021.

19 (3) REPORTING TO CONSUMER REPORTING
20 AGENCIES.—Until the end of the September 2021—
21 “(A) during the period in which the Sec-
22 retary of the Treasury is making payments on
23 a loan under paragraph (1), the Secretary shall
24 ensure that, for the purpose of reporting infor-
25 mation about the loan to a consumer reporting

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003351
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 172 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1047
1 agency, any payment made by the Secretary is
2 treated as if it were a regularly scheduled pay-
3 ment made by a borrower; and
4 ‘(B) no adverse eredit information may be
5 furnished to a consumer reporting agency for
6 any private education loan.
7 “(4) NOTICE OF PAYMENTS AND PROGRAM.—
8 Not later than 15 days following the date of enact-
9 ment of this subsection, and monthly thereafter until
10 the end of September 2021, the Seeretary of the
11 Treasury shall provide a notice to all borrowers of
12 private education loans—
13 (A) informing borrowers of the actions
14 taken under this subsection;
15 “(B) providing borrowers with an _ easily
16 accessible method to opt out of the benefits pro-
17 vided under this subsection; and
18 “(C) notifying the borrower that the pro-
19 eram under this subsection is a temporary pro-
20 eram and will end at the end of September
21 2021.
22 (5) SUSPENSION OF INVOLUNTARY COLLEC-
23 TION.—Until the end of September 2021, the holder
24 of a private education loan shall immediately take
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003352
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 173 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1048

1 action to halt all involuntary collection related to the
2 loan.

3 (6) MANDATORY FORBEARANCE.—During the
4 period in which the Secretary of the Treasury is
5 making payments on a loan under paragraph (1),
6 the servicer of such loan shall grant the borrower
7 forbearance as follows:

8 “(A) A temporary cessation of all pay-
9 ments on the loan other than the payments of
10 interest and principal on the loan that are made
11 under paragraph (1).

12 ‘(B) For borrowers who are delinquent
13 but who are not yet in default before the date
14 on which the Secretary begins making payments
15 under paragraph (1), the retroactive application
16 of forbearance to address any delinquency.

17 “(7) DATA TO IMPLEMENT.—Holders and
18 servicers of private education loans shall report, to
19 the satisfaction of the Seeretary of the Treasury, the
20 information necessary to calculate the amount to be
21 paid under this subsection.”’.
22 (b) APPROPRIATION.—Notwithstanding any other

23 provision of law, there is appropriated to the Secretary

24 of the Treasury, out of amounts in the Treasury not other-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003353
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 174 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1049
1 wise appropriated, $45,000,000,000 to carry out this title
2 and the amendments made by this title.

3 SEC. 110502. ADDITIONAL PROTECTIONS FOR PRIVATE STU-

4 DENT LOAN BORROWERS.

5 (a) IN GENERAL.—

6 (1) REPAYMENT PLAN AND FORGIVENESS
7 TERMS.—Each private education loan holder who re-
8 ceives a monthly payment pursuant to section
9 140(h) of the Truth in Lending Act shall modify all
10 private education loan contracts that it holds to pro-
il vide for the same repayment plan and forgiveness
12 terms available to Direct Loans borrowers under
13 section 685.209(e) of title 34, Code of Federal Reg-
14 ulations, in effect as of January 1, 2020.

15 (2) TREATMENT OF STATE STATUTES OF LIMI-
16 TATION.—For a borrower who has defaulted on a
17 private education loan under the terms of the prom-
18 issory note prior to any loan payment made or for-
19 bearanee granted under section 140(h) of the Truth
20 in Lending Act, no payment made or forbearance
21 eranted under such section 140(h) shall be consid-
22 ered an event that impacts the calculation of the ap-
23 plicable State statutes of limitation.
24 (3) PROHIBITION ON PRESSURING  BOR-
25 ROWERS.—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003354
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 175 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1050

1 (A) IN GENERAL.—A private education
2 loan debt collector or creditor may not pressure
3 a borrower to elect to apply any amount re-
4 ceived pursuant to subsection (b) to any private
5 education loan.

6 (B) VIOLATIONS.—A violation of this para-
7 eraph is deemed—

8 (i) an unfair, deceptive, or abusive act
9 or practice under Federal law in connec-
10 tion with any transaction with a consumer
il for a consumer financial product or service
12 under section 1031 of the Consumer Fi-
13 nancial Protection Act of 2010 (12 U.S.C.
14 5531); and

15 (ii) with respect to a violation by a
16 debt collector, an unfair or unconscionable
17 means to collect or attempt to collect any
18 debt under section 808 of the Federal
19 Debt Collection Practices Act (15 U.S.C.
20 1692f).
21 (C) PRESSURE DEFINED.—lIn this para-
22 graph, the term ‘pressure’? means any commu-
23 nication, recommendation, or other similar com-
24 munication, other than providing basic informa-
25 tion about a borrower’s options, urging a bor-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003355
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 176 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1051

1 rower to make an election described under sub-
2 section (b).

3 (b) RELIEF FOR PRIVATE STUDENT LOAN Bor-
4 ROWERS AS A RESULT OF THE COVID-19 NATIONAL
5 HMERGENCY.—

6 (1) STUDENT LOAN RELIEF AS A RESULT OF
7 THE COVID-19 NATIONAL EMERGENCY.—Not later
8 than 90 days after the end of September 2021, the
9 Secretary of the Treasury shall carry out a program
10 under which a borrower, with respect to the private
il education loans of such borrower, shall receive in ac-
12 cordance with paragraph (3) an amount equal to the
13 lesser of—

14 (A) the total amount of each private edu-
15 cation loan of the borrower; or

16 (B) $10,000, reduced by the aggregate
17 amount of all payments made by the Secretary
18 of the Treasury with respect to such borrower
19 under section 140(h) of the Truth in Lending
20 Act.
21 (2) NOTIFICATION OF BORROWERS.—Not later
22 than 90 days after the end of September 2021, the
23 Secretary of the Treasury shall notify each borrower
24 of a private education loan of—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003356
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 177 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1052

1 (A) the requirements to provide loan relief
2 to such borrower under this section; and

3 (B) the opportunity for such borrower to
4 make an election under paragraph (3)(A) with
5 respect to the application of such loan relief to
6 the private education loans of such borrower.

7 (3) DISTRIBUTION OF FUNDING.—

8 (A) ELECTION BY BORROWER.—Not later
9 than 45 days after a notice is sent under para-
10 eraph (2), a borrower may eleet to apply the
il amount determined with respect to such bor-
12 rower under paragraph (1) to any private edu-
13 cation loan of the borrower.

14 (B) AUTOMATIC PAYMENT.—

15 G) IN GENERAL.—In the case of a
16 borrower who does not make an election
17 under subparagraph (A) before the date
18 deseribed in such subparagraph, the See-
19 retary of the Treasury shall applv the
20 amount determined with respect to such
21 borrower under paragraph (1) in order of
22 the private education loan of the borrower
23 with the highest interest rate.
24 Gi) EQUAL INTEREST RATES.—In
25 case of two or more private education loans

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003357
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 178 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1053

1 deseribed in clause (i) with equal interest
2 rates, the Secretary of the Treasury shall
3 apply the amount determined with respect
4 to such borrower under paragraph (1) first
5 to the loan with the highest principal.

6 (¢) DEFINITIONS.—In this section:

7 (1) FAIR DEBT COLLECTION PRACTICES ACT
8 TERMS.—The terms “creditor”? and “‘debt collector”
9 have the meaning given those terms, respectively,
10 under section 803 of the Fair Debt Collection Prac-
11 tices Act (15 U.S.C. 1692a).

12 (2) PRIVATE EDUCATION LOAN.—The term
13 “private education loan” has the meaning given the
14 term in section 140 of the Truth in Lending Aet (15
15 U.S.C. 1650).

16 TITLE VI—STANDING UP FOR SMALL BUSI-
17 NESSES, MINORITY-OWNED BUSINESSES,
18 AND NON-PROFITS

19 SEC. 110601. RESTRICTIONS ON COLLECTIONS OF SMALL
20 BUSINESS AND NONPROFIT DEBT DURING A
21 NATIONAL DISASTER OR EMERGENCY.
22 (a) IN GENERAL.—The Fair Debt Collection Prae-
23 tices Act (15 U.S.C. 1692 et seq.), as amended by section
24 110402, is further amended by inserting after section
25 812A the following:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003358
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 179 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1054

1 “§812B. Restrictions on collections of small business

 

2 and nonprofit debt during a national dis-
3 aster or emergency
4 (a) DEFINITIONS.—In this section:
5 (1) COVERED PERIOD.—The term ‘covered pe-
6 riod’ means the period beginning on the date of en-
7 actment of this section and ending 120 days after
8 the end of the incident period for the emergency de-
9 elared on Mareh 13, 2020, by the President under
10 section 501 of the Robert T. Stafford Disaster Relief
il and Emergency Assistance Act (42 U.S.C. 4121 et
12 seq.) relating to the Coronavirus Disease 2019
13 (COVID-19) pandemie.
14 (2) CREDITOR.—The term ‘ereditor’ means
15 any person—
16 (A) who offers or extends credit creating
17 a debt or to whom a debt is owed; or
18 “(B) to whom any obligation for payment
19 is owed.
20 “(3) DeBT.—The term ‘debt’—
21 (A) means any obligation or alleged obli-
22 gation that is or during the covered period be-
23 comes past due, other than an obligation aris-
24 ing out of a credit agreement entered into after
25 the effective date of this section, that arises out
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003359
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 180 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1055
1 of a transaction with a nonprofit organization
2 or small business; and
3 ‘“(B) does not inelude a mortgage loan.
4 “(4) DEBT COLLECTOR.—The term ‘debt. col-
5 lector’ means a ereditor and any other person or en-
6 tity that engages in the collection of debt, including
7 the Federal Government and a State government, ir-
8 respective of whether the applicable debt is allegedly
9 owed to or assigned to such creditor, person, or enti-
10 ty.
11 “(5) MORTGAGE LOAN.—The term ‘mortgage
12 loan’ means a covered mortgage loan (as defined
13 under section 4022 of the CARES Act) and a multi-
14 family mortgage loan (as defined under section 4023
15 of the CARES Act).
16 (6) NONPROFIT ORGANIZATION.—The term
17 ‘nonprofit organization’ means an organization that
18 is deseribed in section 501(¢)(3) of the Internal Rev-
19 enue Code of 1986 and that is exempt from taxation
20 under section 501(a) of such Code.
21 “(7) SMALL BUSINESS.—The term ‘small busi-
22 ness’ has the meaning given the term ‘small business
23 concern’ in section 3 of the Small Business Act (15
24 U.S.C, 632).
25 ‘“(b) PROHIBITIONS.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003360
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 181 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1056
1 (1) IN GENERAL.—Notwithstanding any other
2 provision of law, no debt collector may, during a cov-
3 ered period—
4 (A) enforce a security interest securing a
5 debt through repossession, limitation of use, or
6 foreclosure;
7 ‘(B) take or threaten to take any action to
8 deprive an individual of their liberty as a result
9 of nonpayment of or nonappearance at any
10 hearing relating to an obligation owed by a
11 small business or nonprofit organization;
12 “(C) collect any debt, by way of garnish-
13 ment, attachment, assignment, deduction, off-
14 set, or other seizure, from—
15 ‘“G) wages, income, benefits, bank,
16 prepaid or other asset accounts; or
17 ‘“(i) any assets of, or other amounts
18 due to, a small business or nonprofit orga-
19 nization;
20 “(D) commence or continue an action to
21 evict a small business or nonprofit organization
22 from real or personal property for nonpayment;
23 “(E) disconnect or terminate service from
24 a utility service, including electricity, natural
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003361
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 182 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1057

1 gas, telecommunications or broadband, water,

2 or sewer, for nonpayment; or

3 “(F) threaten to take any of the foregoing

4 actions.

5 “(2) RULE OF CONSTRUCTION.—Nothing in

6 this section may be construed to prohibit a small

7 business or nonprofit organization from voluntarily

8 paying, in whole or in part, a debt.

9 “(¢) LIMITATION ON FEES AND INTEREST.—After
10 the expiration of a covered period, a debt collector may
11 not add to any past due debt any interest on unpaid inter-
12 est, higher rate of interest triggered by the nonpayment
13 of the debt, or fee triggered prior to the expiration of the
14 covered period by the nonpayment of the debt.

15 ‘‘(e) VIOLATIONS.—Any person or government entity
16 that violates this section shall be liable to the applicable
17 small business or nonprofit organization as provided under
18 section 813, except that, for purposes of applying section
19 813—
20 (1) such person or government entity shall be
21 deemed a debt collector, as such term is defined for
22 purposes of section 813; and
23 (2) such small business or nonprofit organiza-
24 tion shall be deemed a consumer, as such term is de-
25 fined for purposes of section 815.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003362
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 183 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1058

—_

“(f) TOLLING.—Any applicable time limitations for
exercising an action prohibited under subsection (b) shall
be tolled during a covered period.

‘“(o) PREDISPUTE ARBITRATION AGREEMENTS.

 

Notwithstanding any other provision of law, no predispute
arbitration agreement or predispute joint-action waiver
shall be valid or enforceable with respect to a dispute

brought under this section, including a dispute as to the

oO Aa aN DH OD SP WH Ld

applicability of this section, which shall be determined

10 under Federal law.”’.
11 (b) CLERICAL AMENDMENT.—The table of contents
12 for the Fair Debt Collection Practices Act, as amended

—"
On

by section 110402, is further amended by inserting after

—
fs

the item relating to section 812A the following:

“812B. Restrictions on collections of small business and nonprofit debt during
a national disaster or emergency.”’.

15 SEC. 110602. REPAYMENT PERIOD AND FORBEARANCE FOR

16 SMALL BUSINESSES AND NONPROFIT ORGA-
17 NIZATIONS.
18 Section 812B of the Fair Debt Collection Practices

19 Aet (15 U.S.C. 1692 et seq.), as added by section 110601,

20 is amended—

21 (1) by inserting after subsection (¢) the fol-
22 lowing:
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003363
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 184 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1059

1 “(d) REPAYMENT PERIOD.—After the expiration of

2 a covered period, a debt collector shall comply with the

3 following:

4 (1) DEBT ARISING FROM CREDIT WITH A DE-

5 FINED PAYMENT PERIOD.—For any debt arising

6 from eredit with a defined term, the debt collector

7 shall extend the time period to repay any past due

8 balance of the debt by-

9 “(A) 1 payment period for each payment
10 that a small business or nonprofit organization
il missed during the covered period, with the pay-
12 ments due in the same amounts and at the
13 same intervals as the pre-existing payment
14 schedule; and
15 ‘(B) 1 payment period in addition to the
16 payment periods described under subparagraph
17 (A).

18 (2) DEBT ARISING FROM AN OPEN END CRED-
19 IT PLAN.—Ior debt arising from an open end credit
20 plan, as defined in section 103 of the Truth in
21 Lending Act (15 U.S.C. 1602), the debt collector
22 shall allow the small business or nonprofit organiza-
23 tion to repay the past-due balance in a manner that
24 does not exceed the amounts permitted by the meth-
25 ods deseribed in seetion 171(e) of the Truth in
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003364
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 185 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1060

1 Lending Act (15 U.S.C. 1666i-1(e)) and regulations
2 promulgated under that section.

3 (3) DEBT ARISING FROM OTHER CREDIT.—

4 “(A) IN GENERAL.—For debt not de-
5 seribed under paragraph (2) or (3), the debt
6 collector shall—

7 “G) allow the small business or non-
8 profit organization to repay the past-due
9 balance of the debt in substantially equal
10 payments over time; and

11 Gi) provide the small business or
12 nonprofit organization with—

13 “(I) for past due balances. of
14 $2,000 or less, 12 months to repay, or
15 such longer period as the debt col-
16 lector may allow;

17 “(I) for past due balances be-
18 tween $2,001 and $5,000, 24 months
19 to repay, or such longer period as the
20 debt collector may allow; or
21 “(T) for past due balances
22 oreater than $5,000, 36 months to
23 repay, or such longer period as the
24 debt collector may allow.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003365
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 186 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1061

1 “*(B) ADDITIONAL PROTECTIONS.—The Di-
2 rector of the Bureau may issue rules to provide
3 ereater repayment protections to small busi-
4 nesses and nonprofit organizations with debts
5 deseribed under subparagraph (A).

6 “(C) RELATION TO STATE LAW.—This
7 paragraph shall not preempt any State law that
8 provides for greater small business or nonprofit
9 organization protections than this paragraph.”;
10 and
11 (2) by adding at the end the following:
12 “(h) FORBEARANCE FOR AFFECTED SMALL BUSI-

13. NESSES AND NONPROFIT ORGANIZATIONS.

 

14 “(1) FORBEARANCE PROGRAM.—Each debt. col-
15 lector that makes use of the credit facility described
16 in paragraph (4) shall establish a forbearance pro-
17 eram for debts available during the covered period.
18 “(2) AUTOMATIC GRANT OF FORBEARANCE
19 UPON REQUEST.—Under a forbearance program re-
20 quired under paragraph (1), upon the request of a
21 small business or nonprofit organization experi-
22 encing a financial hardship due, directly or indi-
23 rectly, to COVID-19, the debt collector shall grant
24 a forbearance on payment of debt for such time as
25 needed until the end of the covered period, with no
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003366
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 187 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1062

1 additional documentation required other than the

2 small business or nonprofit organization’s attestation

3 to a financial hardship caused by COVID-19 and

4 with no fees, penalties, or interest (beyond the

5 amounts scheduled or calculated as if the borrower

6 made all contractual payments on time and in full

7 under the terms of the loan contract) charged to the

8 borrower in connection with the forbearance.

9 “(3) EXCEPTION FOR CERTAIN MORTGAGE
10 LOANS SUBJECT TO THE CARES ACT.—This_ sub-
11 section shall not apply to a mortgage loan subject to
12 section 4022 or 4023 of the CARES Act.”’.

13 SEC. 110603. CREDIT FACILITY.
14 Section 812B(h) of the Fair Debt Collection Prac-
15 tices Act (15 U.S.C. 1692 et seq.), as added by section

16 110602, is amended by adding at the end the following:

17 “(4) CREDIT FACTLITY.—The Board of Gov-
18 ernors of the Federal Reserve System shall—

19 “(A) establish a facility, using amounts
20 made available under section 4003(b)(4) of the
21 CARES Act (15 U.S.C. 9042(b)(4)), to make
22 long-term, low-cost loans to debt collectors to
23 temporarily compensate such debt collectors for
24 documented financial losses caused by forbear-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003367
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 188 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1063

1 ance of debt payments under this subsection;

2 and

3 ‘“(B) defer debt collectors’ required pay-

4 ments on such loans until after small businesses

5 or nonprofit organizations’ debt payments re-

6 sume.”’.

7 SEC. 110604. MAIN STREET LENDING PROGRAM REQUIRE-

8 MENTS.

9 (a) IN GENERAL.—Section 4003(¢)(3)(D)(i) of the
10 CARES Act (15 U.S.C. 9042(¢)(3)(D)(Gi)) is amended—
il (1) by striking “Nothing in this subparagraph
12 shall limit the discretion of the Board of Governors
13 of the Federal Reserve System to” and inserting the
14 following:

15 “(T) IN GENERAL.—The Board of

16 Governors of the Federal Reserve Sys-

17 tem shall’; and

18 (2) by adding at the end the following:

19 “(1T) REQUIREMENTS.—In  ear-

20 rying out subelause (1), the Board of

21 Governors of the Federal Reserve Sys-

22 tem—

23 (aa) shall make non-profit

24 organizations eligible for any pro-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003368
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 189 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1064

1 eram or facility established under

2 such subclause;

3 (bb) shall create a low-cost
4 loan option tailored to the unique

5 needs of non-profit organizations,

6 including the ability to defer pay-

7 ments and, solely for non-profit

8 organizations that are ineligible

9 to receive a covered loan under
10 section 7(a)(36) of the Small
11 Business = Act (15 USC.
12 636(a)(86)) and that predomi-
13 nantly serve low-income commu-
14 nities, as determined by the Fed-
15 eral Reserve, have the loans for-
16 given by the Department of the
17 Treasury for a similar purpose to
18 maintain payroll and operations
19 provided under the Paycheck
20 Protection Program, notwith-
21 standing section 4003(d)(3) of
22 the CARES Act;”.
23 (b) DEADLINE.—Not later than the end of the 5-day

24 period beginning on the date of enactment of this Act, the

25 Board of Governors of the Federal Reserve System shall

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003369
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 190 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1065

—_

issue such rules or take such other actions as may be nec-
essary to implement the requirements made by the amend-
ments made by this section.
SEC. 110605. OPTIONS FOR SMALL BUSINESSES AND NON-
PROFITS UNDER THE MAIN STREET LENDING
PROGRAM.
(a) IN GENERAL.—Section (¢)(8)(D)Gi)C1) of the
CARES Act (15 U.S.C. 9042(¢)(3)(D)Gi)UD), as added

oO Aa aN DH OD SP WH Ld

by section 110604, is further amended by adding at the

i
©

end the following:

poe,
—

(ee) shall provide at least

i
No

one low-cost loan option that

small businesses and small non-

pee
S Ww

profits are eligible for that does

—"
ws

not have a minimum loan size;’’.

—
on

 

(b) DEADLINE.—Not later than the end of the 5-day

—
~

period beginning on the date of enactment of this Act, the

—
oO

Board of Governors of the Federal Reserve System shall

—
\©

issue such rules or take such other actions as may be nec-

i)
©

essary to implement the requirements made by the amend-

bo
—

ments made by this section.

ho
No

SEC. 110606. SAFE BANKING.

ho
Go

(a) SHORT TITLE; PURPOSE.—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003370
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 191 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1066

1 (1) SHORT TITLE.—This section may be cited
2 as the “Secure And Fair Enforcement Banking Act
3 of 2020” or the “SAFE Banking Act of 2020”.

4 (2) PURPOSE.—The purpose of this section is
5 to inerease public safety by ensuring access to finan-
6 cial services to cannabis-related legitimate businesses
7 and service providers and reducing the amount of
8 cash at such businesses.

9 (b) SAFE HARBOR FOR DEPOSITORY INSTITU-
10 TIONS.—

11 (1) IN GENERAL.—A Federal banking regulator
12 may not—

13 (A) terminate or limit the deposit in-
14 surance or share insurance of a depository
15 institution under the Federal Deposit In-
16 surance Act (12 U.S.C. 1811 et seq.), the
17 Federal Credit Union Act (12 U.S.C. 1751
18 et seq.), or take any other adverse action
19 against a depository institution under sec-
20 tion 8 of the Federal Deposit Insurance
21 Aet (12 U.S.C. 1818) solely because the
22 depository institution provides or has pro-
23 vided financial services to a cannabis-re-
24 lated legitimate business or service pro-
25 vider;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003371
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 192 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1067

1 (B) prohibit, penalize, or otherwise

2 discourage a depository institution from

3 providing financial services to a cannabis-

4 related legitimate business or service pro-

5 vider or to a State, political subdivision of

6 a State, or Indian Tribe that exercises ju-

7 risdiction over cannabis-related legitimate

8 businesses;

9 (C) reeommend, incentivize, or en-
10 courage a depository institution not to
11 offer financial services to an account hold-
12 er, or to downgrade or cancel the financial
13 services offered to an account holder solely
14 because—

15 G) the account holder is a can-
16 nabis-related legitimate business or
17 service provider, or is an employee,
18 owner, or operator of a cannabis-re-
19 lated legitimate business or service
20 provider;

21 (i) the account holder later be-
22 comes an employee, owner, or oper-
23 ator of a cannabis-related legitimate
24 business or service provider; or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003372
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 193 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1068

1 (ii) the depository imstitution
2 was not aware that the account holder
3 is an employee, owner, or operator of
4 a cannabis-related legitimate business
5 or service provider;

6 (D) take any adverse or corrective su-
7 pervisory action on a loan made to—

8 Gi) a eannabis-related legitimate
9 business or service provider, solely be-
10 cause the business is a cannabis-re-
11 lated legitimate business or service
12 provider;

13 (ii) an employee, owner, or oper-
14 ator of a eannabis-related legitimate
15 business or service provider, solely be-
16 cause the employee, owner, or oper-
17 ator is employed by, owns, or operates
18 a cannabis-related legitimate business
19 or service provider, as applicable; or
20 (iii) an owner or operator of real
21 estate or equipment that is leased to
22 a cannabis-related legitimate business
23 or service provider, solely because the
24 owner or operator of the real estate or
25 equipment leased the equipment or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003373
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 194 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1069

1 real estate to a cannabis-related legiti-
2 mate business or service provider, as
3 applicable; or

4 (E) prohibit or penalize a depository
5 institution (or entity performing a financial
6 service for or in association with a deposi-
7 tory institution) for, or otherwise discour-
8 age a depository institution (or entity per-
9 forming a financial service for or in asso-
10 ciation with a depository institution) from,
11 engaging in a financial service for a can-
12 nabis-related legitimate business or service
13 provider.

14 (2) SAFE HARBOR APPLICABLE TO DE NOVO IN-
15 STITUTIONS.—Paragraph (1) shall apply to an insti-
16 tution applying for a depository institution charter
17 to the same extent as such subsection applies to a
18 depository institution.

19 (c) PROTECTIONS FOR ANCILLARY BUSINESSES.—
20 For the purposes of sections 1956 and 1957 of title 18,
21 United States Code, and all other provisions of Federal
22 law, the proceeds from a transaction involving: activities
23 of a cannabis-related legitimate business or service pro-
24 vider shall not be considered proceeds from an unlawful
25 activity solely beeause—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003374
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 195 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1070

1 (1) the transaction involves proceeds from a
2 cannabis-related legitimate business or service pro-
3 vider; or

4 (2) the transaction involves proceeds from—

5 (A) eannabis-related activities described in
6 subsection (n)(4)(B) conducted by a eannabis-
7 related legitimate business; or

8 (B) activities deseribed in subsection
9 (n)(13)(A) condueted by a service provider.

10 (d) PROTECTIONS UNDER FEDERAL LAW.—

il (1) IN GENERAL.—With respect to providing a
12 financial service to a cannabis-related legitimate
13 business or service provider within a State, political
14 subdivision of a State, or Indian country that allows
15 the cultivation, production, manufacture, sale, trans-
16 portation, display, dispensing, distribution, or pur-
17 chase of cannabis pursuant to a law or regulation of
18 such State, political subdivision, or Indian Tribe
19 that has jurisdiction over the Indian country, as ap-
20 pleable, a depository institution, entity performing a
21 financial service for or in association with a deposi-
22 tory institution, or insurer that provides a financial
23 service to a cannabis-related legitimate business or
24 service provider, and the officers, directors, and em-
25 ployees of that depository institution, entity, or in-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003375
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 196 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1071

1 surer may not be held liable pursuant to any Federal
2 law or regulation—

3 (A) solely for providing such a financial
4 service; or

5 (B) for further investing any income de-
6 rived from such a financial service.

7 (2) PROTECTIONS FOR FEDERAL RESERVE

8 BANKS AND FEDERAL HOME LOAN BANKS.—With
9 respect to providing a service to a depository institu-
10 tion that provides a financial service to a cannabis-
il related legitimate business or service provider (where
12 such financial service is provided within a State, po-
13 litical subdivision of a State, or Indian country that
14 allows the cultivation, production, manufacture, sale,
15 transportation, display, dispensing, distribution, or
16 purchase of cannabis pursuant to a law or regulation
17 of such State, political subdivision, or Indian Tribe
18 that has jurisdiction over the Indian country, as ap-
19 plicable), a Federal reserve bank or Federal Home
20 Loan Bank, and the officers, directors, and employ-
21 ees of the Federal reserve bank or Federal Home
22 Loan Bank, may not be held hable pursuant to any
23 Federal law or regulation—
24 (A) solely for providing such a service; or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003376
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 197 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1072
1 (B) for further investing any income de-
2 rived from such a service.
3 (3) PROTECTIONS FOR INSURERS.—With re-
4 spect to engaging in the business of insurance within
5 a State, political subdivision of a State, or Indian
6 country that allows the cultivation, production, man-
7 ufacture, sale, transportation, display, dispensing,
8 distribution, or purchase of cannabis pursuant to a
9 law or regulation of such State, political subdivision,
10 or Indian Tribe that has jurisdiction over the Indian
il country, as applicable, an insurer that engages in
12 the business of insurance with a cannabis-related le-
13 gitimate business or service provider or who other-
14 wise engages with a person in a transaction permis-
15 sible under State law related to cannabis, and the
16 officers, directors, and employees of that imsurer
17 may not be held lable pursuant to any Federal law
18 or regulation—
19 (A) solely for engaging in the business of
20 insurance; or
21 (B) for further investing any income de-
22 rived from the business of insurance.
23 (4) FORFEITURE.—
24 (A) DEPOSITORY INSTITUTIONS.—A depos-
25 itory institution that has a legal interest in the
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003377
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 198 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1073

1 collateral for a loan or another financial service
2 provided to an owner, employee, or operator of
3 a cannabis-related legitimate business or service
4 provider, or to an owner or operator of real es-
5 tate or equipment that is leased or sold to a
6 cannabis-related legitimate business or service
7 provider, shall not be subject to eriminal, civil,
8 or administrative forfeiture of that legal inter-
9 est pursuant to any Federal law for providing
10 such loan or other financial service.

11 (B) FEDERAL RESERVE BANKS AND FED-
12 ERAL HOME LOAN BANKS.—A Federal reserve
13 bank or Federal Home Loan Bank that has a
14 legal interest in the collateral for a loan or an-
15 other financial service provided to a depository
16 institution that provides a financial service to a
17 cannabis-related legitimate business or service
18 provider, or to an owner or operator of real es-
19 tate or equipment that is leased or sold to a
20 cannabis-related legitimate business or service
21 provider, shall not be subject to eriminal, eivil,
22 or administrative forfeiture of that legal inter-
23 est pursuant to any Federal law for providing
24 such loan or other financial service.

25 (e) RULES OF CONSTRUCTION.—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003378
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 199 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1074

1 (1) NO REQUIREMENT TO PROVIDE FINANCIAL
2 SERVICES.—Nothing in this section shall require a
3 depository institution, entity performing a financial
4 service for or in association with a depository insti-
5 tution, or insurer to provide financial services to a
6 cannabis-related legitimate business, service pro-
7 vider, or any other business.

8 (2) GENERAL EXAMINATION, SUPERVISORY,
9 AND ENFORCEMENT AUTHORITY.—Nothing in this
10 section may be construed in any way as limiting or
il otherwise restricting the general examination, super-
12 visory, and enforcement authority of the Federal
13 banking regulators, provided that the basis for any
14 supervisory or enforcement action is not the provi-
15 sion of financial services to a cannabis-related legiti-
16 mate business or service provider.

17 (f) REQUIREMENTS FOR FILING SUSPICIOUS ACTIV-

18 Iry REPORTS.—Section 5318(2) of title 31, United States

19 Code, is amended by adding at the end the following:

20 “(5) REQUIREMENTS FOR CANNABIS-RELATED

21 LEGITIMATE BUSINESSES.—

22 (A) IN GENERAL.—With respect to a fi-

23 nancial institution or any director, officer, em-

24 ployee, or agent of a financial institution that

25 reports a suspicious transaction pursuant to
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003379
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 200 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1075

1 this subsection, if the reason for the report re-
2 lates to a cannabis-related legitimate business
3 or service provider, the report shall comply with
4 appropriate guidance issued by the Financial
5 Crimes Enforcement Network. The Secretary
6 shall ensure that the guidance is consistent with
7 the purpose and intent of the SAFE Banking
8 Act of 2020 and does not significantly mhibit
9 the provision of financial services to a eannabis-
10 related legitimate business or service provider in
11 a State, political subdivision of a State, or In-
12 dian country that has allowed the cultivation,
13 production, manufacture, transportation, dis-
14 play, dispensing, distribution, sale, or purchase
15 of cannabis pursuant to law or regulation of
16 such State, political subdivision, or Indian
17 Tribe that has jurisdiction over the Indian
18 country.

19 ‘“(B) DEFINITIONS.—For purposes of this
20 paragraph:
21 “G) CANNABIS.—The term ‘cannabis’
22 has the meaning given the term ‘mari-
23 huana’ in section 102 of the Controlled
24 Substances Act (21 U.S.C. 802).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003380
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 201 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1076

1 “i) CANNABIS-RELATED LEGITIMATE

2 BUSINESS.—The term ‘eannabis-related le-

3 gitimate business’ has the meaning given
4 that term in subsection (n) of the SAFE

5 Banking Act. of 2020.

6 “Gii) INDIAN COUNTRY.—The term

7 ‘Indian country’ has the meaning given

8 that term in section 1151 of title 18.

9 “(v) INDIAN TRIBE.—The term ‘In-
10 dian Tribe’ has the meaning given that
il term in section 102 of the Federally Ree-
12 ognized Indian Tribe List Act of 1994 (25
13 U.S.C. 479a).

14 “(v) FINANCIAL SERVICE.—The term
15 ‘financial service’ has the meaning given
16 that term in subsection (n) of the SAFE
17 Banking Act of 2020.

18 “(vi) SERVICE PROVIDER.—The term
19 ‘service provider’ has the meaning given
20 that term in subsection (n) of the SAFE
21 Banking Act of 2020.

22 “(wii) SvTaTe.—The term ‘State’
23 means each of the several States, the Dis-
24 trict of Columbia, Puerto Rico, and anv

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003381
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 202 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1077

1 territory or possession of the United
2 States.”’.

3 (2) GUIDANCE AND EXAMINATION PROCEDURES.—
4 Not later than 180 days after the date of enactment of
5 this Act, the Financial Institutions Examination Council
6 shall develop uniform guidance and examination proce-
7 dures for depository institutions that provide financial
8 services to ecannabis-related legitimate businesses and
9 service providers.

10 (h) ANNUAL DIVERSITY AND INCLUSION REPORT.—
11 The Federal banking regulators shall issue an annual re-
12 port to Congress containing—

13 (1) information and data on the availability of
14 access to financial services for minority-owned and
15 women-owned cannabis-related legitimate businesses;
16 and

17 (2) any regulatory or legislative recommenda-
18 tions for expanding access to financial services for
19 minority-owned and women-owned cannabis-related
20 legitimate businesses.
21 G) GAO Stupy ON DIVERSITY AND INCLUSION.—
22 (1) Stupy.—The Comptroller General of the
23 United States shall carry out a study on the barriers
24 to marketplace entry, including in the licensing proc-
25 ess, and the access to fmancial services for potential

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003382
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 203 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1078
1 and existing minority-owned and women-owned can-
2 nabis-related legitimate businesses.
3 (2) Report.—The Comptroller General shall
4 issue a report to the Congress—
5 (A) containing all findings and determina-
6 tions made in carrying out the study required
7 under paragraph (1); and
8 (B) containing any regulatory or legislative
9 recommendations for removing barriers to mar-
10 ketplace entry, including in the leensing proc-
11 ess, and expanding access to financial services
12 for potential and existing minority-owned and
13 women-owned cannabis-related legitimate busi-
14 nesses.
15 (j) GAO StuDY ON EFFECTIVENESS OF CERTAIN
16 REPORTS ON FINDING CERTAIN PERSONS.—Not later

—
~

than 2 years after the date of the enactment of this Act,

—
oO

the Comptroller General of the United States shall carry

—
\©

out a study on the effectiveness of reports on suspicious

i)
©

transactions filed pursuant to section 5318(@) of title 31,

bo
—

United States Code, at finding individuals or organiza-

No
No

tions suspected or known to be engaged with transnational

N
Go

criminal organizations and whether any such engagement

We)
a

exists in a State, political subdivision, or Indian Tribe that

No
Cn

has jurisdiction over Indian country that allows the cul-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003383
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 204 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1079

1 tivation, production, manufacture, sale, transportation,
2 display, dispensing, distribution, or purchase of cannabis.
3 The study shall examine reports on suspicious trans-
4 actions as follows:

5 (1) During the period of 2014 until the date of
6 the enactment of this Act, reports relating to mari-
7 juana-related businesses.

8 (2) During the 1-year period after date of the
9 enactment of this Act, reports relating to cannabis-
10 related legitimate businesses.

11 (k) BANKING SERVICES FOR HEMP BUSINESSES.—
12 (1) FINDINGS.—The Congress finds that—

13 (A) the Agriculture Improvement Act of
14 2018 (Public Law 115-334) legalized hemp by
15 removing it from the definition of ““marihuana”’
16 under the Controlled Substances Act;

17 (B) despite the legalization of hemp, some
18 hemp businesses (including producers, manufac-
19 turers, and retailers) continue to have difficulty
20 gaining access to banking products and _serv-
21 ices; and
22 (C) businesses involved in the sale of
23 hemp-derived cannabidiol (“CBD”) products
24 are particularly affected, due to confusion about
25 their legal status.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003384
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 205 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1080
1 (2) FEDERAL BANKING REGULATOR HEMP
2 BANKING GUIDANCE.—Not later than the end of the
3 90-day period beginning on the date of enactment of
4 this Act, the Federal banking regulators shall jointly
5 issue guidance to financial institutions—
6 (A) confirming the legality of hemp, hemp-
7 derived CBD products, and other hemp-derived
8 cannabinoid products, and the legality of engag-
9 ing in financial services with businesses selling
10 hemp, hemp-derived CBD products, and other
11 hemp-derived cannabinoid products, after the
12 enactment of the Agriculture Improvement Act
13 of 2018; and
14 (B) to provide recommended best practices
15 for financial institutions to follow when pro-
16 viding financial services and merchant proc-
17 essing’ services to businesses involved in the sale
18 of hemp, hemp-derived CBD products, and
19 other hemp-derived cannabinoid products.
20 (3) FINANCIAL INSTITUTION DEFINED.—In this
21 section, the term ‘“‘financial institution” means any
22 person providing financial services.
23 (1) APPLICATION OF SAFE HARBORS TO HEMP AND

24 CBD PRODUCTS.

 

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003385
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 206 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1081
1 (1) IN GENERAL.—Exeept as provided under
2 paragraph (2), the provisions of this section (other
3 than subsections (f) and ()) shall apply to hemp (in-
4 cluding hemp-derived cannabidiol and other hemp-
5 derived cannabinoid products) in the same manner
6 as such provisions apply to cannabis.
7 (2) RULE OF APPLICATION.—In applying the
8 provisions of this section deseribed under paragraph
9 (1) to hemp, the definition of ‘‘cannabis-related le-
10 oitimate business” shall be treated as excluding any
il requirement to engage in activity pursuant to the
12 law of a State or political subdivision thereof.
13 (3) HEMP DEFINED.—In this subsection, the
14 term “hemp” has the meaning given that term
15 under section 297A of the Agricultural Marketing
16 Act of 1946 (7 U.S.C. 16390).
17 (m) REQUIREMENTS FOR DEPOSIT ACCOUNT TERMI-

 

18 NATION REQUESTS AND ORDERS.

19 (1) TERMINATION REQUESTS OR ORDERS MUST
20 BE VALID.—

21 (A) IN GENERAL.—An appropriate Federal
22 banking agency may not formally or informally
23 request or order a depository institution to ter-
24 minate a specific customer account or group of
25 customer accounts or to otherwise restrict or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003386
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 207 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1082

1 discourage a depository institution from enter-

2 ing into or maintaining a banking relationship

3 with a specific customer or group of customers

4 unless—

5 (i) the agency has a valid reason for

6 such request or order; and

7 (ii) such reason is not based solely on

8 reputation risk.

9 (B) TREATMENT OF NATIONAL SECURITY
10 THREATS.—If an appropriate Federal banking
il agency believes a specific customer or group of
12 customers is, or is acting as a conduit for, an
13 entity which
14 (i) poses a threat to national security;
15 (ii) is involved in terrorist financing;
16 (ili) is an agency of the Government
17 of Iran, North Korea, Syria, or any coun-
18 try listed from time to time on the State
19 Sponsors of Terrorism list;

20 (iv) is located in, or is subject to the

21 jurisdiction of, any country specified in

22 clause (iti); or

23 (v) does business with any entity de-

24 seribed in clause (ii) or (iv), unless the ap-

25 propriate Federal banking ageney deter-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003387
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 208 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1083

1 mines that the customer or group of cus-
2 tomers has used due diligence to avoid
3 doing business with any entity described in
4 clause (iii) or (iv),

5 such belief shall satisfy the requirement under
6 subparagraph (A).

7 (2) NOTICE REQUIREMENT.—

8 (A) IN GENERAL.—If an appropriate Fed-
9 eral banking agency formally or informally re-
10 quests or orders a depository institution to ter-
11 minate a specific customer account or a group
12 of customer accounts, the agency shall—

13 (i) provide such request or order to
14 the institution in writing; and

15 (ii) accompany such request or order
16 with a written justification for why such
17 termination is needed, including any spe-
18 cific laws or regulations the agency believes
19 are being violated by the customer or
20 group of customers, if any.
21 (B) JUSTIFICATION REQUIREMENT.—A
22 justification described under subparagraph
23 (A)(i) may not be based solely on the reputa-
24 tion risk to the depository institution.
25 (3) CUSTOMER NOTICE.—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003388
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 209 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1084
1 (A) NOTICE REQUIRED.—Except as pro-
2 vided under subparagraph (B) or as otherwise
3 prohibited from being disclosed by law, if an ap-
4 propriate Federal banking agency orders a de-
5 pository institution to terminate a specific cus-
6 tomer account or a group of customer accounts,
7 the depository institution shall inform the spe-
8 cific customer or group of customers of the jus-
9 tification for the ecustomer’s account termi-
10 nation deseribed under paragraph (2).
11 (B) NOTICE PROHIBITED.—
12 (i) NOTICE PROHIBITED IN CASES OF
13 NATIONAL SECURITY.—If an appropriate
14 Federal banking agency requests or orders
15 a depository institution to terminate a spe-
16 cific customer account or a group of cus-
17 tomer accounts based on a belief that the
18 customer or customers pose a threat to na-
19 tional security, or are otherwise described
20 under subsection (a)(2), neither the deposi-
21 tory institution nor the appropriate Fed-
22 eral banking agency may inform the cus-
23 tomer or customers of the justification for
24 the customer’s account termination.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003389
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 210 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1085

1 (Gi) NOTICE PROHIBITED IN OTHER
2 CASES.—If an appropriate Federal banking
3 agency determines that the notice required
4 under subparagraph (A) may interfere
5 with an authorized criminal investigation,
6 neither the depository institution nor the
7 appropriate Federal banking agency may
8 inform the specific customer or group of
9 customers of the justification for the cus-
10 tomer’s account termination.

il (4) REPORTING REQUIREMENT.—Each appro-
12 priate Federal banking agency shall issue an annual
13 report to the Congress stating—

14 (A) the aggregate number of specific cus-
15 tomer accounts that the agency requested or or-
16 dered a depository institution to terminate dur-
17 ing the previous year; and

18 (B) the legal authority on which the agen-
19 ey relied in making such requests and orders
20 and the frequency on which the agency relied
21 on each such authority.
22 (5) DEFINITIONS.—F or purposes of this sub-
23 section:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003390
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 211 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1086

1 (A) APPROPRIATE FEDERAL BANKING
2 AGENCY.—The term “appropriate Federal
3 banking agency’? means—

4 (i) the appropriate Federal banking
5 agency, as defined under section 3 of the
6 Federal Deposit Insurance Act (12 U.S.C.
7 1813); and

8 (ii) the National Credit Union Admin-
9 istration, in the case of an msured credit
10 union.

11 (B) DEPOSITORY INSTITUTION.—The term
12 ‘depository institution”? means—
13 (i) a depository institution, as defined
14 under section 3 of the Federal Deposit In-
15 surance Act (12 U.S.C. 1813); and

16 Gi) an insured credit union.

17 (n) DEFINITIONS.—In this Act:

18 (1) BUSINESS OF INSURANCE.—The term
19 “business of insurance” has the meaning given such
20 term in section 1002 of the Dodd-Frank Wall Street
21 Reform and Consumer Protection Act (12 U.S.C.
22 5481).
23 (2) CANNABIS.—The term ‘‘eannabis” has the
24 meaning given the term ‘“‘marihuana”’ in section 102
25 of the Controlled Substances Act (21 U.S.C. 802).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003391
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 212 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1087
1 (3) CANNABIS PRODUCT.—The term “cannabis
2 product”? means any article which contains cannabis,
3 including an article which is a concentrate, an edi-
4 ble, a tincture, a cannabis-infused product, or a top-
5 ical.
6 (4) CANNABIS-RELATED LEGITIMATE BUSI-
7 NESS.—The term “cannabis-related legitimate busi-
8 ness’ means a manufacturer, producer, or any per-
9 son or company that—
10 (A) engages in any activity described in
il subparagraph (B) pursuant to a law established
12 by a State or a political subdivision of a State,
13 as determined by such State or political subdivi-
14 sion; and
15 (B) participates in any business or orga-
16 nized activity that involves handling cannabis or
17 cannabis products, including cultivating, pro-
18 ducing, manufacturing, selling, transporting,
19 displaying, dispensing, distributing, or  pur-
20 chasing cannabis or cannabis products.
21 (5) DEPOSITORY INSTITUTION.—The term ‘‘de-
22 pository institution’? means—
23 (A) a depository institution as defined in
24 section 3(¢) of the Federal Deposit Insurance
25 Act (12 U.S.C. 1818(@));
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003392
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 213 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1088

1 (B) a Federal credit union as defined in
2 section 101 of the Federal Credit Union Act
3 (12 U.S.C. 1752); or
4 (C) a State eredit union as defined in sec-
5 tion 101 of the Federal Credit Union Act (12
6 U.S.C. 1752).
7 (6) FEDERAL BANKING REGULATOR.—The
8 term ‘Federal banking regulator” means each of the
9 Board of Governors of the Federal Reserve System,
10 the Bureau of Consumer Financial Protection, the
11 Federal Deposit Insurance Corporation, the Federal
12 Housing Finance Agency, the Financial Crimes En-
13 foreement Network, the Office of Foreign Asset
14 Control, the Office of the Comptroller of the Cur-
15 rency, the National Credit Union Administration,
16 the Department of the Treasury, or any Federal
17 agency or department that regulates banking or fi-
18 nancial services, as determined by the Secretary of
19 the Treasury.
20 (7) FINANCIAL SERVICE.—The term ‘financial
21 service’’—
22 (A) means a financial product or service,
23 as defined in section 1002 of the Dodd-Frank
24 Wall Street Reform and Consumer Protection
25 Act (12 U.S.C. 5481);

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003393
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 214 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1089

1 (B) includes the business of insuranee;

2 (C) ineludes, whether performed directly or

3 indirectly, the authorizing, processing, clearing,
4 settling, billing, transferrmg for deposit, trans-
5 mitting, delivering, instructing to be delivered,
6 reconciling, collecting, or otherwise effectuating
7 or facilitating of payments or funds, where such

8 payments or funds are made or transferred by

9 any means, including by the use of credit cards,
10 debit ecards, other payment cards, or other ac-
11 cess devices, accounts, original or substitute
12 checks, or electronic funds transfers;

13 (D) includes acting as a money transmit-
14 ting business which directly or indirectly makes
15 use of a depository institution in connection
16 with effectuating or facilitating a payment for
17 a cannabis-related legitimate business or service
18 provider in compliance with section 5330. of
19 title 31, United States Code, and any applicable
20 State law; and
21 (E) ineludes acting as an armored ear
22 service for processing and depositing with a de-
23 pository institution or a Federal reserve bank
24 with respect to any monetary instruments (as

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003394
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 215 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1090
1 defined under section 1956(¢)(5) of title 18,
2 United States Code.
3 (8) INDIAN COUNTRY.—The term ‘Indian coun-
4 try” has the meaning given that term in section
5 1151 of title 18.
6 (9) INDIAN TRIBE.—The term ‘Indian Tribe”’
7 has the meaning given that term in section 102 of
8 the Federally Recognized Indian Tribe List Act of
9 1994 (25 U.S.C. 479a).
10 (10) INSURER.—The term “insurer” has the
11 meaning given that term under section 313(r) of
12 title 31, United States Code.
13 (11) MANUFACTURER.—The term ‘manufac-
14 turer’? means a person who manufactures, com-
15 pounds, converts, processes, prepares, or packages
16 cannabis or cannabis products.
17 (12) PRODUCER.—The term “producer” means
18 a person who plants, cultivates, harvests, or in any
19 way facilitates the natural growth of cannabis.
20 (13) SERVICE PROVIDER.—The term “service
21 provider’ —
22 (A) means a business, organization, or
23 other person that—
24 (i) sells goods or services to a ecan-
25 nabis-related legitimate business; or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003395
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 216 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1091

1 (ii) provides any business services, in-
2 cluding the sale or lease of real or any
3 other property, legal or other licensed serv-
4 ices, or any other ancillary service, relating
5 to cannabis; and

6 (B) does not include a business, organiza-
7 tion, or other person that participates in any
8 business or organized activity that involves han-
9 ding cannabis or cannabis products, including
10 cultivating, producing, manufacturing, selling,
11 transporting, displaying, dispensing, distrib-
12 uting, or purchasing cannabis or cannabis prod-
13 ucts.
14 (14) STATE.—The term “State”? means each of
15 the several States, the District of Columbia, Puerto
16 Rico, and any territory or possession of the United
17 States.
18 (0) DISCRETIONARY SURPLUS FUNDS.—NSection

19 7(a)(8)(A) of the Federal Reserve Act (12 U.S.C.
20 289(a)(3)(A)) is amended by striking “$6,825,000,000”
21 and inserting “$6,821,000,000”.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003396
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 217 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1092
TITLE VIU—EMPOWERING COMMUNITY
FINANCIAL INSTITUTIONS

—_

SEC. 110701. COMMUNITY DEVELOPMENT FINANCIAL INSTI-
TUTIONS FUND.

(a) IN GENERAL.—There is authorized to be appro-

priated to the Community Development Financial Institu-

tions Fund, out of amounts in the general fund not other-

wise appropriated, $2,000,000,000 for fiseal year 2020,

oO Aa aN DH OD SP WH Ld

for providing financial assistance and technical assistance

i
©

under subparagraphs (A) and (B) of section 108(a)(1) of

poe,
—

the Community Development Banking and Financial In-

i
No

stitutions Act of 1994 (12 U.S.C. 4707(a)(1)), except that

—"
On

subsections (d) and (e) of such section 108 shall not apply

—
fs

to the provision of such assistance, for the Bank Enter-

—"
ws

prise Award program, and for financial assistance, tech-

oooh,
oN

nical assistance, training, and outreach programs designed

—_
~

to benefit Native American, Native Hawaiian, and Alaska

—_
CO

Native communities and provided primarily through quali-

—
\©

fied community development lender organizations with ex-

No
OQ

perience and expertise in community development banking

NO
—

and lending in Indian country, Native American organiza-

ho
No

tions, Tribes and Tribal organizations, and other suitable

ho
Go

providers. Of the amount appropriated pursuant to this

we)
i

heading, not less than $800,000,000 shall be for providing

No
Gn

financial assistance, technical assistance, awards, training,

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003397
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 218 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1093

1 and outreach programs described above to recipients that

2 are minority lending institutions.

3 (b) DEFINITIONS.—For purposes of this section:

4 (1) MINORITY LENDING INSTITUTION.—The
5 term “minority lending institution” means any de-
6 pository institution, loan fund, or other financial in-
7 stitution that—

8 (A) if a privately-owned institution, 51 per-
9 cent is owned by one or more socially and eco-
10 nomically disadvantaged individuals;

il (B) if publicly-owned, 51 pereent of the
12 stock is owned by one or more socially and eco-
13 nomically disadvantaged individuals; and

14 (C) in the case of a mutual institution,
15 where the majority of the Board of Directors,
16 account holders, and the community which it
17 services is predominantly minority.

18 (2) MrInoriry.—The term ‘minority’ means
19 any black American, Native American, Hispanic
20 American, or Asian American.

21 SEC. 110702. ENSURING DIVERSITY IN COMMUNITY BANK-
22 ING.

23 (a) SHORT TITLE.—This section may be cited as the
24 “Ensuring Diversity in Community Banking Act of
25 2020”.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003398
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 219 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1094

—_

(b) COMMUNITY DEVELOPMENT FINANCIAL INSTI-
TUTION.—In this section, the term “community develop-
ment financial institution” has the meaning given under
section 103 of the Riegle Community Development and
Regulatory Improvement Act of 1994 (12 U.S.C. 4702).

(¢) Minority DEPOSITORY INSTITUTION.—lIn this
section, the term “minority depository institution” has the

meaning given under section 308 of the Financial Institu-

oO Aa aN DH OD SP WH Ld

tions Reform, Recovery, and Enforcement Act of 1989 (12

i
©

U.S.C. 1463 note), as amended by this section.

—
—

(d) INCLUSION OF WOMEN’S BANKS IN THE DEFINI-

=
No

TION OF MINORITY DEPOSITORY INSTITUTION.—Section

—
On

308(b)(1) of the Financial Institutions Reform, Recovery,

jah
fp

and Enforcement Act of 1989 (12 U.S.C. 1463 note) is

—
ws

amended—

—
on

(1) by redesignating subparagraphs (A), (B),

—
~

and (C) as clauses (i), (41), and (ini), respectively;

—
oO

(2) by striking “‘means any” and inserting the

—
\©

following: ““means—

i)
©

“(A) any’; and

bo
—

(3) in clause (311) (as so redesignated), by strik-

No
No

ing the period at the end and inserting “; or’; and

N
Go

(4) by inserting at the end the following new

We)
a

subparagraph:

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003399
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 220 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1095
1 ‘“(B) any bank described in clause (i), (ii),
2 or (ii) of section 19(b)(1)(A) of the Federal
3 Reserve Act—
4 ‘“G) more than 50 percent of the out-
5 standing shares of which are held by 1 or
6 more women; and
7 ‘“(i) the majority of the directors on
8 the board of directors of which are
9 women.”’.
10 (e) ESTABLISHMENT OF IMPACT BANK DESIGNA-
ll TION.—
12 (1) IN GENERAL.—Each appropriate Federal
13 banking agency shall establish a program under
14 which a depository institution with total consolidated
15 assets of less than $10,000,000,000 may elect to be
16 designated as an impact bank if the total dollar
17 value of the loans extended by such depository insti-
18 tution to low-income borrowers is greater than or
19 equal to 50 percent of the assets of such bank.
20 (2) DESIGNATION.—Based on data obtained
21 through examinations, an appropriate Federal bank-
22 ing agency shall submit a notification to a depository
23 institution stating that the depository institution
24 qualifies for designation as an impact bank.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003400
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 221 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1096
1 (3) APPLICATION.—A_ depository institution
2 that does not receive a notification described in
3 paragraph (2) may submit an application to the ap-
4 propriate Federal banking agency demonstrating
5 that the depository institution qualifies for designa-
6 tion as an impact bank.
7 (4) ADDITIONAL DATA OR OVERSIGHT.—A de-
8 pository institution is not required to submit addi-
9 tional data to an appropriate Federal banking agen-
10 ey or be subject to additional oversight from such an
11 agency if such data or oversight is related specifi-
12 cally and solely for consideration for a designation
13 as an impact bank.
14 (5) REMOVAL OF DESIGNATION.—If an appro-
15 priate Federal banking agency determines that a de-
16 pository institution designated as an impact bank no
17 longer meets the criteria for such designation, the
18 appropriate Federal banking agency shall reseind
19 the designation and notify the depository imstitution
20 of such rescission.
21 (6) RECONSIDERATION OF DESIGNATION; AP-
22 PEALS.—A depository institution may:
23 (A) submit to the appropriate Federal
24 banking agency a request to reconsider a deter-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003401
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 222 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1097
1 mination that such depository institution no
2 longer meets the criteria for the designation; or
3 (B) file an appeal in accordance with pro-
4 cedures established by the appropriate Federal
5 banking ageney.
6 (7) RULEMAKING.—Not later than 1 year after
7 the date of the enactment of this Act, the appro-
8 priate Federal banking agencies shall jointly issue
9 rules to carry out the requirements of this para-
10 graph, including by providing a definition of a low-
il imecome borrower.
12 (8) REPoRTS.—Each appropriate Federal bank-
13 ing agency shall submit an annual report to the
14 Congress containing a description of actions taken to
15 carry out this paragraph.
16 (9) FEDERAL DEPOSIT INSURANCE ACT DEFINI-
17 TIONS.—In this subsection, the terms “depository
18 institution” and “appropriate Federal banking agen-
19 ey’ have the meanings given such terms, respec-
20 tively, in section 3 of the Federal Deposit Insurance
21 Act (12 U.S.C. 1813).
22 (f) MINORITY DEPOSITORY INSTITUTIONS ADVISORY
23. COMMITTEES.
24 (1) ESTABLISHMENT.—Each covered regulator
25 shall establish an advisory committee to be called the
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003402
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 223 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1098

1 “Minority Depository Institutions Advisory Com-
2 mittee”.

3 (2) Duttes.—Each Minority Depository Insti-
4 tutions Advisory Committee shall provide advice to
5 the respective covered regulator on meeting the goals
6 established by section 308 of the Financial Institu-
7 tions Reform, Recovery, and Enforcement Act of
8 1989 (12 U.S.C. 1463 note) to preserve the present
9 number of covered minority institutions, preserve the
10 minority character of minority-owned institutions in
il cases involving mergers or acquisitions, provide tech-
12 nical assistance, and encourage the creation of new
13 covered minority institutions. The scope of the work
14 of each such Minority Depository Institutions Advi-
15 sory Committee shall include an assessment of the
16 eurrent condition of covered minority institutions,
17 what regulatory changes or other steps the respec-
18 tive agencies may be able to take to fulfill the re-
19 quirements of such section 308, and other issues of
20 concern to minority depository institutions.
21 (3) MEMBERSHIP.—
22 (A) IN GENERAL.—Each Minority Deposi-
23 tory Institutions Advisory Committee shall con-
24 sist of no more than 10 members, who—
25 (i) shall serve for one two-year term;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003403
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 224 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1099
1 (ii) shall serve as a representative of
2 a depository institution or an insured ered-
3 it union with respect to which the respec-
4 tive covered regulator is the covered regu-
5 lator of such depository institution or in-
6 sured credit union; and
7 (iii) shall not receive pay by reason of
8 their service on the advisory committee,
9 but may receive travel or transportation
10 expenses in accordance with section 5703
11 of title 5, United States Code.
12 (B) Dtversiry.—To the extent  prac-
13 ticable, each covered regulator shall ensure that
14 the members of Minority Depository Institu-
15 tions Advisory Committee of such agency reflect
16 the diversity of depository institutions.
17 (4) MEETINGS.—
18 (A) IN GENERAL.—Each Minority Deposi-
19 torv Institutions Advisory Committee shall meet
20 not less frequently than twice each year.
21 (B) INvITATIONS.—Each Minority Deposi-
22 tory Institutions Advisory Committee shall in-
23 vite the attendance at each meeting of the Mi-
24 nority Depository Institutions Advisory Com-
25 mittee of—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003404
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 225 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1100

1 (i) one member of the majority party
2 and one member of the minority party of
3 the Committee on Financial Services of the
4 House of Representatives and the Com-
5 mittee on Banking, Housing, and Urban
6 Affairs of the Senate; and

7 (ii) one member of the majority party
8 and one member of the minority party of
9 any relevant subcommittees of such com-
10 mittees.

11 (5) NO TERMINATION OF ADVISORY COMMIT-
12 TEES.—The termination requirements under section
13 14 of the Federal Advisory Committee Act (5 U.S.C.
14 app.) shall not apply to a Minority Depository Insti-
15 tutions Advisory Committee established pursuant to
16 this section.

17 (6) DEFINITIONS.—In this paragraph:

18 (A) COVERED REGULATOR.—The term
19 ‘“eovered regulator’? means the Comptroller of
20 the Currency, the Board of Governors of the
21 Federal Reserve System, the Federal Deposit
22 Insurance Corporation, and the National Credit
23 Union Administration.
24 (B) COVERED MINORITY INSTITUTION.—
25 The term “covered minority institution” means

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003405
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 226 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1101

1 a minority depository institution (as defined in

2 section 308(b) of the Financial Institutions Re-

3 form, Recovery, and Enforcement Act of 1989

4 (12 U.S.C. 1463 note)) or a minority eredit

5 union (as defined in section 1204(c) of the Fi-

6 nancial Institutions Reform, Recovery, and En-

7 forcement Act of 1989, as amended by this

8 Act).

9 (C) DEPOSITORY INSTITUTION.—The term
10 “depository institution” has the meaning given
11 under section 3 of the Federal Deposit Insur-
12 ance Act (12 U.S.C. 1813).

13 (D) INSURED CREDIT UNION.—The term
14 “insured eredit union” has the meaning given
15 in section 101 of the Federal Credit Union Act
16 (12 U.S.C. 1752).
17 (7) TECHNICAL AMENDMENT.—Section 308(b)
18 of the Financial Institutions Reform, Recovery, and
19 Enforcement Act of 1989 (12 U.S.C. 1463 note) is
20 amended by adding at the end the followmg new
21 paragraph:
22 (3) DEPOSITORY INSTITUTION.—The term ‘de-
23 pository institution’ means an ‘insured depository in-
24 stitution’ (as defined in section 3 of the Federal De-
25 posit Insurance Act (12 U.S.C. 1818)) and an in-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003406
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 227 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1102

1 sured credit union (as defined in section 101 of the
2 Federal Credit Union Act (12 U.S.C. 1752)).”.

3 (2) FEDERAL DEPOSITS IN MINORITY DEPOSITORY
4 INSTITUTIONS.

5 (1) IN GENERAL.—Section 308 of the Financial
6 Institutions Reform, Recovery, and Enforcement Act
7 of 1989 (12 U.S.C. 1463 note) is amended—

8 (A) by adding at the end the following new
9 subsection:
10 “(d) FEDERAL DeEpostrs.—The Secretary of the

11 Treasury shall ensure that deposits made by Federal agen-
12 Ges in minority depository institutions and impact banks
13 are collateralized or insured, as determined by the See-
14 retary. Such deposits shall include reciprocal deposits, as
15 defined under section 29(i)(2) of the Federal Deposit In-
16 surance Act (12 U.S.C. 1831fG)(2)).”; and

17 (B) in subsection (b), as amended by sec-
18 tion 6(g), by adding at the end the following
19 new paragraph:

20 (4) Impact BANK.—The term ‘impact bank’
21 means a depository institution designated by an ap-
22 propriate Federal banking agency pursuant to sub-
23 section (e) of the Ensuring Diversity in Community
24 Banking Act of 2020.”.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003407
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 228 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1108

1 (2) TECHNICAL AMENDMENTS.—Section 308 of
2 the Financial Institutions Reform, Recovery, and
3 Enforcement Act of 1989 (12 U.S.C. 1463 note) is
4 amended—

5 (A) in the matter preceding paragraph (1),
6 by striking ‘“‘section—” and inserting ‘‘sec-
7 tion:’”’; and

8 (B) in the paragraph heading for para-
9 eraph (1), by striking “FINANCIAL” and insert-
10 ing “DEPOSITORY”.

11 (h) MINorrry BANK DEpostr PROGRAM.—

12 (1) IN GENERAL.—Section 1204 of the Finan-
13 cial Institutions Reform, Recovery, and Enforcement
14 Act of 1989 (12 U.S.C. 1811 note) is amended to
15 read as follows:

16 “SEC. 1204. EXPANSION OF USE OF MINORITY BANKS AND

17 MINORITY CREDIT UNIONS.

18 (a) Mrnoriry BANK DEPOSIT PROGRAM.—

19 (1) ESTABLISHMENT.—There is established a

20 program to be known as the ‘Minority Bank Deposit

21 Program’ to expand the use of minority banks and

22 minority credit. unions.

23 (2) ADMINISTRATION.—The Secretary of the

24 Treasury, acting through the Fiscal Service, shall—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003408
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 229 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1104
1 (A) on application by a depository institu-
2 tion or credit union, certify whether such depos-
3 itory institution or credit union is a minority
4 bank or minority eredit union;
5 ‘(B) maintain and publish a list of all de-
6 pository institutions and credit unions that have
7 been certified pursuant to subparagraph (A);
8 and
9 “(C) periodically distribute the list de-
10 seribed in subparagraph (B) to—
11 “G) all Federal departments and
12 agencies;
13 Gi) interested State and local govern-
14 ments; and
15 ‘“Gii) interested private sector compa-
16 nies.
17 (3) INCLUSION OF CERTAIN ENTITIES ON
18 LIST.—A depository institution or credit union that,
19 on the date of the enactment of this section, has a
20 eurrent certification from the Secretary of the
21 Treasury stating that such depository institution or
22 eredit. union is a minority bank or minority credit
23 union shall be ineluded on the list described under
24 paragraph (2)(B).
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003409
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 230 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1105
1 “(b) EXPANDED USE AMONG FEDERAL DEPART-
2 MENTS AND AGENCIES.—
3 (1) IN GENERAL.—Not later than 1 year after
4 the establishment of the program described in sub-
5 section (a), the head of each Federal department or
6 agency shall develop and implement standards and
7 procedures to ensure, to the maximum extent pos-
8 sible as permitted by law and consistent with prin-
9 ciples of sound financial management, the use of mi-
10 nority banks and minority credit unions to hold the
11 deposits of each such department or agency.
12 “(2) REPORT TO CONGRESS.—Not later than 2
13 vears after the establishment of the program de-
14 seribed in subsection (a), and annually thereafter,
15 the head of each Federal department or agency shall
16 submit to Congress a report on the actions taken to
17 increase the use of mimority banks and minority
18 eredit unions hold the deposits of each such depart-
19 ment or agency.
20 ‘‘(@) DEFINITIONS.—F or purposes of this section:
21 (1) CREDIT UNION.—The term ‘credit union’
22 has the meaning given the term ‘insured credit
23 union’ in section 101 of the Federal Credit) Union
24 Act (12 U.S.C. 1752).
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003410
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 231 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1106
1 (2) DEPOSITORY INSTITUTION.—The term ‘de-
2 pository institution’ has the meaning given in section
3 3 of the Federal Deposit Insuranee Act (12 U.S.C.
4 1813).
5 (3) Minority.—The term ‘minority’ means
6 any Black American, Native American, Hispanic
7 American, or Asian American.
8 (4) MINORITY BANK.—The term ‘minority
9 bank’ means a minority depository institution as de-
10 fined in section 308 of this Act.
11 (5) MINORITY CREDIT UNION.—The term ‘mi-
12 nority credit union’ means any credit union for
13 which more than 50 percent of the membership (in-
14 cluding board members) of such eredit union are mi-
15 nority individuals, as determined by the National
16 Sredit Union Administration pursuant to section
17 308 of this Act.”’.
18 (2) CONFORMING AMENDMENTS.—The _ fol-
19 lowing provisions are amended by © striking
20 *1204(e)(3)” and inserting “1204(e)”:
21 (A) Section 808(b)(3) of the Community
22 Reinvestment Act of 1977 (12 USC.
23 2907(b)(3)).
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003411
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 232 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1107

1 (B) Seetion 40(2)(1)(B) of the Federal De-
2 posit Insurance Act (12 USC,
3 1831q(g)(1)(B)).

4 (C) Section 704B(h)(4) of the Equal Cred-
5 it Opportunity Aet (15 U.S.C. 1691¢-2(h)(4)).
6 G) DIvERSITY REPORT AND BEST PRACTICES.

7 (1) ANNUAL REPORT.—Each covered regulator
8 shall submit to Congress an annual report on diver-
9 sity including the following:

10 (A) Data, based on voluntary self-identi-
11 fication, on the racial, ethnic, and gender com-
12 position of the examiners of each covered regu-
13 lator, disaggregated by length of time served as
14 an examiner.

15 (B) The status of any examiners of cov-
16 ered regulators, based on voluntary self-identi-
17 fication, as a veteran.

18 (C) Whether any covered regulator, as of
19 the date on which the report required under
20 this section is submitted, has adopted a policy,
21 plan, or strategy to promote racial, ethnic, and
22 gender diversity among examiners of the cov-
23 ered regulator.
24 (D) Whether any special training is devel-
25 oped and provided for examiners related specifi-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003412
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 233 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1108

1 eally to working with banks that serve commu-

2 nities that are predominantly minorities, low in-

3 come, or rural, and the key focus of such train-

4 ing.

5 (2) BEST PRACTICES.—Each Office of Minority

6 and Women Inclusion of a covered regulator shall

7 develop, provide to the head of the covered regulator,

8 and make publicly available best practices—

9 (A) for increasing the diversity of ¢an-
10 didates applying for examiner positions, includ-
11 ing through outreach efforts to recruit diverse
12 candidate to apply for entry-level examiner posi-
13 tions; and
14 (B) for retaining and providing fair consid-
15 eration for promotions within the examiner
16 staff for purposes of achieving diversity among
17 examiners.

18 (3) COVERED REGULATOR DEFINED.—In this
19 subsection, the term “covered regulator’? means the
20 Comptroller of the Currency, the Board of Gov-
21 ernors of the Federal Reserve System, the Federal
22 Deposit Insurance Corporation, and the National
23 redit Union Administration.

24 (j) INVESTMENTS IN MINorITY DEPOSITORY INSTI-

25. TUTIONS AND IMPACT BANKS.—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003413
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 234 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1109

1 (1) CONTROL FOR CERTAIN INSTITUTIONS.—
2 Section 74)(8)(B) of the Federal Deposit Insurance
3 Act (12 U.S.C. 1817G)(8)(B)) is amended to read
4 as follows:

5 ‘(B) ‘contro? means the power, directly or indi-
6 rectly:

7 ‘“() to direct the management or policies
8 of an insured depository institution; or

9 “Gi)(1) with respect to an insured deposi-
10 tory institution, of a person to vote 25 per cen-
il tum or more of any class of voting securities of
12 such institution; or

13 “(II) with respect to an insured depository
14 institution that is an impact bank (as des-
15 ignated pursuant to subsection (e) of the En-
16 suring Diversity in Community Banking Act of
17 2020) or a minority depository institution (as
18 defined in section 308(b) of the Financial Insti-
19 tutions Reform, Recovery, and Enforcement Act
20 of 1989), of an individual to vote 30 percent or
21 more of any class of voting securities of such an
22 impact bank or a minority depository institu-
23 tion.”’.
24 (2) RULEMAKING.—The appropriate Federal
25 banking agency (as defined in section 3 of the Fed-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003414
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 235 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1110

1 eral Deposit Insurance Act (12 U.S.C. 1818)) shall
2 jointly issue rules for de novo minority depository in-
3 stitutions and de novo impact banks (as designated
4 pursuant to subsection (e)) to allow 3 years to meet
5 the capital requirements otherwise applicable to mi-
6 nority depository institutions and impact banks.

7 (3) REPoRT.—Not later than 1 year after the
8 date of the enactment of this Act, the appropriate
9 Federal banking agencies shall jointly submit to
10 Congress a report on—

il (A) the principal causes for the low num-
12 ber of de novo minority depository institutions
13 during the 10-year period preceding the date of
14 the report;

15 (B) the main challenges to the creation of
16 de novo minority depository institutions and de
17 novo impact banks; and

18 (C) regulatory and legislative consider-
19 ations to promote the establishment of de novo
20 minority depository institutions and de novo im-
21 pact banks.
22 (k) REPORT ON COVERED MENTOR-PROTEGE PRO-
23. GRAMS.—
24 (1) REPORT.—Not later than 6 months after
25 the date of the enactment of this Act and annually

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003415
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 236 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1111

1 thereafter, the Secretary of the Treasury shall sub-
2 mit to Congress a report on participants in a cov-
3 ered mentor-protege program, including—

4 (A) an analysis of outcomes of such pro-
5 eram;

6 (B) the number of minority depository in-
7 stitutions that are eligible to participate im such
8 program but do not have large financial institu-
9 tion mentors; and

10 (C) recommendations for how to match
11 such minority depository institutions with large
12 financial institution mentors.

13 (2) DEFINITIONS.—In this subsection:

14 (A) COVERED MENTOR-PROTEGE PRO-
15 GRAM.—The term “covered mentor-protege pro-
16 eram’’ means a mentor-protege program estab-
17 lished by the Secretary of the Treasury pursu-
18 ant to section 45 of the Small Business Act (15
19 U.S.C. 657r).
20 (B) LARGE FINANCIAL INSTITUTION.—The
21 term “‘large financial institution’ means any
22 entity—
23 (i) regulated by the Comptroller of the
24 Currency, the Board of Governors of the
25 Federal Reserve System, the Federal De-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003416
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 237 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1112

1 posit Insurance Corporation, or the Na-
2 tional Credit Union Administration; and

3 (i) that has total consolidated assets
4 oreater than or equal to $50,000,000,000.
5 (1) CUSTODIAL DEPOSIT PROGRAM FOR COVERED
6 MINORITY DEPOSITORY INSTITUTIONS AND IMPACT
7 BANKS.—

8 (1) IN GENERAL.—Not later than one year
9 after the date of the enactment of this Act, the See-
10 retary of the Treasury shall issue rules establishing
11 a custodial deposit program under which a covered
12 bank may receive deposits from a qualifying account.
13 (2) REQUIREMENTS.—In issuing rules under
14 paragraph (1), the Secretary of the Treasury shall—
15 (A) ensure each covered bank participating
16 i the program established under this sub-
17 section—

18 (i) has appropriate policies relating to
19 management of assets, including measures
20 to ensure the safety and soundness of each
21 such covered bank; and
22 (ii) is compliant with applicable law;
23 and
24 (B) ensure, to the extent practicable that
25 the rules do not conflict with goals described in

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003417
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 238 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1118
1 section 308(a) of the Financial Institutions Re-
2 form, Recovery, and Enforcement Act of 1989
3 (12 U.S.C. 1463 note).
4 (3) RePoRT.—Each quarter, the Secretary of
5 the Treasury shall submit to Congress a report on
6 the implementation of the program established under
7 this subsection ineluding information identifying
8 participating covered banks and the total amount of
9 deposits received by covered banks under the pro-
10 gram.
11 (4) DEFINITIONS.—TIn this subsection:
12 (A) COVERED BANK.—The term “covered
13 bank’? means—
14 (i) a minority depository institution
15 that is well capitalized, as defined by the
16 Federal Deposit Insurance Corporation or
17 the National Credit Union Administration,
18 as appropriate; or
19 (i) a depository institution designated
20 pursuant to subsection (e) that is well cap-
21 italized, as defined by the Federal Deposit
22 Insurance Corporation.
23 (B) QUALIFYING ACCOUNT.—The term
24 “qualifying account”? means any account estab-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003418
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 239 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1114
1 lished in the Department of the Treasury
2 that—
3 (i) is controlled by the Secretary; and
4 (ii) is expected to maintain a balance
5 oreater than $200,000,000 for the fol-
6 lowing 24-month period.
7 (m) STREAMLINED COMMUNITY DEVELOPMENT F'-
8 NANCIAL INSTITUTION APPLICATIONS AND REPORTING.—
9 (1) APPLICATION PROCESSES.—Not later than
10 12 months after the date of the enactment of this
11 Act and with respect to any person having assets
12 under $3,000,000,000 that submits an application
13 for deposit insurance with the Federal Deposit In-
14 surance Corporation that could also become a com-
15 munity development financial institution, the Fed-
16 eral Deposit Insurance Corporation, in consultation
17 with the Administrator of the Community Develop-
18 ment Financial Institutions Fund, shall—
19 (A) develop systems and procedures to
20 record necessary information to allow the Ad-
21 ministrator to conduct preliminary analysis for
22 such person to also become a community devel-
23 opment financial institution; and
24 (B) develop procedures to streamline the
25 application and annual certification processes
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003419
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 240 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1115
1 and to reduce costs for such person to become,
2 and maintain certification as, a community de-
3 velopment financial institution.
4 (2) IMPLEMENTATION REPORT.—Not later than
5 18 months after the date of the enactment of this
6 Act, the Federal Deposit Insurance Corporation
7 shall submit to Congress a report describing the svs-
8 tems and procedures required under paragraph (1).
9 (3) ANNUAL REPORT.—
10 (A) IN GENERAL.—Section 17(a)(1) of the
11 Federal Deposit Insurance Act (12) U.S.C.
12 1827(a)(1)) is amended—
13 (i) in subparagraph (E), by striking
14 “and” at the end;
15 (i) by redesignating subparagraph
16 (F) as subparagraph (G);
17 (iii) by inserting after subparagraph
18 (E) the following new subparagraph:
19 “(F) applicants for deposit insurance that
20 could also become a community development fi-
21 nancial institution (as defined in section 103 of
22 the Riegle Community Development and Regu-
23 latory Improvement Act of 1994), a minority
24 depository institution (as defined in section 308
25 of the Financial Institutions Reform, Recovery,
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003420
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 241 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1116

1 and Enforcement Act of 1989), or an impact
2 bank (as designated pursuant to subsection (e)
3 of the Ensuring Diversity in Community Bank-
4 ing Act of 2020); and’.

5 (B) APPLICATION.—The amendment made
6 by this paragraph shall apply with respect to
7 the first report to be submitted after the date
8 that is 2 years after the date of the enactment
9 of this Act.

10 (n) TASK FORCE ON LENDING TO SMALL BUSINESS
11 CONCERNS.—

12 (1) IN GENERAL.—Not later than 6 months
13 after the date of the enactment of this Act, the Ad-
14 ministrator of the Small Business Administration
15 shall establish a task force to examine methods for
16 improving relationships between the Small Business
17 Administration and community development finan-
18 cial institutions, minority depository institutions,
19 and Impact Banks to increase the volume of loans
20 provided by such institutions to small business con-
21 cerns (as defined under section 3 of the Small Busi-
22 ness Act (15 U.S.C. 632)).
23 (2) REPORT TO CONGRESS.—Not later than 18
24 months after the establishment of the task force de-
25 seribed in paragraph (1), the Administrator of the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003421
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 242 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1117

—_

Small Business Administration shall submit to Con-

eress a report on the findings of such task force.

(0) ASSISTANCE TO MINORITY DEPOSITORY INSTITU-
TIONS AND Impact BANKS.—The Secretary of the Treas-
ury shall establish a program to provide assistance to a
minority depository institution or an impact bank (as des-
ignated pursuant to subsection (e)) to support growth and

development of such minority depository institutions and

oO Aa aN DH OD SP WH Ld

impact banks, including by providing assistance with ob-

i
©

taining or converting a charter, bylaw amendments, field-

poe,
—

of-membership expansion requests, and online traiming

i
No

and resources.

TITLE VUHI-—PROVIDING ASSISTANCE FOR
STATE, TERRITORY, TRIBAL, AND LOCAL
GOVERNMENTS

ee
ON CA Se wD

SEC. 110801. EMERGENCY RELIEF FOR STATE, TERRI-

—_
~

TORIAL, TRIBAL, AND LOCAL GOVERNMENTS.

—
oO

(a) PURCHASE OF COVID-19 RELATED MUNICIPAL

—
\©

ISSUANCES.—Section 14(b) of the Federal Reserve Act

No
OQ

(12 U.S.C. 355) is amended by adding at the end the fol-

NO
—

lowing new paragraph:

ho
No

 

“(3) UNUSUAL AND EXIGENT CIRCUMSTANCES.

ho
Go

Under unusual and exigent circumstances, to buy any

we)
i

bills, notes, revenue bonds, and warrants issued by any

No
Gn

State, county, district, political subdivision, municipality,

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003422
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 243 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1118

—_

or entity that is a combination of any of the several States,
the Distriet of Columbia, or any of the territories and pos-
sessions of the United States. In this paragraph, the term
‘State’ means each of the several States, the District of
Columbia, each territory and possession of the United
States, and each federally recognized Indian Tribe.”’.

(b) FEDERAL RESERVE AUTHORIZATION TO PUR-

CHASE COVID-19 RELATED MUNICIPAL ISSUANCES.—

oO Aa aN DH OD SP WH Ld

Within 7 days after the date of the enactment of this sub-

=
©

section, the Board of Governors of the Federal Reserve

—
—

System shall modify the Municipal Liquidity Facility (es-

=
No

tablished on April 9, 2020, pursuant to section 13(8) of

—
On

the Federal Reserve Act (12 U.S.C. 348(3))) teo—

jah
fp

(1) ensure such facility is operational until De-

—
ws

cember 31, 2021;

—
on

(2) allow for the purchase of bills, notes, bonds,

—
~

and warrants with maximum maturity of 10 vears

—
oO

from the date of such purchase;

—
\©

(3) ensure that any purchases made are at an

i)
©

interest rate equal to the discount window primary

bo
—

eredit interest rate most recently published on the

No
No

Federal Reserve Statistical Release on selected inter-

N
Go

est rates (daily or weekly), commonly referred to as

We)
a

the ““H.15 release” or the “‘“Federal funds rate’;

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003423
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 244 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1119

1 (4) ensure that an eligible issuer does not need
2 to attest to an inability to secure credit elsewhere;
3 and

4 (5) inelude in the list of eligible issuers for such
5 purchases—

6 (A) any of the territories and possessions
7 of the United States;

8 (B) a political subdivision of a State with
9 a population of more than 50,000 residents;
10 and
11 (C) an entity that is a combination of any
12 of the several States, the District of Columbia,
13 or any of the territories and possessions of the
14 United States.

15 SEC. 110802. COMMUNITY DEVELOPMENT BLOCK GRANTS.

 

 

16 (a) FUNDING AND ALLOCATIONS.
17 (1) AUTHORIZATION OF APPROPRIATIONS.
18 There is authorized to be appropriated
19 $5,000,000,000 for assistance in accordance with
20 this section under the community development block
21 erant program under title I of the Housing and
22 Community Development Act of 1974 (42 U.S.C.
23 5301 et seq.), which shall remain available until
24 September 30, 2023.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003424
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 245 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1120

—_

(2) ALLOCATION.—Amounts made available
pursuant to paragraph (1) shall be distributed pur-
suant to section 106 of such Act (42 U.S.C. 5306)
to grantees and such allocations shall be made with-
in 30 days after the date of the enactment of this
Act.

(b) TIME LIMITATION ON EMERGENCY GRANT Pay-

MENTS.—Paragraph (4) of section 570.207(b) of the See-

oO Aa aN DH OD SP WH Ld

retary’s regulations (24 C.F.R. 570.207(b)(4)) shall be

i
©

applied with respect to grants with amounts made avail-

poe,
—

able pursuant to subsection (a), by substituting “121 con-

i
No

secutive months”’ for ‘‘3 consecutive months’’.

—"
On

(c) MATCHING OF AMOUNTS USED FOR ADMINISTRA-

jah
fp

TIVE COSTS.

 

Any requirement for a State to match or

—
ws

supplement amounts expended for program administration

—
on

of State grants under section 106(d) of the Housing: and

—
~

Community Development Act of 1974 (42 USC.

—
oO

5306(d)) shall not apply with respect to amounts made

—
\©

available pursuant to subsection (a).

i)
©

(d) CAPER INFORMATION.—During the period that

bo
—

begins on the date of enactment of this Act and ends on

No
No

the date of the termination by the Federal Emergency

N
Go

Management Agency of the emergency declared on March

We)
a

13, 2020, by the President under the Robert T. Stafford

No
Cn

Disaster Relief and Emergency Assistance Act (42 U.S.C.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003425
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 246 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1121

—_

4121 et seq.) relating to the Coronavirus Disease 2019
(COVID-19) pandemic, the Secretary shall make all infor-
mation included in Consolidated Annual Performance and
Evaluation Reports relating to assistance made available
pursuant to this section publicly available on its website
on a quarterly basis.

(e) AUTHORITY; WAIVERS.—Any provisions of, and

waivers and alternative requirements issued by the See-

Oo Oo SN DBD A S&S WO WV

retary pursuant to, the heading “Department of Housing

=
©

and Urban Development—Community Planning and De-

—
—

velopment —Community Development Fund” in title XII

=
No

of division B of the CARES Act (Public Law 116-136)

13 shall apply with respeet to amounts made available pursu-

14 ant to subsection (a) of this section.

15 TITLE IX—PROVIDING OVERSIGHT AND

16 PROTECTING TAXPAYERS

17 SEC. 110901. MANDATORY REPORTS TO CONGRESS.

18 (a) DISCLOSURE OF TRANSACTION REPORTS.—Sec-

19 tion 4026(b)(1)(A)Gn) of the CARES Act (Public Law

20 116-136) is amended—

21 (1) in subelause (IV) —

22 (A) by inserting “‘and the justification for

23 such exercise of authority” after “authority”;

24 and

25 (B) by striking ‘‘and” at the end;
gAVHLC\051220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003426
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 247 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1122

1 (2) in subclause (V), by striking the period at
2 the end and inserting “; and’’; and

3 (3) by adding at the end the following:

4 “(VI) the identity of each recipi-
5 ent of a loan or loan guarantee de-
6 seribed in subelause (1);

7 “(VIT) the date and amount of
8 each such loan or loan guarantee and
9 the form in which each such loan or
10 loan guarantee was provided;

11 “(VITI) the material terms of
12 each such loan or loan guarantee, in-
13 eluding—

14 ‘‘(aa) duration;

15 (bb) collateral pledged and
16 the value thereof;

17 (ee) all interest, fees, and
18 other revenue or items of value to
19 be received in exchange for such
20 loan or loan guarantee;
21 (dd) any requirements im-
22 posed on the recipient with re-
23 spect to employee compensation,
24 distribution of dividends, or any

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003427
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 248 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1123

—_

other corporate decision in ex-
change for the assistance; and
(ee) the expected costs to
the Federal Government with re-
spect to such loans or loan guar-
antees.”’.
(b) REPORTS BY THE SECRETARY OF THE TREAS-

URY.—Seetion 4018 of the CARES Act (Public Law 116-

oO Aa aN DH OD SP WH Ld

136) is amended by adding at the end the following:

i
©

“(k) REPORTS BY THE SECRETARY.—Not later than

poe,
—

7 days after the last day of each month, the Secretary

i
No

shall submit to the Special Inspector General, the Com-

—"
On

mittee on Financial Services of the House of Representa-

—
fs

tives, and the Committee on Banking, Housing, and

—"
ws

Urban Affairs of the Senate a report that includes the in-

oooh,
oN

formation specified in subparagraphs (A) through (E) of

—_
~

subsection (¢)(1) with respect to the making, purchase,

—_
CO

management, and sale of loans, loan guarantees, and other

—
\©

investments made by the Secretary under any program es-

No
OQ

tablished by the Secretary under this Act.”’.

NO
—

SEC. 110902. DISCRETIONARY REPORTS TO CONGRESS.

ho
No

Section 4020(b) of the CARES Act (Public Law 116—-

ho
Go

136) is amended by adding at the end the following:

 

24 “(3) DISCRETIONARY REPORTS TO CON-
25 GRESS.—In addition to the reports required under
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003428
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 249 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1124

1 paragraph (2), the Oversight Commission may sub-
2 mit other reports to Congress at such time, in such
3 manner, and containing such information as_ the
4 Oversight Commission determines appropriate.’’.

5 SEC. 110903. DEFINITION OF APPROPRIATE CONGRES-
6 SIONAL COMMITTEES.

7 (a) PANDEMIC RESPONSE ACCOUNTABILITY COM-
8 MITTEE.—Section 15010(a)(2) of the CARES Act (Public
9 Law 116-136) is amended—
10 (1) by redesignating subparagraphs  (B)
il through (D) as subparagraphs (D) through (F), re-
12 spectively; and
13 (2) by inserting after subparagraph (A) the fol-
14 lowing:
15 ‘“(B) the Committee on Banking, Housing,
16 and Urban Affairs of the Senate;
17 “(C) the Committee on Financial Services
18 of the House of Representatives;”’.
19 (b) OVERSIGHT AND AUpit AUTHORITY.—NSection

20 19010(a)(1) of the CARES Act (Public Law 116-136) is

21 amended—
22 (1) by  redesignating subparagraphs  (B)
23 through (G) as subparagraphs (D) through (1), re-
24 spectively; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003429
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 250 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1125
1 (2) by inserting after subparagraph (A) the fol-
2 lowing:
3 ‘“(B) the Committee on Banking, Housing,
4 and Urban Affairs of the Senate;
5 “(C) the Committee on Financial Services
6 of the House of Representatives;”’.
7 SEC. 110904. REPORTING BY INSPECTORS GENERAL.
8 (a) DEFINITION OF COVERED AGENCY.—In this see-
9 tion, the term “covered agency’ means—
10 (1) the Department of the Treasury;
11 (2) the Federal Deposit Insurance Corporation;
12 (3) the Office of the Comptroller of the Cur-
13 reney;
14 (4) the Board of Governors of the Federal Re-
15 serve System;
16 (5) the National Credit Union Administration;
17 (6) the Bureau of Consumer Financial Protee-
18 tion;
19 (7) the Department of Housing and Urban De-
20 velopment;
21 (8) the Department of Agriculture, Rural Hous-
22 ing Service;
23 (9) the Securities and Exchange Commission;
24 and
25 (10) the Federal Housing Finance Agency.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003430
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 251 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1126

1 (b) REPoRT.—The Inspector General of each covered
2 agency shall include in each semiannual report submitted
3 by the Inspector General the findings of the Inspector
4 General on the effectiveness of—

5 (1) rulemaking by the covered agency related to
6 COVID-19; and

7 (2) supervision and oversight by the covered
8 agency of institutions and entities that participate in
9 COVID-19-related relief, funding, lending, or other
10 programs of the covered agency.
11 (ec) SUBMISSION.—The Inspector General of each ceov-
12 ered agency shall submit the information required to be

13 included in each semiannual report under subsection (b)

14 to—

15 (1) the Special Inspector General for Pandemic

16 Recovery appointed under section 4018 of division A

17 of the CARES Act (Public Law 116-136);

18 (2) the Pandemic Response Accountability

19 Committee established under section 15010 of divi-

20 sion B of the CARES Act (Public Law 116-1386);

21 and

22 (3) the Congressional Oversight Commission es-

23 tablished under section 4020 of division A of the

24 CARES Aet (Public Law 116-136).
gAVHLC\051220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003431
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 252 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1127

DIVISION L—FAMILIES, WORK-
ERS, AND COMMUNITY SUP-
PORT PROVISIONS

TITLE I—AMENDMENTS TO
EMERGENCY FAMILY AND
MEDICAL LEAVE EXPANSION
ACT AND EMERGENCY PAID
SICK LEAVE ACT

Subtitle A—Emergency Family and

—

oOo CO SN DH OO & W BD

Medical Leave Expansion Act

poh
©

Amendments

peek rh,
Ne

SEC. 120101. REFERENCES.

pocowk
Ge

Except as otherwise expressly provided, whenever in

a
ps

this subtitle an amendment or repeal is expressed in terms

i
a

of an amendment to, or repeal of, a section or other provi-

i
ON

sion, the reference shall be considered to be made to a

—"
~]

section or other provision of the Family and Medical Leave

—"
GO

Act of 1993 (29 U.S.C. 2601 et seq.), as amended by the

—"
\O

Emergency Family and Medical Leave Expansion Act

i)
©

(Public Law 116-127).

No
i

SEC. 120102. EMPLOYEE ELIGIBILITY AND EMPLOYER

No
ho

CLARIFICATION.

ho
Go

(a) EMPLOYEE ELIGIBILITY.—Section 101(2) is

te)
a

amended by adding at the end the following:

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003432
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 253 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1128

1 “(F) ALTERNATIVE ELIGIBILITY FOR
2 COVID-19 PUBLIC HEALTH EMERGENCY .—For
3 the period beginning on the date of enactment
4 of the HEROES Act and ending on December
5 31, 2022—

6 ‘“G) subparagraph (A)(i) shall be ap-
7 plied by substituting ‘90 days’ for °12
8 months’; and

9 “Gi) subparagraph (A)(Gi) shall not
10 apply.”

11 (b) EMPLOYER CLARIFICATION.—Section 101(4) is
12 amended by adding at the end the following:

13 “(C) CLARIFICATION.—Subparagraph
14 (A)(i) shall not apply with respect to a public
15 agency deseribed in subparagraph (A)(ii).”’.

16 SEC. 120103. EMERGENCY LEAVE EXTENSION.

17 Section 102(a)(1)(F) is amended by striking “De-
18 cember 31, 2020” and inserting “December 31, 2021”.
19 SEC. 120104. EMERGENCY LEAVE DEFINITIONS.
20 (a) ELIGIBLE EMPLOYEE.—Section 110(a)(1) is
21 amended in subparagraph (A), by striking ‘“‘sections
22 101(2)(A) and 101(2)(B)Gi)” and inserting “section
23 101(2)”.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003433
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 254 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1129

1 (b) EMPLOYER THRESHOLD.—Section 110(a)(1)(B)
2 is amended by striking “fewer than 500 employees” and
3 inserting ‘‘1 or more employees”’.

4 (c) PARENT.—Section 110(a)(1) is amended by add-
5 ing at the end the following:

6 “(C) PARENT.—In lieu of the definition in
7 section 101(7), the term ‘parent’, with respect
8 to an employee, means any of the following:

9 ‘“) A biological, foster, or adoptive
10 parent of the employee.
11 Gi) A stepparent of the employee.
12 Gi) A parent-in-law of the employee.
13 ‘“Gv) A parent of a domestie partner
14 of the employee.
15 ‘“(v) A legal guardian or other person
16 who stood in loco parentis to an employee
17 when the employee was a child.”’.
18 (d) QUALIFYING NEED RELATED TO A PUBLIC

19 HeALTH EMERGENCY.—Section 110(a)(2)(A) is amended

20 to read as follows:

21 “(A) QUALIFYING NEED RELATED TO A

22 PUBLIC HEALTH EMERGENCY.—The term

23 ‘qualifying need related to a public health emer-

24 gency’, with respect to leave, means that the

25 employee is unable to perform the functions of
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003434
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 255 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1130

1 the position of such employee due to a need for
2 leave for any of the following:

3 i) To self-isolate because the em-
4 ployee is diagnosed with COVID-19.

5 “Gi) To obtain a medical diagnosis or
6 care if such employee is experiencing the
7 symptoms of COVID-19.

8 ‘Gii) To comply with a recommenda-
9 tion or order by a public official with juris-
10 diction or a health care provider to self iso-
11 late, without regard to whether such ree-
12 ommendation or order is specific to the
13 employee, on the basis that the physical
14 presence of the employee on the job would
15 jeopardize the employee’s health, the
16 health of other employees, or the health of
17 an individual in the household of the em-
18 ployee because of—

19 (I) the possible exposure of the
20 emplovee to COVID-19; or
21 “(II) exhibition of symptoms of
22 COVID-19 bv the employee.
23 “Gv) To eare for or assist a family
24 member of the emplovee, without regard to
25 whether another individual other than the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003435
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 256 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1131

1 employee is available to care for or assist
2 such family member, because—

3 “(T) such family member—

4 ‘“(aa) is self-isolating be-
5 cause such family member has
6 been diagnosed with COVID-19;
7 or

8 (bb) is experiencing symp-
9 toms of COVID-19 and needs to
10 obtain medical diagnosis or care;
11 or

12 “(I) a public official with juris-
13 diction or a health care provider
14 makes a recommendation or order
15 with respect to such family member,
16 without regard to whether such deter-
17 mination is specific to such family
18 member, that the presence of the fam-
19 ily member in the community would
20 jeopardize the health of other individ-
21 uals in the community because of—
22 (aa) the possible exposure
23 of such family member to
24 COVID-19; or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003436
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 257 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

11382

1 (bb) exhibition of symp-

2 toms of COVID-19 by such fam-

3 ily member.

4 ‘“(v) To eare for the son or daughter

5 of such employee if the school or place of

6 care has been closed, or the child care pro-

7 vider of such son or daughter is unavail-

8 able, due to COVID-19.

9 “(vi) To care for a family member
10 who is incapable of self-care because of a
11 mental or physical disability or is a senior
12 citizen, without regard to whether another
13 individual other than the employee is avail-
14 able to care for such family member, if the
15 place of care for such family member is
16 closed or the direct care provider is un-
17 available due to COVID-19.”.

18 (e) FamILy MEMBER.—Section 110(a)(2) is amended

19 by adding at the end the following:

20 “(E) FAMILY MEMBER.—The term ‘family

21 member’, with respect to an employee, means

22 any of the following:

23 ‘““G) A parent of the employee.

24 Gi) A spouse of the employee.

25 “(i) A sibling of the employee.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003437
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 258 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

11338

1 ‘“Gv) Next of kin of the employee or
2 a person for whom the employee is next of
3 kin.

4 ‘“(v) A son or daughter of the em-
5 ployee.

6 (vi) A grandparent or grandchild of
7 the employee.

8 ‘“(vii) A domestic partner of the em-
9 ployee.

10 ‘“(viii) Any other individual related by
11 blood or affinity whose close association
12 with the employee is the equivalent of a
13 family relationship.

14 ‘““(F’) DOMESTIC PARTNER.—

15 “G) IN GENERAL.—The term ‘domes-
16 tic partner’, with respect to an individual,
17 means another individual with whom the
18 individual is in a committed relationship.
19 “Gi) COMMITTED RELATIONSHIP DE-
20 FINED.—The term ‘committed relationship’
21 means a relationship between 2 individuals,
22 each at least 18 years of age, in which
23 each individual is the other individual’s
24 sole domestic partner and both individuals
25 share responsibility for a significant meas-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003438
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 259 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1134

1 ure of each other’s common welfare. The
2 term includes any such relationship be-
3 tween 2 individuals that is granted legal
4 recognition by a State or political subdivi-
5 sion of a State as a marriage or analogous
6 relationship, including a eivil union or do-
7 mestie partnership.”’.

8 SEC. 120105. REGULATORY AUTHORITIES.

9 (a) IN GENERAL.—Section 110(a) is amended by
10 striking paragraph (3).

il (b) FORCE OR EFFECT OF REGULATIONS.—Any reg-
12 ulation issued under section 110(a)(3), as in effect on the
13 day before the date of the enactment of this Act, shall
14 have no force or effect.

15 SEC. 120106. PAID LEAVE.

16 Section 110(b) of the Family and Medical Leave Act
17 of 1993 is amended—

18 (1) in the heading, by striking ‘Relationship
19 to”;
20 (2) by amending paragraph (1) to read as fol-
21 lows:
22 “(1) EMPLOYEE ELECTION.—
23 “(A) IN GENERAL.—An emplovee may
24 elect to substitute any vacation leave, personal
25 leave, or medical or sick leave for paid leave

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003439
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 260 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1135
1 under section 102(a)(1)(F) in accordance with
2 section 102(d)(2)(B).
3 “(B) EMPLOYER REQUIREMENT.—An em-
4 plover may not require an employee to sub-
5 stitute any leave described in subparagraph (A)
6 for leave under section 102(a)(1)(F).
7 “(C) RELATIONSHIP TO OTHER FAMILY
8 AND MEDICAL LEAVE.—Leave taken under sub-
9 paragraph (F) of section 102(a)(1) shall not
10 count towards the 12 weeks of leave to which
11 an employee is entitled under subparagraphs
12 (A) through (E) of such section.
13 “(D) RELATIONSHIP TO LIMITATION.—
14 Compensation for any vacation leave, personal
15 leave, or medical or sick leave that is sub-
16 stituted for leave under section 102(a)(1)(F)
17 shall not count toward the lmitation under
18 paragraph (2)(B)(i).”; and
19 (3) in paragraph (2)(A), by striking “that an
20 employee takes” and all that follows through “10
21 days”’.

22 SEC. 120107. WAGE RATE.

23 Section 110(b)(2)(B) is amended—
24 (1) by amending clause (i)(1) to read as follows:
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003440
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 261 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1136

1 “(T) an amount that is not less
2 than the greater of—

3 (aa) the minimum wage
4 rate in effect under section
5 6(a)(1) of the Fair Labor Stand-
6 ards Act of 1938 (29 U.S.C.
7 206(a)(1));

8 (bb) the minimum wage
9 rate in effect for such employee
10 in the applicable State or locality,
11 whichever is greater, in which the
12 employee is employed; or

13 ‘““(ee) two thirds of an em-
14 ployee’s regular rate of pay (as
15 determined under section 7(e) of
16 the Fair Labor Standards Act of
17 1938 (29 U.S.C. 207(e)); and’;
18 and

19 (2) in clause (ii), by striking “$10,000” and in-
20 serting “$12,000”.
21 SEC. 120108. NOTICE.
22 Section 110(¢) is amended by striking “for the pur-

23 pose deseribed in subsection (a)(2)(A)”.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003441
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 262 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1137
1 SEC. 120109. INTERMITTENT LEAVE.

Section 110 is amended by adding at the end the fol-
lowing:

“(e) LEAVE TAKEN INTERMITTENTLY OR ON A RE-

 

2

3

4

5 DUCED WORK SCHEDULE.—Leave under — section

6 102(a)(1)(F) may be taken by an employee intermittently
7 or on a reduced work schedule, without regard to whether
8 the employee and the employer of the employee have an
9 agreement with respect to whether such leave may be

10 taken intermittently or on a reduced work schedule.”.

11 SEC. 120110. CERTIFICATION.

12 Section 110 is further amended by adding at the end

13 the following:

14 “(f) CERTIFICATION.—
15 “(1) IN GENERAL.—If an emplover requires
16 that a request for leave under section 102(a)(1)(F)
17 be certified, the employer may require documenta-
18 tion for certification not earlier than 5 weeks after
19 the date on which the employee takes such leave.
20 “(2) SUFFICIENT CERTIFICATION.—The  fol-
21 lowmg documentation shall be sufficient for certifi-
22 cation:
23 “(A) With respect to leave taken for the
24 purposes described in clauses (i) through (iv) of
25 subsection (a)(2)(A)—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003442
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 263 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

So OA sD OO SP WD WH

ee
HS A Se BD NO F&F ©

17
18
19
20
21
22
23

1138
“G) a recommendation or order from

a public official having jurisdiction or a

health care provider that the employee or

relevant family member has symptoms of

COVID-19 or should self-isolate; or

Gi) documentation or evidence, in-
eluding an oral or written statement from
an employee, that the employee or relevant
family member has been exposed to

COVID-19.

‘“(B) With respect to leave taken for the
purposes deseribed in clause (v) or (vi) of sub-
section (a)(2)(A), notice from the school, place
of care, or child care or direct care provider of
the son or daughter or other family member of
the employee of closure or unavailability.”’.

SEC. 120111. AUTHORITY OF THE DIRECTOR OF THE OF-
FICE OF MANAGEMENT AND BUDGET TO EX-
CLUDE CERTAIN EMPLOYEES.
Section 110(a) is amended by striking paragraph (4).
SEC. 120112. TECHNICAL AMENDMENTS.
(a) Section 110(a)(1)(A) is amended by striking

Gi)” before “SPECIAL RULE” and inserting “(ii)”’.

24 (b) Section 19008 of the CARES Act is amended—
25 (1) by striking ““—” after “amended”;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003443
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 264 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1139

1 (2) by striking paragraph (1); and

2 (3) by striking “(2)” before “by adding at the
3 end”’.

4 SEC. 120113. AMENDMENTS TO THE EMERGENCY FAMILY
5 AND MEDICAL LEAVE EXPANSION ACT.

6 The Emergency Family and Medical Leave Expan-
7 sion Act (Public Law 116-127) is amended—

8 (1) in seetion 3108(b), by striking “Employees”
9 and inserting, “Notwithstanding section
10 102(a)(1)(A) of the Family and Medical Leave Act
11 of 1993 (29 U.S.C. 2612(a)(1)(A)), employees”; and
12 (2) by striking sections 3104 and 3105.
13 Subtitle B—Emergency Paid Sick
14 Leave Act Amendments
15 SEC. 120114. REFERENCES.

oooh,
oN

Except as otherwise expressly provided, whenever in
17 this subtitle an amendment or repeal is expressed in terms
18 of an amendment to, or repeal of, a section or other provi-
19 sion, the reference shall be considered to be made to a
20 section or other provision of division EV of the Families
21 First Coronavirus Response Act (Public Law 116-127).
22 SEC. 120115. PAID SICK TIME REQUIREMENT.

23 (a) USES.—Section 5102(a) is amended to read as

 

24 follows:

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003444
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 265 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1140

—_

(a) IN GENERAL.—An employer shall provide to
each employee employed by the employer paid sick time
for any qualifying need related to a public health emer-
geney (as defined in section 110(a)(2)(A) of the Family
and Medical Leave Act of 1993 (29 USC.
2620(a)(2)(A)).”.

 

(b) RECURRENCE.—Section 5102(b) is amended by

striking “An” and inserting “During any 12-month pe-

oO Aa aN DH OD SP WH Ld

riod, an’,

i
©

(c) EMPLOYERS WITH EXISTING POLICIES.—Section

poe,
—

5102 is amended by striking subsection (f) and inserting

i
No

the following:

With

—"
On

“(f) EMPLOYERS WITH EXISTING POLICIES.

 

—
fs

respect to an employer that provides paid leave on the day

 

15 before the date of enactment of this Act

16 (1) the paid sick time under this Act shall be
17 made available to employees of the employer in addi-
18 tion to such paid leave; and

19 (2) the employer may not change such paid
20 leave on or after such date of enactment to avoid
21 being subject to paragraph (1).”.

22 (d) INTERMITTENT LEAVE.—Section 5102 is further
23 amended by adding at the end the following:

24 ‘“(@) LEAVE TAKEN INTERMITTENTLY OR ON A RE-

 

25 DUCED WORK SCHEDULE.—Leave under section 5102

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003445
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 266 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1141

1 may be taken by an employee intermittently or on a re-
2 duced work schedule, without regard to whether the em-
3 ployee and the employer of the employee have an agree-
4 ment with respect to whether such leave may be taken
5 intermittently or on a reduced work schedule.”’.

6 (e) CERTIFICATION.—Section 5102 is further amend-
7 ed by adding at the end the following:

8 “(h) CERTIFICATION.—If an employer requires that
9 a request for paid sick time under this section be cer-
10 tified—

11 (1) the documentation deseribed in paragraph
12 (2) of section 110(f) of the Family and Medical
13 Leave Act of 1993 (29 U.S.C. 2620(f)) shall be suf-
14 ficient for certification; and

15 (2) an employer may not require such certifi-
16 cation unless—

17 (A) the employee takes not less than 3
18 consecutive days of paid sick time; and

19 ‘“(B) the employer requires documents for
20 such certification not earlier than 7 workdays
21 after the employee returns to work after such
22 paid sick time.”’.
23 (f) NOTICE.—Section 5102 is further amended bv

24 adding at the end the following:

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003446
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 267 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1142
1 “G) NOTICE.—In any case where the necessity for
leave under this section is foreseeable, an employee shall
provide the employer with such notice of leave as is prac-
ticable.”’.

(2) LEAVE TRANSFER TO NEW EMPLOYER.—Section

2
3
4
5
6 5102 is further amended by adding at the end the fol-
7 lowing:

8 “(j) LEAVE TRANSFER TO NEW EMPLOYER.—A cov-
9 ered employee who begins employment with a new covered

10 employer shall be entitled to the full amount of leave under

11 section 5102 with respect to such employer.”’.

12 (h) RESTORATION TO POSITION.—

13 (1) IN GENERAL.—Section 5102 is further
14 amended by adding at the end the following:

15 ‘“(k) RESTORATION TO POSITION.—Any covered em-

16 ployee who takes paid sick time under this section, on re-

17 turn from such paid sick time, shall be entitled—

18 (1) to be restored by the employer to the posi-
19 tion of employment held by the employee when the
20 leave commenced; or

21 (2) if such position is not available, to be re-
22 stored to an equivalent position with equivalent em-
23 ployment benefits, pay, and other terms and condi-
24 tions of employment.”’.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003447
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 268 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1143

—_

(2) ENFORCEMENT.—Section 5105 is amend-
ed—
(A) by amending subsection (a) to read as
follows:
‘“(a) UNPAID SICK LEAVE.—Subject to subsection
(b), a violation of section 5102 shall be deemed a violation
of section 7 of the Fair Labor Standards Act of 1938 (29

U.S.C. 207) and unpaid amounts shall be treated as un-

oO Aa aN DH OD SP WH Ld

paid overtime compensation under such section for the

i
©

purposes of sections 15 and 16 of such Act (29 U.S.C.

poe,
—

215 and 216).”; and

i
No

(B) in subsection (b), by inserting “section

—"
On

5102(k) or’ before “section 5104”.

—
fs

SEC. 120116. SUNSET.

—"
ws

Section 5109 is amended by striking “‘December 31,

oooh,
oN

2020” and inserting “December 31, 2021”.

—_
~

SEC. 120117. DEFINITIONS.

—_
CO

(a) EMPLOYER.—Section 5110(2)(B) is amended—

—
\©

(1) by striking “terms” and inserting “term”;

No
OQ

(2) by amending subelause (I) of clause (i) to

NO
—

read as follows:

22 ‘“(I) means any person engaged
23 in commerce or in any industry or ac-
24 tivity affecting commerce that employs

25 1 or more employees;”; and

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003448
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 269 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1144

1 (3) by amending clause (ii) to read as follows:

Gi) PUBLIC AGENCY AND NON-PROF-
IT ORGANIZATIONS.—lor purposes of
clause G)(II) and G)(), a publie agenev
and a nonprofit organization shall be con-
sidered to be a person engaged in com-
merece or in an industry or activity affeect-

ing commerce.”’.

oO Aa aN DH OD SP WH Ld

(b) FMLA TERMS.—Section 5110(4) is amended to

 

10 read as follows:

11 “(4) FMLA TERMS.—

12 “CA) SECTION 101.—The terms ‘health

13 care provider’, ‘next of kin’, ‘son or daughter’,

14 and ‘spouse’ have the meanings given such

15 terms in section 101 of the Family and Medical

16 Leave Act of 1993 (29 U.S.C. 2611).

17 ““(B) SECTION 110.—The terms ‘child care

18 provider’, ‘domestic partner’, “family member’,

19 ‘parent’, and ‘school’ have the meanings given

20 such terms in section 110(a)(2) of the Family

21 and Medical and Leave Act of 1993.”.

22 (ec) Patp Sick TIME.—Secetion 5110(5) is amended—

23 (1) in subparagraph (A)—

24 (A) in clause (i), by striking “reason de-

25 scribed in any paragraph of section 2(a)” and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003449
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 270 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1145

1 inserting “‘qualifying need related to a public

2 health emergency’; and

3 (B) in elause (41), by striking “‘exceed” and

4 all that follows and inserting ‘‘exceed $511 per

5 day and $5,110 in the ageregate.”;

6 (2) in subparagraph (B)—

7 (A) by striking the following:

8 ‘““(B) REQUIRED COMPENSATION.—

9 “G) IN GENERAL.—Subject to sub-
10 paragraph (A)(ii),”’; and inserting the fol-
11 lowing:

12 “(B) REQUIRED COMPENSATION.—Subject
13 to subparagraph (A)(ii),”; and

14 (B) by striking clause Gi); and

15 (3) in subparagraph (C), by striking ‘ section
16 2(a)” and inserting “‘section 5102(a)”’.

17 (d) QUALIFYING NEED RELATED TO A PUBLIC

18 HEALTH EMERGENCY.—Section 5110 is amended by add-

19 ing at the end the following:

20 (1) QUALIFYING NEED RELATED TO A PUBLIC
21 HEALTH EMERGENCY.—The term ‘qualifying need
22 related to a public health emergency’ has the mean-
23 ing given such term in section 110(a)(2)(A) of the
24 Family and Medical Leave Act of 1993 (29 U.S.C.
25 2620(a)(2)(A)).”.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003450
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 271 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1146

1 SEC. 120118. EMERGENCY PAID SICK LEAVE FOR EMPLOY-
2 EES OF THE DEPARTMENT OF VETERANS AF-

3 FAIRS AND THE TRANSPORTATION SECURITY
4 ADMINISTRATION FOR PURPOSES RELATING
5 TO COVID-19.

6 Section 5110(1) is further amended—

7 (1) in subparagraph (E) by striking “or” after

8 “Code;”’;

9 (2) by redesignating subparagraph (F) as sub-
10 paragraph (1H); and

il (3) by inserting after subparagraph (E) the fol-
12 lowing:

13 “(F) notwithstanding sections 7421(a) or
14 7425(b) of title 38, United States Code, or any
15 other provision of law, an employee of the De-
16 partment of Veterans Affairs (including employ-
17 ees under chapter 74 of such title);

18 “(G) any employee of the Transportation
19 Security Administration, including an employee
20 under 111(d) of the Aviation and Transpor-
21 tation Security Act (49 U.S.C. 44935 note);
22 or’.

23 SEC. 120119. AUTHORITY OF THE DIRECTOR OF THE OF-

24 FICE OF MANAGEMENT AND BUDGET TO EX-

25 CLUDE CERTAIN EMPLOYEES.

26 Division E is amended by striking section 5112.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003451
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 272 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1147
1 SEC. 120120. REGULATORY AUTHORITIES.

 

2 (a) IN GENERAL.—Division E is amended by striking

3 section 5111.

4 (b) FORCE OR EFFECT OF REGULATIONS.—Any reg-

5 ulation issued under section 5111 of division E of the

6 Families First Coronavirus Response Act (Public Law

7 116-127), as in effect on the day before the date of the

8 enactment of this Act, shall have no force or effect.

9 TITLE TII—COVID-19 WORKFORCE
10 DEVELOPMENT RESPONSE
11 ACTIVITIES
12 SEC. 120201. DEFINITIONS AND SPECIAL RULE.

13 (a) DEFINITIONS.—
14 (1) IN GENERAL.—Except as otherwise pro-
15 vided, the terms in this title have the meanings
16 given the terms in section 3 of the Workforce Inno-
17 vation and Opportunity Act (29 U.S.C. 3102).
18 (2) APPRENTICESHIP; APPRENTICESHIP PRO-
19 GRAM.—The terms “apprenticeship” or ‘‘apprentice-
20 ship program’? mean an apprenticeship program reg-
21 istered under the Act of August 16, 1937 (commonly
22 known as the “National Apprenticeship Act’’) (50
23 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), in-
24 cluding any requirement, standard, or rule promul-
25 gated under such Act, as such requirement, stand-
26 ard, or rule was in effect on December 30, 2019.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003452
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 273 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1148
1 (3) CORONAVIRUS.—The term ‘‘coronavirus”’
2 means coronavirus as defined in section 506 of the
3 Coronavirus Preparedness and Response Supple-
4 mental Appropriations Act, 2020 (Public Law 116-
5 123).
6 (4) COVID-19 NATIONAL EMERGENCY.—The
7 term “COVID-19 national emergenev’”’ means the
8 national emergency declared by the President under
9 the National Emergencies Act (50 U.S.C. 1601 et
10 seq.) on Mareh 13, 2020, with respect to the
il coronavirus.
12 (5) SECRETARY.—The term “Secretary” means
13 the Seeretary of Labor.
14 (b) SPECIAL RULE.—For purposes of this Aet, in fis-

15 eal years 2020 and 2021, funds are authorized to be ap-
16 propriated for activities under the Workforce Innovation
17 and Opportunity Act, except that funds are only author-
18 ized to support apprenticeship programs as defined under
19 subsection (a)(2) of this section, including any funds
20 awarded for the purposes of grants, contracts, or coopera-
21 tive agreements, or the development, implementation, or
22 administration, of an apprenticeship or an apprenticeship

23 program.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003453
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 274 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1149
1 SEC. 120202. JOB CORPS RESPONSE TO THE COVID-19 NA-

2 TIONAL EMERGENCY.

3 In order to provide for the successful continuity of
4 services and enrollment periods during the COVID-19 na-

5 tional emergency, additional flexibility shall be provided

6 for Job Corps operators, providers of eligible activities,
7 and practitioners, including the following:

8 (1) Exicrpiuiry.—Notwithstanding the age re-

9 quirements for enrollment under section 144(a)(1)
10 of the Workforce Innovation and Opportunity Act
11 (29 U.S.C. 3194(a)(1)), an individual seeking to en-
12 roll in Job Corps and who turns 25 during the
13 COVID-19 national emergency is eligible for such
14 enrollment.

15 (2) ENROLLMENT LENGTH.—Notwithstanding
16 section 146(b) of the Workforce Innovation and Op-
17 portunity Act (29 U.S.C. 3196(b)), an individual en-
18 rolled in Job Corps during the COVID-19 national
19 emergency may extend their period of enrollment for
20 more than 2 years as long as such extension does
21 not exceed a 2-year, continuous period of enrollment
22 after the COVID-19 national emergency.
23 (3) ADVANCED CAREER TRAINING PROGRAMS.—
24 Notwithstanding paragraph (2), with respect to ad-
25 vanced career training programs under section
26 148(e) of the Workforce Innovation and Opportunity

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003454
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 275 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1150

1 Act (29 U.S.C. 3198(¢)) in which the enrollees may
2 continue to participate for a period not to exceed 1
3 year in addition to the period of participation to
4 which the enrollees would otherwise be limited, the
5 COVID-19 national emergency shall not be consid-
6 ered as any portion of such additional 1-year partici-
7 pation period.

8 (4) COUNSELING, JOB PLACEMENT, AND AS-
9 SESSMENT.—The counseling, job placement, and as-
10 sessment services deseribed in section 149 of the
il Workforce Innovation and Opportunity Act (29
12 U.S.C. 3199) shall be available to former enrollees—
13 (A) whose enrollment was interrupted due
14 to the COVID-19 national emergency;

15 (B) who graduated from Job Corps on or
16 after January 1, 2020; or

17 (C) who graduated from Job Corps not
18 later than 3 months after the COVID-19 na-
19 tional emergency.
20 (5) SUPPORT.—The Secretary shall provide ad-
21 ditional support for the transition periods deseribed
22 in section 150 of the Workforce Innovation and Op-
23 portunity Aet (29 U.S.C. 3200), including the fol-
24 lowing:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003455
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 276 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1151

1 (A) TRANSITION ALLOWANCES.—The Sec-

2 retary shall provide, subject to the availability

3 of appropriations, for the provision of additional

4 transition allowances as deseribed in subsection

5 (b) of such section 150 (29 U.S.C. 3200) for

6 Job Corps students who graduate during the

7 periods described in subparagraph (B) or (C) of

8 paragraph (4) of this paragraph.

9 (B) TRANSITION SUPPORT.—The Secretary
10 shall consider the period during the COVID-19
11 national emergency and the three month period
12 following the conclusion of the COVID-19 na-
13 tional emergency as the period in which the
14 provision of employment services as described in
15 subsection (¢) of such section 150 (29 U.S.C.
16 3200) shall be provided to graduates who have
17 eraduated in 2020.

18 SEC. 120203. NATIVE AMERICAN PROGRAMS RESPONDING
19 TO THE COVID-19 NATIONAL EMERGENCY.

20 As a result of challenges faced by the COVID-19 na-
21 tional emergency, the Secretary may extend, by 1 fiseal

ho
No

year, the 4-year period for grants, contracts, and coopera-

ho
Go

tive agreements that will be awarded in fiscal year 2021

we)
i

under subsection (c¢) of section 166 of the Workforce Inno-

No
Gn

vation and Opportunity Act (29 U.S.C. 3221) for funds

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003456
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 277 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1152

—_

under such grants, contracts, and cooperative agreements
to be used to carry out the activities described in sub-
section (d) of such section through fiscal year 2025.

SEC. 120204. MIGRANT AND SEASONAL FARMWORKER PRO-

GRAM RESPONSE.

 

(a) COMPETITIVE GRANT AWARDS.—As a result of
challenges faced by the COVID-19 national emergency,

the Secretary may extend, by 1 fiscal year, the 4-vear pe-

oO Aa aN DH OD SP WH Ld

riod for grants and contracts that will be awarded in fiscal

=
©

year 2021 under subsection (a) of section 167 of the

—
—

Workforce Innovation and Opportunity Act (29 U.S.C.

=
No

3222) for funds under such grants and contracts to be

—
On

used to carry out the activities described in subsection (d)

jah
fp

of such section through fiscal vear 2025.

—"
ws

(b) ELIGIBLE MIGRANT AND SEASONAL F'ARM-

oooh,
oN

WORKER.—Notwithstanding the definition of ‘eligible sea-

—_
~

sonal farmworker” in section 167()(3) of the Workforce

—_
CO

Innovation and Opportunity Act (29 U.S.C. 3222)(8)),

—
\©

an individual seeking to enroll in a program funded under

No
OQ

section 167 of the Workforce Innovation and Opportunity

NO
—

Act (29 U.S.C. 3222) during the COVID-19 national

ho
No

emergency is eligible for such enrollment if such individual

ho
Go

is a member of a family with a total family income equal

we)
i

to or less than 150 percent of the poverty line.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003457
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 278 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1153

1 SEC. 120205. YOUTHBUILD ACTIVITIES RESPONDING TO

2 THE COVID-19 NATIONAL EMERGENCY.

3 During the COVID-19 national emergency, the Sec-

4 retary shall provide for flexibility for YouthBuild partici-

5 pants and entities earrying out YouthBuild programs, in-

6 cluding the following:

7 (1) Evigipiniry.— Notwithstanding the age re-

8 quirements for enrollment under section

9 171(e)(1)(A)G) of the Workforce Innovation and Op-
10 portunity Act (29 U.S.C. 3226(e)(1)(A)G)), an indi-
11 vidual seeking to participate in a YouthBuild pro-
12 eram and who turns 25 during the COVID-19 na-
13 tional emergency is eligible for such participation.
14 (2) PARTICIPATION LENGTH.—Notwithstanding
15 section 171(e)(2) of the Workforce Innovation and
16 Opportunity Act (29 U.S.C. 3226(e)(2)), the period
17 of participation in a YouthBuild program may ex-
18 tend beyond 24 months for an individual partici-
19 pating in such program during the COVID-19 na-
20 tional emergency, as long as such extension does not
21 exceed a 24 month, continuous period of enrollment
22 after the COVID-19 national emergency.

23 SEC. 120206. APPRENTICESHIP SUPPORT DURING THE
24 COVID-19 NATIONAL EMERGENCY.

25 Not later than 30 days after the date of enactment
26 of this Act, the Secretary shall identify and disseminate

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003458
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 279 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1154

1 strategies and tools to support virtual and online learning
2 and training in apprenticeship programs.

3 TITLE IlI—COVID-19 EVERY
4 WORKER PROTECTION ACT
5 OF 2020

6 SEC. 120301. SHORT TITLE.

7 This title may be cited as the “COVID-19 Every
8 Worker Protection Act of 2020”.

9 SEC. 120302. EMERGENCY TEMPORARY AND PERMANENT
10 STANDARDS.

il (a) EMERGENCY TEMPORARY STANDARD.—

12 (1) IN GENERAL.—In consideration of the grave
13 danger presented by COVID-19 and the need to
14 strengthen protections for employees, notwith-
15 standing the provisions of law and the Executive or-
16 ders listed in paragraph (7), not later than 7 days
17 after the date of enactment of this Act, the See-
18 retary of Labor shall promulgate an emergency tem-
19 porary standard to protect from occupational expo-
20 sure to SARS—CoV—2—
21 (A) employees of health care sector em-
22 ployers;
23 (B) employees of employers in the para-
24 medic and emergency medical services, includ-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003459
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 280 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1155

1 ing such services provided by firefighters and
2 other emergency responders; and

3 (C) other employees at occupational risk of
4 such exposure.

5 (2) CONSULTATION.—In developing the stand-
6 ard under this subsection, the Secretary of Labor—
7 (A) shall consult with—

8 Gi) the Direetor of the Centers for
9 Disease Control and Prevention;

10 (ii) the Director of the National Insti-
11 tute for Occupational Safety and Health;
12 and

13 (B) may consult with the professional asso-
14 ciations and representatives of the employees in
15 the occupations and sectors described in sub-
16 paragraphs (A) through (C) of paragraph (1).
17 (3) ENFORCEMENT DISCRETION.—If the See-
18 retary of Labor determines it is not feasible for an
19 employer to comply with a requirement of the stand-
20 ard promulgated under this subsection (such as a
21 shortage of the necessary personal protective equip-
22 ment), the Secretary may exercise discretion in the
23 enforcement of such requirement if the employer
24 demonstrates that the employer—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003460
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 281 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1156

1 (A) is exercising due diligence to come into
2 compliance with such requirement; and

3 (B) is implementing alternative methods
4 and measures to protect employees.

5 (4) EXTENSION OF STANDARD.—Notwith-
6 standing paragraphs (2) and (3) of section 6(e) of
7 the Occupational Safety and Health Act of 1970 (29
8 U.S.C. 655(¢)), the emergency temporary standard
9 promulgated under this subsection shall be in effect
10 until the date on which the final standard promul-
11 gated under subsection (b) is in effect.

12 (5) STATE PLAN ADOPTION.—With respect to a
13 State with a State plan that has been approved by
14 the Secretary of Labor under section 18 of the Oc-
15 cupational Safety and Health Act of 1970 (29
16 U.S.C. 667), not later than 14 days after the date
17 of enactment of this Act, such State shall promul-
18 gate an emergency temporary standard that is at
19 least as effective in protecting from occupational ex-
20 posure to SARS—CoV—2 the employees in the oceu-
21 pations and sectors described in subparagraphs (A)
22 through (C) of paragraph (1) as the emergency tem-
23 porary standard promulgated under this subsection.
24 (6) EMPLOYER DEFINED.—F or purposes of the
25 standard promulgated under this subsection, the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003461
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 282 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1157

1 term “employer” (as defined in section 3 of the Oc-

2 cupational Safety and Health Act of 1970 (29

3 U.S.C. 652)) includes any State or political subdivi-

4 sion of a State, except for a State or political sub-

5 division of a State already subject to the jurisdiction

6 of a State plan approved under section 18(b) of the

7 Occupational Safety and Health Act of 1970 (29

8 U.S.C. 667(b)).

9 (7) INAPPLICABLE PROVISIONS OF LAW AND
10 EXECUTIVE ORDER.—The provisions of law and the
il Executive orders list in this paragraph are as fol-
12 lows:

13 (A) The requirements of chapter 6 of title
14 5, United States Code (commonly referred to as
15 the “Regulatory Flexibility Act’’).
16 (B) Subchapter I of chapter 35 of title 44,
17 United States Code (commonly referred to as
18 the “Paperwork Reduction Act”).
19 (C) The Unfunded Mandates Reform Act
20 of 1995 (2 U.S.C. 1501 et seq.).
21 (D) Executive Order 12866 (58 Fed. Reg.
22 190; relating to regulatory planning and _ re-
23 view), as amended.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003462
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 283 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1158

1 (E) Executive Order 13771 (82 Fed. Reg.

2 9339, relating to reducing regulation and con-

3 trolling regulatory costs).

4 (b) PERMANENT STANDARD.—Not later than 24

5 months after the date of enactment of this Act, the Sec-

6 retary of Labor shall, pursuant to section 6 of the Oecupa-

7 tional Safety and Health Act (29 U.S.C. 655), promulgate

8 a final standard—

9 (1) to protect employees in the occupations and
10 sectors deseribed in subparagraphs (A) through (C)
11 of subsection (a)(1) from occupational exposure to
12 infectious pathogens, including novel pathogens; and
13 (2) that shall be effective and enforceable in the
14 same manner and to the same extent as a standard
15 promulgated under section 6(b) of the Occupational
16 Safety and Health Act of 1970 (29 U.S.C. 655(b)).
17 (¢) REQUIREMENTS.—Each standard promulgated

18 under this section shall include—

19 (1) a requirement that the employers of the em-
20 ployees in the occupations and sectors described in
21 subparagraphs (A) through (C) of subsection
22 (a)(1)—

23 (A) develop and implement a comprehen-
24 sive infectious disease exposure control plan,
25 with the input and involvement of employees or,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003463
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 284 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1159
1 where applicable, the representatives of employ-
2 ees, aS appropriate, to address the risk of occu-
3 pational exposure in such sectors and occupa-
4 tions; and
5 (B) record and report each work-related
6 COVID—-19 infection and death, as set forth in
7 part 1904 of title 29, Code of Federal Regula-
8 tions (as in effect on the date of enactment of
9 this Act);
10 (2) no less protection for novel pathogens than
11 precautions mandated by standards adopted by a
12 State plan that has been approved by the Secretary
13 of Labor under section 18 of the Occupational Safe-
14 ty and Health Act of 1970 (29 U.S.C. 667); and
15 (3) the incorporation, as appropriate, of—
16 (A) guidelines issued by the Centers for
17 Disease Control and Prevention, the National
18 Institute for Occupational Safety and Health,
19 and the Occupational Safety and Health Ad-
20 ministration which are designed to prevent the
21 transmission of infectious agents in health care
22 or other occupational settings; and
23 (B) relevant scientific research on novel
24 pathogens.
25 (d) ANTI-RETALIATION.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003464
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 285 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1160
1 (1) Pouicy.—Each standard promulgated
2 under this section shall require employers to adopt
3 a poliey prohibiting the discrimination and _ retalia-
4 tion deseribed in paragraph (2) by any person (in-
5 cluding an agent of the employer).
6 (2) PROHIBITION.—No employer (including an
7 agent of the employer) shall discriminate or retaliate
8 against an employee for
9 (A) reporting to the employer, to a local,
10 State, or Federal government agency, or to the
11 media or on a social media platform—
12 (i) a violation of a standard promul-
13 gated pursuant to this Act;
14 (i) a violation of an infectious disease
15 exposure control plan deseribed in sub-
16 section (e@)(1); or
17 Gu) a good faith concern about a
18 workplace infectious disease hazard;
19 (B) seeking assistance or intervention from
20 the employer or a local, State, or Federal gov-
21 ernment agency with respect to such a report;
22 (C) voluntary use of personal protective
23 equipment with a higher level of protection than
24 is provided by the employer; or
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003465
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 286 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1161

1 (D) exercising any other right under the

2 Occupational Safety and Health Act of 1970

3 (29 U.S.C. 651 et seq.).

4 (3) ENFORCEMENT.—This subsection shall be

5 enforced in the same manner and to the same extent

6 as any standard promulgated under section 6(b) of

7 the Occupational Safety and Health Act of 1970 (29

8 U.S.C. 655(b)).

9 SEC. 120303. SURVEILLANCE, TRACKING, AND INVESTIGA-
10 TION OF WORK-RELATED CASES OF COVID-19.
il The Director of the Centers for Disease Control and
12 Prevention, in conjunction with the Director of the Na-
13 tional Institute for Occupational Safety and Health,
14 shall—

15 (1) eolleet and analyze case reports, including
16 information on the work status, oceupation, and in-
17 dustry classification of an individual, and other data
18 on COVID-19, to identify and evaluate the extent,
19 nature, and souree of COVID-19 among employees
20 in the occupations and sectors described in subpara-
21 oeraphs (A) through (C) of section 120302(a)(1);

22 (2) investigate, as appropriate, individual cases
23 of COVID-19 among such employees to evaluate the
24 source of exposure and adequacy of infection and ex-
25 posure control programs and measures;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003466
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 287 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1162

1 (3) provide regular periodic reports on COVID-—
2 19 among such employees to the public; and
3 (4) based on such reports and investigations,
4 make recommendations on needed actions or guid-
5 ance to protect such employees.
6 TITLE IV—COMMOUNITY AND
7 FAMILY SUPPORT
8 SEC. 120401. MATCHING FUNDS WAIVER FOR FORMULA
9 GRANTS AND SUBGRANTS UNDER THE FAM-
10 ILY VIOLENCE PREVENTION AND SERVICES
il ACT.
12 (a) WAIVER OF MatrcHina FUNDS FOR AWARDED
13. GRANTS AND SUBGRANTS.—The Secretary of Health and
14 Human Services shall waive—
15 (1) the non-Federal contributions requirement
16 under subsection (¢)(4) of section 306 of the Family
17 Violence Prevention and Services Act (42 U.S.C,
18 10406) with respect to the grants and subgrants
19 awarded in fiseal years 2019 and 2020 to each State
20 (as defined in section 302 of such Act (42 U.S.C.
21 10402)) and the eligible entities within such State
22 under such section or section 308 of such Act (42
23 U.S.C. 10408); and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003467
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 288 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

11638

1 (2) the reporting requirements required under
2 such grants and subgrants that relate to such non-
3 Federal contributions requirement.

4 (b) WAIVER OF MATCHING FUNDS FOR GRANTS
5 AWARDED AFTER DATE OF ENACTMENT.—

6 (1) IN GENERAL.—Subsection (¢)(4) of section
7 306 of the Family Violence Prevention and Services
8 Act (42 U.S.C. 10406) shall not apply to a qualified
9 erant during the period of a public health emergency
10 declared pursuant to section 319 of the Public
11 Health Service Act (42 U.S.C. 247d) resulting from
12 the COVID-19 pandemic.

13 (2) QUALIFIED GRANT DEFINED.—In this sub-
14 section, the term “qualified grant’? means a grant or
15 subgrant awarded—

16 (A) after the date of the enactment of this
17 section; and

18 (B) under section 306, 308, or 309 of the
19 Family Violence Prevention and Services Act
20 (42 U.S.C. 10406; 10408; 10409).

21 SEC. 120402. DISTRIBUTION OF CERTAIN FUNDS APPRO-

22 PRIATED FOR THE COMMUNITY SERVICES
23 BLOCK GRANT ACT.
24 (a) DISTRIBUTION OF CARES Act FUNDS TO

 

25 STATES.—Section 675B(b)(3) of the Community Services

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003468
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 289 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1164
Bloek Grant Act (42 U.S.C. 9906(b)(8)) shall not apply

—_

with respect to funds appropriated by the CARES Act
(Public Law 116-136) to carry out the Community Serv-
ices Block Grant Act (42 U.S.C.9901 et seq.).

(b) INCREASED POVERTY LINE.—For purposes of
carrying out the Community Services Block Grant Act (42
U.S.C. 9901 et seq.) with any funds appropriated for fis-
eal year 2020 for such Act, the term ‘poverty line” as

defined in section 673(2) of sueh Act (42 U.S.C. 9902(2))

oO Aa aN DH OD SP WH Ld

=
©

means 200 percent of the poverty line otherwise applicable

—
—

under such section (excluding the last sentence of such

=
No

section) without regard to this subsection.

—"
On

SEC. 120403. USE OF LIHEAP SUPPLEMENTAL APPROPRIA-

—
fs

TIONS.

—"
ws

Notwithstanding the Low-Income Home Energy As-

oooh,
oN

sistance Act of 1981, with respect to amounts appro-

—_
~

priated under title VI of division A of this Act to earry

—_
CO

out the Low-Income Home Energy Assistance Act of

—
\©

1981, each State, the Commonwealth of Puerto Rico,

No
OQ

Guam, American Samoa, the Virgin Islands of the United

NO
—

States, the Commonwealth of the Northern Mariana Is-

ho
No

lands, and each Indian Tribe, as applicable, that receives

ho
Go

an allotment of funds from such amounts—

we)
i

(1) shall, in using such funds, for purposes of

No
Gn

income eligibility, accept proof of job loss or severe

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003469
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 290 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1165
1 income loss dated after February 29, 2020, such as
a layoff or furlough notice or verification of applica-
tion for unemployment benefits, as sufficient to dem-
onstrate lack of income for an individual or house-

hold; and

funds for administrative costs.

TITLE V—COVID-19 PROTEC-

TIONS UNDER LONGSHORE

10 AND HARBOR WORKERS’
11 COMPENSATION ACT

12 SEC. 120501. COMPENSATION PURSUANT TO THE

2
3
4
5
6 (2) may use not more than 12.5 percent of such
7
8
9

13 LONGSHORE AND HARBOR WORKERS’ COM.-
14 PENSATION ACT.
15 (a) ENTITLEMENT TO COMPENSATION.—
16 (1) IN GENERAL.—A covered employee who re-
17 ceives a diagnosis or is subject to an order described
18 in paragraph (2)(B) and who provides notice of or
19 files a claim relating to such diagnosis or order
20 under section 12 or 13 of the Longshore and Harbor
21 Workers’ Compensation Act (33 U.S.C. 912, 913),
22 respectively, shall—
23 (A) be deemed to have an injury arising
24 out of or in the course of employment for which
25 compensation is payable under the Longshore
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003470
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 291 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1166

1 and Harbor Workers’ Compensation Act (33
2 U.S.C. 901 et seq.); and

3 (B) be paid the compensation to which the
4 employee is entitled under such Act (383 U.S.C.
5 901 et seq.).

6 (2) COVERED EMPLOYEE.—In this section, the
7 term “covered employee” means an employee who—
8 (A) at any time during the period begin-
9 ning on January 27, 2020, and ending on Jan-
10 uary 27, 2022, was engaged in maritime em-
il ployment; and

12 (B) was—

13 (i) at any time during the period be-
14 ginning on January 27, 2020, and ending
15 on February 27, 2022, diagnosed with
16 COVID-19; or

17 (ii) at any time during the period de-
18 scribed in subparagraph (A), ordered not
19 to return to work by the employee’s em-
20 ployer or by a loeal, State, or Federal
21 agency because of exposure, or the risk of
22 exposure, to 1 or more individuals diag-
23 nosed with COVID-19 in the workplace.
24 (b) REIMBURSEMENT .—

25 (1) IN GENERAL.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003471
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 292 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1167

1 (A) ENTITLEMENT.—Subject to subpara-
2 eraph (B), an employer of a covered employee
3 or the employer’s carrier shall be entitled to re-
4 imbursement for any compensation paid with
5 respect to a notice or claim described in sub-
6 section (a), including disability benefits, funeral
7 and burial expenses, medical or other related
8 costs for treatment and care, and reasonable
9 and necessary allocated claims expenses.

10 (B) SAFETY AND HEALTH REQUIRE-
il MENTS.—To be entitled to reimbursement
12 under subparagraph (A)—

13 (i) an employer shall be in compliance
14 with all applicable safety and health guide-
15 lines and standards that are related to the
16 prevention of oceupational exposure to
17 COVID-19, including such guidelines and
18 standards issued by the Occupational Safe-
19 ty and Health Administration, State plans
20 approved under section 18 of the Occupa-
21 tional Safety and Health Act of 1970 (29
22 U.S.C. 667), the Coast Guard, and Fed-
23 eral, State or local public health authori-
24 ties; and

25 (ii) a earrier—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003472
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 293 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1168
1 (I) shall be a carrier for an em-
2 ployer that is in compliance with
3 clause (1); and
4 (II) shall not adjust the experi-
5 ence rating or the annual premium of
6 the employer based upon the com-
7 pensation paid by the carrier with re-
8 speet to a notice or claim deseribed in
9 subparagraph (A).
10 (2) REIMBURSEMENT PROCEDURES.—To _ re-
11 ceive reimbursement under paragraph (1)—
12 (A) a claim for such reimbursement. shall
13 be submitted to the Seeretary of Labor—
14 Gi) not later than one year after the
15 final payment of compensation to a covered
16 employee pursuant to this section; and
17 Gi) in the same manner as a claim for
18 reimbursement is submitted in accordance
19 with part 61 of title 20, Code of Federal
20 Regulations (as in effect on the date of en-
21 actment of this Aet); and
22 (B) an emplover and the employer’s earrier
23 shall make, keep, and preserve such records,
24 make such reports, and provide such informa-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003473
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 294 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1169
1 tion, as the Secretary of Labor determines nec-
2 essary or appropriate to carry out this section.
3 (¢) SPECIAL FUND.—
4 (1) IN GENERAL.—A_ reimbursement under
5 paragraph (1) shall be paid out of the special fund
6 established in section 44 of Longshore and Harbor
7 Workers’ Compensation Act (83 U.S.C. 944).
8 (2) FUNDING.—There are authorized to be ap-
9 propriated, and there are appropriated, such funds
10 as may be necessary to reimburse the special fund
11 deseribed in paragraph (1) for each reimbursement
12 paid out of such fund under paragraph (1).
13 (d) REPORT.—Not later than 60 days after the end
14 of fiscal year 2020, 2021, and 2022, the Secretary of

15 Labor shall submit to the Committee on Education and
16 Labor of the House of Representatives and the Committee
17 on Health, Education, Labor and Pensions of the Senate,
18 an annual report enumerating—
19 (1) the number of claims filed pursuant to sec-
20 tion (a)(1);
21 (2) of such filed claims—
22 (A) the number and types of claims ap-
23 proved under section 13 of the Longshore and
24 Harbor Workers’ Compensation Act (83 U.S.C.
25 913);

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003474
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 295 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1170
1 (B) the number and types of claims denied
2 under such section;
3 (C) the number and types of claims pend-
4 ing under such section; and
5 (3) the amounts and the number of claims for
6 reimbursement paid out of the special fund under
7 subsection (¢)(1) for the fiscal year for which the re-
8 port is being submitted.
9 (e) REGULATIONS.—The Secretary of Labor may
10 promulgate such regulations as may be necessary to carry

11 out this section.
12 (f) LHWCA TERMS.—In this section, the terms “‘ear-
13 rier’, “compensation”, “employee”, and ‘“emplover’’ have

jah
fp

the meanings given the terms in section 2 of the

—
ws

Longshore and Harbor Workers’ Compensation Act (83

U.S.C. 902).

—
on

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003475
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 296 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1171

DIVISION M—CONSUMER PRO-
TECTION AND TELE-
COMMUNICATIONS PROVI-
SIONS

TITLE I—COVID-19 PRICE
GOUGING PREVENTION

SEC. 130101. SHORT TITLE.

—

This title may be cited as the “COVID-19 Price

oOo CO SN DH OO & W BD

Gouging Prevention Act’.

poh
©

SEC, 130102. PREVENTION OF PRICE GOUGING.

—
—_

(a) IN GENERAL.—For the duration of a public

—
No

health emergency declared pursuant to section 319 of the

—
Oe

Public Health Service Act (42 U.S.C. 247d) as a result

a
ps

of confirmed cases of 2019 novel coronavirus (COVID—

i
a

19), including any renewal thereof, it shall be unlawful

i
ON

for any person to sell or offer for sale a good or service

—"
~]

at a price that—

—"
GO

(1) is unconscionably excessive; and

—"
\O

(2) indicates the seller is using the ceir-

i)
©

cumstances related to such public health emergency

No
i

to increase prices unreasonably.

No
ho

(b) FACTORS FOR CONSIDERATION.—In determining

ho
Go

whether a person has violated subsection (a), there shall

te)
a

be taken into account, with respect to the price at which

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003476
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 297 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1172

1 such person sold or offered for sale the good or service,

2 factors that include the following:

3 (1) Whether such price grossly exceeds the av-
4 erage price at which the same or a similar good or
5 service was sold or offered for sale by such person—
6 (A) during the 90-day period immediately
7 preceding January 31, 2020; or

8 (B) during the period that is 45 days be-
9 fore or after the date that is one year before
10 the date such good or service is sold or offered
11 for sale under subsection (a).

12 (2) Whether such price grossly exceeds the av-
13 erage price at which the same or a similar good or
14 service was readily obtainable from other similarly
15 situated competing sellers before January 31, 2020.
16 (3) Whether such price reasonably reflects addi-
17 tional costs, not within the control of such person,
18 that were paid, incurred, or reasonably anticipated
19 by such person, or reasonably reflects the profit-
20 ability of forgone sales or additional risks taken by
21 such person, to produce, distribute, obtain, or sell
22 such good or service under the circumstances.

23 (¢) ENFORCEMENT.—

24 (1) ENFORCEMENT BY FEDERAL TRADE COM-
25 MISSION.—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003477
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 298 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1173

1 (A) UNFAIR OR DECEPTIVE ACTS OR PRAC-
2 TICES.—A violation of subsection (a) shall be
3 treated as a violation of a regulation under sec-
4 tion 18(a)(1)(B) of the Federal Trade Commis-
5 sion Act (15 U.S.C. 57a(a)(1)(B)) regarding
6 unfair or deceptive acts or practices.

7 (B) POWERS OF COMMISSION.—The Com-

8 mission shall enforce subsection (a) in the same
9 manner, by the same means, and with the same
10 jurisdiction, powers, and duties as though all
11 applicable terms and provisions of the Federal
12 Trade Commission Act (15 U.S.C. 41 et seq.)
13 were incorporated into and made a part of this
14 section. Any person who violates such sub-
15 section shall be subject to the penalties and en-
16 titled to the privileges and immunities provided
17 in the Federal Trade Commission Act.

18 (2) EFFECT ON OTHER LAWS.—Nothing in this
19 section shall be construed in any way to limit the
20 authority of the Commission under any other provi-
21 sion of law.
22 (3) ENFORCEMENT BY STATE ATTORNEYS GEN-
23 ERAL.—
24 (A) IN GENERAL.—If the chief law en-
25 forcement officer of a State, or an official or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003478
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 299 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1174

1 agency designated by a State, has reason to be-
2 lieve that any person has violated or is violating
3 subsection (a), the attorney general, official, or
4 agency of the State, in addition to any author-
5 ity it may have to bring an action in State
6 court under its consumer protection law, may
7 bring a civil action in any appropriate United
8 States district court or in any other court of
9 competent jurisdiction, including a State court,
10 to—

11 (i) enjoin further such violation by
12 such person;

13 (ii) enforce compliance with such sub-
14 section;

15 (iii) obtain civil penalties; and

16 (iv) obtain damages, restitution, or
17 other compensation on behalf of residents
18 of the State.

19 (B) NOTICE AND INTERVENTION BY THE
20 FTC.—The attorney general of a State shall
21 provide prior written notice of any action under
22 subparagraph (A) to the Commission and pro-
23 vide the Commission with a copy of the com-
24 plaint in the action, except in any case in which
25 such prior notice is not feasible, in which case

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003479
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 300 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1175

1 the attorney general shall serve such notice im-
2 mediately upon instituting such action. The

3 Commission shall have the right—

4 (i) to intervene in the action;

5 (ii) upon so intervening, to be heard

6 on all matters arising therein; and

7 (iii) to file petitions for appeal.

8 (C) LIMITATION ON STATE ACTION WHILE

9 FEDERAL ACTION IS PENDING.—If the Commis-
10 sion has instituted a civil action for violation of
11 this section, no State attorney general, or offi-
12 cial or ageney of a State, may bring an action
13 under this paragraph during the pendency of
14 that action against any defendant named in the
15 complaint of the Commission for any violation
16 of this section alleged in the complaint.

17 (D) RELATIONSHIP WITH STATE-LAW
18 CLAIMS.—If the attorney general of a State has
19 authority to bring an action under State law di-
20 rected at acts or practices that also violate this
21 section, the attorney general may assert the
22 State-law claim and a claim under this section
23 in the same civil action.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003480
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 301 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1176

1 (4) SAVINGS CLAUSE.—Nothing in this seetion
2 shall preempt or otherwise affect any State or local
3 law.

4 (d) DEFINITIONS.—In this section:

5 (1) Commisston.—The term ‘“Commission”’
6 means the Federal Trade Commission.

7 (2) GOOD OR SERVICE.—The term ‘good or
8 service” means a good or service offered m com-
9 merce, including—

10 (A) food, beverages, water, ice, a chemical,
il or a personal hygiene product;

12 (B) any personal protective equipment for
13 protection from or prevention of contagious dis-
14 eases, filtering facepiece respirators, medical
15 equipment and supplies (including medical test-
16 ing supplies), a drug as defined in section
17 201(2)(1) of the Federal Food, Drug, and Cos-
18 metic Act (21 U.S.C. 321(¢)(1)), cleaning: sup-
19 plies, disinfectants, sanitizers; or
20 (C) any healthcare service, cleaning serv-
21 ice, or delivery service.
22 (3) STATE.—The term ‘State’ means each of
23 the several States, the District of Columbia, each
24 commonwealth, territory, or possession of the United
25 States, and each federally recognized Indian Tribe.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003481
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 302 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1177

TITLE H—E-RATE SUPPORT FOR
WI-FI HOTSPOTS, OTHER
EQUIPMENT, AND CON-
NECTED DEVICES

SEC. 1380201. E-RATE SUPPORT FOR WI-FI HOTSPOTS,

Oo BRO —

OTHER EQUIPMENT, AND CONNECTED DE-
VICES DURING EMERGENCY PERIODS RELAT-

ING TO COVID-19.

oC So ~S DN ON

(a) REGULATIONS REQUIRED.—Not later than 7
10 days after the date of the enactment of this Aet, the Com-
11 mission shall promulgate regulations providing for the
12 provision, from amounts made available from the Emer-
13. geney Connectivity Fund established under subsection
14 ()(1), of support under section 254(h)(1)(B) of the Com-
15 munications Act of 1934 (47 U.S.C. 254(h)(1)(B)) to an
16 elementary school, secondary school, or library (ineluding
17 a Tribal elementary school, Tribal secondary school, or
18 Tribal library) eligible for support under such section, for
19 the purchase during an emergency period described in sub-
20 section (e) Gineluding any portion of such a period occur-
21 ring before the date of the enactment of this Act) of equip-
22 ment described in subsection (ce), advanced telecommuni-
23 cations and information services, or equipment described
24 in such subsection and advanced telecommunications and
25 information services, for use by—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003482
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 303 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1178

1 (1) in the case of a school, students and staff
2 of such school at locations that include locations
3 other than such school; and

4 (2) in the ease of a library, patrons of such l-
5 brary at locations that include locations other than
6 such library.

7 (b) TRIBAL ISSUES.—

8 (1) RESERVATION FOR TRIBAL LANDS.—The
9 Commission shall reserve not less than 5 percent of
10 the amounts available to the Commission under sub-
il section (1)(3) to provide support under the regula-
12 tions required by subsection (a) to schools and li-
13 braries that serve persons who are located on Tribal
14 lands.

15 (2) ELIGIBILITY OF TRIBAL LIBRARIES.—F or
16 purposes of determining the eligibility of a Tribal li-
17 brary for support under the regulations required by
18 subsection (a), the portion of paragraph (4) of sec-
19 tion 254(h) of the Communications Act of 1934 (47
20 U.S.C. 254(h)) relating to eligibility for assistance
21 from a State library administrative agency under the
22 Library Services and Technology Act shall not apply.
23 (ec) EQUIPMENT DESCRIBED.—The equipment de-

24 seribed in this subsection is the following:

25 (1) Wi-Fi hotspots.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003483
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 304 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1179

—_

Modems.

3) Routers.

3

4

9
Devices that combine a modem and router.
~

5) Connected devices.

(2)
(3)
(4)
(5)

(d) PRIORITIZATION OF SUPPORT.—The Commission
shall provide in the regulations required by subsection (a)
for a mechanism to require a school or library to prioritize

the provision of equipment described in subsection (¢), ad-

oO Aa aN DH OD SP WH Ld

vanced telecommunications and information services, or

=
©

equipment described in such subsection and advanced tele-

—
—

communications and information services, for which sup-

=
No

port is received under such regulations, to students and

—
On

staff or patrons (as the case may be) that the school or

jah
fp

library believes do not have access to equipment described

—
ws

in subsection (c), do not have access to advanced tele-

—
on

communications and information services, or have access

—
~

to neither equipment deseribed in subsection (¢) nor ad-

—
oO

vanced telecommunications and information services, at

—
\©

the residences of such students and staff or patrons.

20 (e) EMERGENCY PERIODS DESCRIBED.—An emer-

21 geney period described in this subsection is a period

22 that—

23 (1) begins on the date of a determination by the

24 Secretary of Health and Human Services pursuant

25 to section 319 of the Public Health Service Act (42
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003484
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 305 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1180

1 U.S.C. 247d) that a public health emergency exists
2 as a result of COVID-19; and

3 (2) ends on the June 30 that first oeeurs after
4 the date on which such determination (including any
5 renewal thereof) terminates.

6 (f) TREATMENT OF EQUIPMENT AFTER EMERGENCY
7 PERIOD.—The Commission shall provide in the regula-
8 tions required by subsection (a) that, in the case of a
9 sehool or library that purchases equipment described in
10 subsection (c) using support received under such regula-
11 tions, such school or library.

12 (1) may, after the emergency period with re-
13 spect to which such support is received, use such
14 equipment for such purposes as such school or h-
15 brary considers appropriate, subject to any restric-
16 tions provided in such regulations (or any successor
17 regulation); and

18 (2) may not sell or otherwise transfer such
19 equipment in exchange for any thing (including a
20 service) of value, except that such school or library
21 may exchange such equipment for upgraded equip-
22 ment of the same type.
23 (2) RULE OF CONSTRUCTION.—Nothing in this sec-

24 tion shall be construed to affect any authority the Com-

25 mission may have under section 254(h)(1)(B) of the Com-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003485
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 306 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

1181

1 munications Act of 1934 (47 U.S.C. 254(h)(1)(B)) to
2 allow support under such section to be used for the pur-
3 poses described in subsection (a) other than as required
4 by such subsection.

5 (h) PROCEDURAL MATTERS.

6 (1) PART 54 REGULATIONS.—Nothing in this
7 section shall be construed to prevent the Commission
8 from providing that the regulations m part 54 of
9 title 47, Code of Federal Regulations (or any sue-
10 cessor regulation), shall apply in whole or in part to
il support provided under the regulations required by
12 subsection (a), shall not apply in whole or in part to
13 such support, or shall be modified in whole or in
14 part for purposes of application to such support.

15 (2) EXEMPTION FROM CERTAIN RULEMAKING
16 REQUIREMENTS.—Subsections (b), (¢), and (d) of
17 section 553 of title 5, United States Code, shall not
18 apply to a regulation promulgated under subsection
19 (a) of this seetion or a rulemaking to promulgate
20 such a regulation.
21 (3) PAPERWORK REDUCTION ACT EXEMP-
22 TION.—A_ collection of information conducted or
23 sponsored under the regulations required by sub-
24 section (a), or under section 254 of the Communica-
25 tions Act of 1934 (47 U.S.C. 254) in connection

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003486
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 307 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1182

1 with support provided under such regulations, shall
2 not constitute a collection of information for the
3 purposes of subchapter I of chapter 35 of title 44,
4 United States Code (commonly referred to as the
5 Paperwork Reduction Act).
6 G) EMERGENCY CONNECTIVITY FUND.—
7 (1) ESTABLISHMENT.—There is established in
8 the Treasury of the United States a fund to be
9 known as the Emergency Connectivity Fund.
10 (2) AUTHORIZATION OF APPROPRIATIONS.—
11 There is authorized to be appropriated to the Emer-
12 geney Connectivity Fund $5,000,000,000 for fiseal
13 vear 2020, to remain available through fiseal year
14 2021.
15 (3) USE OF FUNDS.—Amounts in the Emer-
16 gency Connectivity Fund shall be available to the
17 Commission to provide support under the regula-
18 tions required by subsection (a).
19 (4) RELATIONSHIP TO UNIVERSAL SERVICE
20 CONTRIBUTIONS.—Support provided under the regu-
21 lations required by subsection (a) shall be provided
22 from amounts made available under paragraph (3)
23 and not from contributions under section 254(d) of
24 the Communications Act of 1934 (47 U.S.C.
25 254(d)).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003487
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 308 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1188

1 (j) DEFINITIONS.—In this section:

2 (1) ADVANCED TELECOMMUNICATIONS AND IN-
3 FORMATION SERVICES.—The term “advanced tele-
4 communications and information services’? means
5 advanced telecommunications and information serv-
6 ices, aS such term is used in section 254(h) of the
7 Communications Act of 1934 (47 U.S.C. 254(h)).

8 (2) COMMISSION.—The term ‘‘Commission”’
9 means the Federal Communications Commission.

10 (3) CONNECTED DEVICE.—The term ‘“‘con-
11 nected device’? means a laptop computer, tablet com-
12 puter, or similar device that is capable of connecting
13 to advanced telecommunications and information
14 Services,

15 (4) Liprary.—The term “library” includes a
16 library consortium.

17 (5) TRIBAL LAND.—The term “Tribal land”
18 means—

19 (A) any land loeated within the boundaries
20 of—
21 Gi) an Indian reservation, pueblo, or
22 rancheria; or
23 Gi) a former reservation within Okla-
24 homa,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003488
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 309 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1184

1 (B) any land not located within the bound-
2 aries of an Indian reservation, pueblo, or
3 rancheria, the title to which is held—

4 (i) in trust by the United States for
5 the benefit of an Indian Tribe or an indi-
6 vidual Indian;

7 (i) by an Indian Tribe or an indi-
8 vidual Indian, subject to restriction against
9 alienation under laws of the United States;
10 or

11 (ii) by a dependent Indian commu-
12 nity;

13 (C) any land located within a region estab-
14 lished pursuant to section 7(a) of the Alaska
15 Native Claims Settlement Act (483 U.S.C.
16 1606(a));

17 (D) Hawaiian Home Lands, as defined in
18 section 801 of the Native American Housing
19 Assistance and Self-Determination Act of 1996
20 (25 U.S.C, 4221); or
21 (E) those areas or communities designated
22 by the Assistant Secretary of Indian Affairs of
23 the Department of the Interior that are near,
24 adjacent, or contiguous to reservations where fi-
25 nancial assistance and social service programs

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003489
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 310 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1185

1 are provided to Indians because of their status
2 as Indians.

3 (6) TRIBAL LIBRARY.—The term “Tribal l-
4 brary” means, only during an emergency period de-
5 seribed under subsection (e), a facility owned by an
6 Indian Tribe, serving Indian Tribes, or serving
7 American Indians, Alaskan Natives, or Native Ha-
8 wallan communities, including—

9 (A) a Tribal library or Tribal library con-
10 sortium,; or

il (B) a Tribal government building, chapter
12 house, longhouse, community center, or other
13 similar public building.

14 (7) Wi-F1.—The term ‘Wi-Fi’ means a wire-
15 less networking protocol based on Institute of Elee-
16 trical and Electronies Engineers standard 802.11
17 (or any successor standard).

18 (8) Wert HorspoT—The term “Wi-Fi
19 hotspot”? means a device that is capable of—
20 (A) receiving mobile advanced _ tele-
21 communications and information services; and
22 (B) sharing such services with another de-
23 vice through the use of Wi-Fi.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003490
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 311 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1186
1 TITLE TI—EMERGENCY BENEFIT

2 FOR BROADBAND SERVICE

3 SEC. 130301. BENEFIT FOR BROADBAND SERVICE DURING
4 EMERGENCY PERIODS RELATING TO COVID-
5 19.

6 (a) PROMULGATION OF REGULATIONS REQUIRED.—
7 Not later than 7 days after the date of the enactment of
8 this Act, the Commission shall promulgate regulations im-
9 plementing this section.
10 (b) REQUIREMENTS.—The regulations promulgated

 

11 pursuant to subsection (a) shall establish the following:

 

12 (1) EMERGENCY BROADBAND BENEFIT.—Dur-
13 ing an emergency period, a provider shall provide an
14 eligible household with an internet service offering,
15 upon request by a member of such household. Such
16 provider shall discount the price charged to such
17 household for such internet service offering in an
18 amount equal to the emergency broadband benefit
19 for such household.

20 (2) VERIFICATION OF ELIGIBILITY.—To verify
21 whether a household is an eligible household, a pro-
22 vider shall either

23 (A) use the National Lifeline Eligibility
24 Verifier; or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003491
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 312 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1187

1 (B) rely upon an alternative verification
2 process of the provider, if the Commission finds
3 such process to be sufficient to avoid waste,
4 fraud, and abuse.

5 (3) USE OF NATIONAL LIFELINE ELIGIBILITY
6 VERIFIER.—The Commission shall—

7 (A) expedite the ability of all providers to
8 aecess the National Lifeline Eligibility Verifier
9 for purposes of determining whether a house-
10 hold is an eligible household; and

11 (B) ensure that the National Lifeline Eligi-
12 bility Verifier approves an eligible household to
13 receive the emergency broadband benefit not
14 later than two days after the date of the sub-
15 mission of information necessary to determine if
16 such household is an eligible household.

17 (4) EXTENSION OF EMERGENCY PERIOD.—An
18 emergency period may be extended within a State or
19 any portion thereof if the State, or in the case of
20 Tribal land, a Tribal government, provides written,
21 public notice to the Commission stipulating that an
22 extension is necessary in furtherance of the recovery
23 related to COVID-19. The Commission shall, within
24 48 hours after receiving such notice, post the notice
25 on the public website of the Commission.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003492
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 313 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1188

1 (5) REIMBURSEMENT.—F rom the Emergeney
2 Broadband Connectivity Fund established in sub-
3 section (h), the Commission shall reimburse a pro-
4 vider in an amount equal to the emergency
5 broadband benefit with respect to an eligible house-
6 hold that receives such benefit from such provider.
7 (6) REIMBURSEMENT FOR CONNECTED DE-
8 VICE.—A provider that, in addition to providing the
9 emergency broadband benefit to an eligible house-
10 hold, supplies such household with a connected de-
il vice may be reimbursed up to $100 from the Emer-
12 gency Broadband Connectivity Fund established in
13 subsection (h) for such connected device, if the
14 charge to such eligible household is more than $10
15 but less than $50 for such connected device, except
16 that a provider may receive reimbursement for no
17 more than one connected device per eligible house-
18 hold.

19 (7) NO RETROACTIVE REIMBURSEMENT.—A
20 provider may not receive a reimbursement from the
21 Emergency Broadband Connectivity Fund for pro-
22 viding an internet service offering discounted by the
23 emergency broadband benefit, or for supplying a
24 connected device, that was provided or supplied (as

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003493
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 314 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1189

1 the case may be) before the date of the enactment
2 of this Act.

3 (8) CERTIFICATION REQUIRED.—To receive a
4 reimbursement under paragraph (5) or (6), a pro-
5 vider shall certify to the Commission the following:
6 (A) That the amount for which the pro-
7 vider is seeking reimbursement from the Emer-
8 geney Broadband Connectivity Fund for an
9 internet service offering to an eligible household
10 is not more than the normal rate.

11 (B) That each eligible household for which
12 a provider is seeking’ reimbursement for pro-
13 viding an internet service offering discounted by
14 the emergency broadband benefit—

15 G) has not been and will not be
16 charged—

17 (I) for such offering, if the nor-
18 mal rate for such offering is less than
19 or equal to the amount of the emer-
20 gency broadband benefit for such
21 household; or
22 (II) more for such offering than
23 the difference between the normal rate
24 for such offermg and the amount of

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003494
Case 5:20-cv-05799-LHK Document 154-8 Filed 09/18/20 Page 315 of 315
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1190

1 the emergency broadband benefit for
2 such household;

3 (i) will not be required to pay an
4 early termination fee if such eligible house-
5 hold elects to enter into a contract to re-
6 ceive such internet service offering if such
7 household later terminates such contract;
8 and

9 (iii) was not subject to a mandatory
10 waiting period for such internet service of-
11 fering based on having previously received
12 broadband internet access service from
13 such provider.

14 (C) A deseription of the process used by
15 the provider to verify that a household is an eli-
16 sible household, if the provider elects an alter-
17 native verification process under paragraph
18 (2)(B), and that such verification process was
19 designed to avoid waste, fraud, and abuse.
20 (9) AUDIT REQUIREMENTS.—The Commission
21 shall adopt audit requirements to ensure that pro-
22 viders are in compliance with the requirements of
23 this section and to prevent waste, fraud, and abuse
24 in the emergency broadband benefit program estab-
25 lished under this section.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003495
